Exhibit 10.1

 

 

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

 

 

PNC CAPITAL MARKETS LLC

(AS JOINT LEAD ARRANGER AND SOLE BOOK RUNNER)

FIRST NATIONAL BANK OF PENNSYLVANIA

(AS LENDER AND AS SYNDICATION AGENT),

F.N.B. CAPITAL MARKETS

(AS JOINT LEAD ARRANGER)

CITIZENS BANK OF PENNSYLVANIA

(AS LENDER AND AS DOCUMENTATION AGENT)

WITH

 

 

AIR & LIQUID SYSTEMS CORPORATION

UNION ELECTRIC STEEL CORPORATION

ALLOYS UNLIMITED AND PROCESSING, LLC

AKERS NATIONAL ROLL COMPANY

AKERS SWEDEN AB

AND

UNION ELECTRIC STEEL UK LIMITED

(BORROWERS)

 

 

AND

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

Effective as of May 20, 2016

 

 

CUSIP #00905RAB2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

I.

  DEFINITIONS.      1      1.1.    Accounting Terms.      1      1.2.    General
Terms.      2      1.3.    Uniform Commercial Code Terms.      53      1.4.   
Certain Matters of Construction.      53      1.5.    Currency Matters.      54
     1.6.    Excess Resulting from Exchange Rate Change.      55   

II.

  ADVANCES, PAYMENTS.      55      2.1.    Revolving Advances.      55      2.2.
   Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.      58      2.3.    [Reserved].   
  61      2.4.    Swing Loans.      61      2.5.    Disbursement of Advance
Proceeds.      62      2.6.    Making and Settlement of Advances.      62     
2.7.    Maximum Advances.      65      2.8.    Manner and Repayment of Advances.
     65      2.9.    Repayment of Excess Advances.      66      2.10.   
Statement of Account.      66      2.11.    Letters of Credit.      66     
2.12.    Issuance of Letters of Credit.      68      2.13.    Requirements For
Issuance of Letters of Credit.      69      2.14.    Disbursements,
Reimbursement.      70      2.15.    Repayment of Participation Advances.     
71      2.16.    Documentation.      72      2.17.    Determination to Honor
Drawing Request.      72      2.18.    Nature of Participation and Reimbursement
Obligations.      72      2.19.    Liability for Acts and Omissions.      74   
  2.20.    Mandatory Prepayments.      75      2.21.    Use of Proceeds.      76
     2.22.    Defaulting Lender.      76      2.23.    Payment of Obligations.
     79      2.24.    Increase in Maximum Revolving Advance Amount.      79     
2.25.    Currency Fluctuations.      81      2.26.    Periodic Computations of
Dollar Equivalent Amount of UK Letter of Credit Obligations.      82      2.27.
   Judgment Currency.      82      2.28.    European Monetary Union.      82   

III.

  INTEREST AND FEES.      83      3.1.    Interest.      83      3.2.    Letter
of Credit Fees.      83   

 

i



--------------------------------------------------------------------------------

  3.3.    Facility Fee.      85      3.4.    [Reserved].      85      3.5.   
Computation of Interest and Fees.      85      3.6.    Maximum Charges.      85
     3.7.    Increased Costs.      86      3.8.    Basis For Determining
Interest Rate Inadequate or Unfair.      86      3.9.    Capital Adequacy.     
87      3.10.    Taxes.      88      3.11.    Replacement of Lenders.      90   

IV.

  COLLATERAL: GENERAL TERMS      91      4.1.    Security Interest in the
Collateral.      91      4.2.    Perfection of Security Interest.      92     
4.3.    Preservation of Collateral.      92      4.4.    Ownership and Location
of Collateral.      93      4.5.    Defense of Agent’s and Lenders’ Interests.
     94      4.6.    Inspection of Premises.      94      4.7.    Appraisals.   
  94      4.8.    Receivables; Deposit Accounts and Securities Accounts.      95
     4.9.    Inventory.      99      4.10.    Maintenance of Equipment.      99
     4.11.    Exculpation of Liability.      99      4.12.    Financing
Statements.      99   

V.

  REPRESENTATIONS AND WARRANTIES.      99      5.1.    Authority.      99     
5.2.    Formation and Qualification.      100      5.3.    Survival of
Representations and Warranties.      101      5.4.    Tax Returns.      101     
5.5.    Financial Statements.      101      5.6.    Entity Names.      102     
5.7.    O.S.H.A. Environmental Compliance.      102      5.8.    Solvency; No
Litigation, Violation, Indebtedness or Default; ERISA Compliance.      103     
5.9.    Patents, Trademarks, Copyrights and Licenses.      104      5.10.   
Licenses and Permits.      105      5.11.    Default of Indebtedness.      105
     5.12.    No Default.      105      5.13.    No Burdensome Restrictions.   
  105      5.14.    No Labor Disputes.      105      5.15.    Margin
Regulations.      105      5.16.    Investment Company Act.      106      5.17.
   Disclosure.      106      5.18.    [Reserved].      106      5.19.   
[Reserved].      106      5.20.    Swaps.      106      5.21.    Business and
Property of Loan Parties.      106   

 

ii



--------------------------------------------------------------------------------

  5.22.    Ineligible Securities.      106      5.23.    Federal Securities
Laws.      107      5.24.    Equity Interests.      107      5.25.    Commercial
Tort Claims.      107      5.26.    Letter of Credit Rights.      107      5.27.
   Material Contracts.      107   

VI.

  AFFIRMATIVE COVENANTS.      108      6.1.    Compliance with Laws.      108   
  6.2.    Conduct of Business and Maintenance of Existence and Assets.      108
     6.3.    Books and Records.      108      6.4.    Payment of Taxes.      108
     6.5.    Financial Covenants.      109      6.6.    Insurance.      109     
6.7.    Payment of Indebtedness and Leasehold Obligations.      111      6.8.   
Environmental Matters.      111      6.9.    Standards of Financial Statements.
     111      6.10.    Federal Securities Laws.      111      6.11.    Execution
of Supplemental Instruments.      111      6.12.    [Reserved].      112     
6.13.    Government Receivables.      112      6.14.    [Reserved].      112   
  6.15.    Keepwell.      112   

VII.

  NEGATIVE COVENANTS.      113      7.1.    Merger, Consolidation, Acquisition
and Sale of Assets.      113      7.2.    Creation of Liens.      113      7.3.
   Guarantees.      113      7.4.    Investments.      114      7.5.    Loans.
     114      7.6.    [Reserved].      114      7.7.    Dividends.      114     
7.8.    Indebtedness.      114      7.9.    Nature of Business.      114     
7.10.    Transactions with Affiliates.      115      7.11.    [Reserved].     
115      7.12.    Subsidiaries.      115      7.13.    Fiscal Year and
Accounting Changes.      116      7.14.    Pledge of Credit.      116      7.15.
   Amendment of Organizational Documents.      116      7.16.    Compliance with
ERISA.      116      7.17.    Prepayment of Indebtedness.      117      7.18.   
[Reserved].      117      7.19.    [Reserved].      117      7.20.   
Membership/Partnership Interests.      117   

 

iii



--------------------------------------------------------------------------------

VIII.

  CONDITIONS PRECEDENT.      117      8.1.    Conditions to Initial Advances.   
  117      8.2.    Conditions to Each Advance.      121      8.3.    [Reserved].
     121    IX.   INFORMATION AS TO LOAN PARTIES.      121      9.1.   
Disclosure of Material Matters.      122      9.2.    Schedules.      122     
9.3.    Environmental Reports.      122      9.4.    Litigation.      123     
9.5.    Material Occurrences.      123      9.6.    Government Receivables.     
124      9.7.    Annual Financial Statements.      124      9.8.    Quarterly
Financial Statements.      124      9.9.    Monthly Financial Statements.     
124      9.10.    Borrowing Certificates.      125      9.11.    Other Reports.
     125      9.12.    Additional Information.      125      9.13.    Projected
Operating Budget.      126      9.14.    Variances From Operating Budget.     
126      9.15.    Notice of Suits, Adverse Events.      126      9.16.    ERISA
Notices and Requests.      126      9.17.    Additional Documents.      127     
9.18.    Updates to Certain Schedules.      127      9.19.    Financial
Disclosure.      127   

X.

  EVENTS OF DEFAULT.      128      10.1.    Nonpayment.      128      10.2.   
Breach of Representation.      128      10.3.    Financial Information.      128
     10.4.    Judicial Actions.      128      10.5.    Noncompliance.      128
     10.6.    Judgments.      129      10.7.    Bankruptcy.      129      10.8.
   Material Adverse Effect.      129      10.9.    Lien Priority.      129     
10.10.    [Reserved].;      129      10.11.    Cross Default.      130     
10.12.    Breach of Guaranty or Pledge Agreement.      130      10.13.    Change
of Control.      130      10.14.    Invalidity.      130      10.15.   
Seizures.      130      10.16.    Operations.      130      10.17.    Pension
Plans.      131      10.18.    Anti-Money Laundering/International Trade Law
Compliance.      131   

 

iv



--------------------------------------------------------------------------------

XI.

  LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.      131      11.1.    Rights and
Remedies.      131      11.2.    Agent’s Discretion.      133      11.3.   
Setoff.      133      11.4.    Rights and Remedies not Exclusive.      133     
11.5.    Allocation of Payments After Event of Default.      133   

XII.

  WAIVERS AND JUDICIAL PROCEEDINGS.      135      12.1.    Waiver of Notice.   
  135      12.2.    Delay.      135      12.3.    Jury Waiver.      135   

XIII.

  EFFECTIVE DATE AND TERMINATION.      136      13.1.    Term.      136     
13.2.    Termination.      136   

XIV.

  REGARDING AGENT.      137      14.1.    Appointment.      137      14.2.   
Nature of Duties.      137      14.3.    Lack of Reliance on Agent.      138   
  14.4.    Resignation of Agent; Successor Agent.      138      14.5.    Certain
Rights of Agent.      139      14.6.    Reliance.      139      14.7.    Notice
of Default.      139      14.8.    Indemnification.      139      14.9.    Agent
in its Individual Capacity.      140      14.10.    Delivery of Documents.     
140      14.11.    Loan Parties’ Undertaking to Agent.      140      14.12.   
No Reliance on Agent’s Customer Identification Program.      140      14.13.   
Other Agreements.      141   

XV.

  BORROWING AGENCY.      141      15.1.    Borrowing Agency Provisions.      141
     15.2.    Waiver of Subrogation.      142   

XVI.

  MISCELLANEOUS.      142      16.1.    Governing Law.      142      16.2.   
Entire Understanding.      143      16.3.    Successors and Assigns;
Participations; New Lenders.      146      16.4.    Application of Payments.   
  148      16.5.    Indemnity.      149      16.6.    Notice.      149     
16.7.    Survival.      151      16.8.    Severability.      152      16.9.   
Expenses.      152      16.10.    Injunctive Relief.      152      16.11.   
Consequential Damages.      152   

 

v



--------------------------------------------------------------------------------

 

16.12.

  

Captions.

     153     

16.13.

  

Counterparts; Facsimile Signatures.

     153     

16.14.

  

Construction.

     153     

16.15.

  

Confidentiality; Sharing Information.

     153     

16.16.

  

Publicity.

     154     

16.17.

  

Certifications From Banks and Participants; USA PATRIOT Act.

     154     

16.18.

  

Anti-Terrorism Laws.

     154   

 

vi



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit 1.2    Borrowing Base Certificate Exhibit 1.2(a)    Compliance
Certificate Exhibit 2.1(a)    Revolving Credit Note Exhibit 2.4(a)    Swing Loan
Note Exhibit 7.12(a)    Borrower Joinder Exhibit 7.12(b)    Guarantor Joinder
Exhibit 8.1(c)    Financial Condition Certificate Exhibit 16.3    Commitment
Transfer Supplement

Schedules

 

Schedule 1.1    Existing Letters of Credit Schedule 1.1(S)(1)    Excluded
Domestic Subsidiaries Schedule 1.1(S)(2)    Excluded Foreign Subsidiaries
Schedule 1.2    Permitted Encumbrances Schedule 1.3    Permitted Loans Schedule
3.10    Tax Gross-up and Indemnities for UK Borrower Schedule 4.4    Collateral
Locations; Place of Business, Chief Executive Office, Real Property Schedule 5.1
   Consents Schedule 5.2(a)    States of Qualification and Good Standing
Schedule 5.2(b)    Subsidiaries Schedule 5.4    Federal Tax Identification
Number Schedule 5.6    Prior Names Schedule 5.7    Environmental Schedule
5.8(b)(i)    Litigation Schedule 5.8(b)(ii)    Indebtedness Schedule 5.8(d)   
Plans Schedule 5.9    Intellectual Property, Source Code Escrow Agreements
Schedule 5.10    Licenses and Permits Schedule 5.14    Labor Disputes Schedule
5.24    Equity Interests Schedule 5.25    Commercial Tort Claims Schedule 5.26
   Letter of Credit Rights Schedule 5.27    Material Contracts Schedule 7.3   
Guarantees

 

vii



--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

Revolving Credit and Security Agreement, dated as of May 18, 2016, to be
effective as of the Closing Date, by and among AIR & LIQUID SYSTEMS CORPORATION,
a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY,
a Delaware corporation (“National Roll”), AKERS SWEDEN AB, a company duly
incorporated and organized under the laws of Sweden (the “ Swedish Borrower”),
and UNION ELECTRIC STEEL UK LIMITED, a limited liability company organized under
the laws of England and Wales with registered company number 00162966 (the “UK
Borrower”) (ALS, UES, Alloys, National Roll, the Swedish Borrower, the UK
Borrower and each Person joined hereto as a borrower from time to time, are
collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined herein) now or which hereafter become a party hereto, the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained, Loan
Parties, Lenders and Agent hereby agree as follows:

 

1. DEFINITIONS.

1.1. Accounting Terms.

As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined shall have the
respective meanings given to them under GAAP; provided, however that, whenever
such accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Loan Parties for the fiscal year ended December 31, 2015. If there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in this Agreement or the definition of any
term defined under GAAP used in such calculations, Agent, Lenders and Loan
Parties shall negotiate in good faith to amend the provisions of this Agreement
that relate to the calculation of such covenants with the intent of having the
respective positions of Agent, Lenders and Loan Parties after such change in
GAAP conform as nearly as possible to their respective positions as of the
Closing Date, provided, that, until any such amendments have been agreed upon,
the covenants in this Agreement shall be calculated as if no such change in GAAP
had occurred and Loan Parties shall provide additional financial statements or
supplements thereto, attachments to Compliance Certificates and/or calculations
regarding financial covenants as Agent may reasonably require in order to
provide the appropriate financial



--------------------------------------------------------------------------------

information required hereunder with respect to the Loan Parties both reflecting
any applicable changes in GAAP and as necessary to demonstrate compliance with
the financial covenants before giving effect to the applicable changes in
GAAP, Notwithstanding anything to the contrary contained above or in the
definition of Capitalized Lease Obligation, in the event of an accounting change
(whether subsequent to or applied retroactively prior to the Closing Date)
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute a
Capitalized Lease Obligation on the date hereof shall be considered a
Capitalized Lease Obligation and all calculations and deliverables under this
Agreement or any Other Document shall be made in accordance therewith (provided
that all financial statements delivered to the Agent in accordance with the
terms of this Agreement after the date of such accounting change shall be
accompanied by a schedule showing the adjustments necessary to reconcile such
financial statements with GAAP as in effect immediately prior to such accounting
change).

1.2. General Terms.

For purposes of this Agreement the following terms shall have the following
meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(C)(y)(ii)
hereof.

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.

“Aerofin” shall mean Aerofin Canada Services, Inc., a company duly incorporated
and organized under the laws of Canada, and its successors and assigns.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Akers” shall mean Akers AB, a company duly incorporated and organized under the
laws of Sweden with registration number 556153-4792.

“Akers Sweden” shall mean Akers Sweden AB, a company duly incorporated and
organized under the laws of Sweden with registration number 556031-8080.

 

2



--------------------------------------------------------------------------------

“Akers Valji” shall mean Akers Valji Ravne d.o.o., a company duly incorporated
and organized under the laws of Slovenia.

“Alloys” shall mean Alloys Unlimited and Processing, LLC, a Pennsylvania limited
liability company, and its successors and assigns.

“ALS” shall mean Air & Liquid Systems Corporation, a Pennsylvania corporation,
and its successors and assigns.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

“Altor” shall mean Altor Fund II GP Limited, a company duly incorporated and
organized under the laws of Jersey.

“Altor Change of Control” shall mean a “Change in Control”, as defined in the
applicable Altor/SHB Promissory Notes.

“Altor/SHB Promissory Notes” shall mean, singularly or collectively, as the
context may require, that certain: (i) Subordinated Promissory Note, dated March
3, 2016, made by Ampco-Pitt Corp. in favor of SHB or Altor (as successor by
assignment to SHB), in the original principal amount of Eleven Million Two
Hundred Twenty Thousand Six Hundred Fifty-Nine and 00/100 Dollars
($11,220,659.00) and (ii) Subordinated Promissory Note, dated March 3, 2016,
made by Ampco-Pitt Corp., in favor of SHB or Altor (as successor by assignment
to SHB), in the original principal amount of Fourteen Million Four Hundred
Eighty-Nine Thousand Three Hundred Fifty-Five and 00/100 Dollars
($14,489,355.00), in each case as such documents exist on March 3, 2016.

“Ampco Investment” shall mean Ampco-Pittsburgh Securities V Investment
Corporation, a Delaware corporation, and its successors and assigns.

“Ampco-Pitt Corp.” shall mean Ampco-Pittsburgh Corporation, a Pennsylvania
corporation, and its successors and assigns.

“Ampco Securities” shall mean Ampco-Pittsburgh Securities V LLC, a Delaware
limited liability company, and its successors and assigns.

“Ampco UES” shall mean Ampco UES Sub, Inc., a Delaware corporation, and its
successors and assigns.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

3



--------------------------------------------------------------------------------

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” shall mean(a) the percentage spread to be added to Revolving
Advances and Swing Loans consisting of Domestic Rate Loans based upon the
Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for Domestic Rate Loans”; and (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans based upon the Average Undrawn
Availability for the most recently ended fiscal quarter according to the pricing
grid set forth below under the heading “Applicable Margins for LIBOR Rate
Loans”.

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.10 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the “Quarter-End Borrowing Base
Certificate”) is due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Average Undrawn Availability for the
most recently completed fiscal quarter prior to the applicable Adjustment Date:

 

LEVEL

  

AVERAGE UNDRAWN AVAILABILITY

   APPLICABLE
MARGINS
FOR LIBOR
RATE LOANS     APPLICABLE
MARGINS
FOR
DOMESTIC
RATE LOANS  

1

   ³66% of the Maximum Revolving Advance Amount      1.25 %      0.25 % 

2

   <66% and ³33% of the Maximum Revolving Advance Amount      1.50 %      0.50
% 

3

   <33% of the Maximum Revolving Advance Amount      1.75 %      0.75 % 

The Applicable Margin as of the Closing Date shall be based upon the percentages
associated with Level 2 pricing in the pricing grid above, and such Applicable
Margin shall remain in effect until the first Adjustment Date occurring after
the end of the second full fiscal quarter following the Closing Date.

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.10 by the dates required pursuant to such section, each
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above until the date of delivery
of such Quarter-End Borrowing Base Certificate, at

 

4



--------------------------------------------------------------------------------

which time the rate will be adjusted based upon the Average Undrawn Availability
reflected on such Quarter-End Borrowing Base Certificate. Notwithstanding
anything to the contrary contained herein, no downward adjustment in any
Applicable Margin shall be made on any Adjustment Date on which any Event of
Default shall have occurred and be continuing. Notwithstanding anything to the
contrary contained herein, immediately and automatically upon the occurrence of
any Event of Default, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be waived in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Average
Undrawn Availability reflected on the most recently delivered Quarter-End
Borrowing Base Certificate delivered by Borrowers to Agent pursuant to Section
9.9. Any increase in interest rates and/or other fees payable by Borrowers under
this Agreement and the Other Documents pursuant to the provisions of the
foregoing sentence shall be in addition to and independent of any increase in
such interest rates and/or other fees resulting from the occurrence of any Event
of Default (including, if applicable, any Event of Default arising from a breach
of Section 9.9 hereof) and/or the effectiveness of the Default Rate provisions
of Section 3.1 hereof or the default fee rate provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that (a)
the Average Undrawn Availability as previously calculated as of any applicable
date for any applicable period was inaccurate, and (b) a proper calculation of
the Average Undrawn Availability for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the
Average Undrawn Availability would have resulted in a higher interest rate
and/or fees (as applicable) for such period, automatically and immediately
without the necessity of any demand or notice by Agent or any other affirmative
act of any party, the interest accrued on the applicable outstanding Advances
and/or the amount of the fees accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and Borrowers shall be obligated to immediately pay to Agent for
the ratable benefit of Lenders an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Average Undrawn Availability would have resulted in a lower
interest rate and/or fees (as applicable) for such period, then the interest
accrued on the applicable outstanding Advances and the amount of the fees
accruing for such period under the provisions of this Agreement and the Other
Documents shall be deemed to remain unchanged, and Agent and Lenders shall have
no obligation to repay interest or fees to the Borrowers; provided, that, if as
a result of any restatement or other event or other determination by Agent a
proper calculation of the Average Undrawn Availability would have resulted in a
higher interest rate and/or fees (as applicable) for one or more periods and a
lower interest rate and/or fees (as applicable) for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrowers pursuant to clause (i)
above shall be based upon the excess, if any, of the amount of interest and fees
that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

 

5



--------------------------------------------------------------------------------

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

“Authorized Officer” shall mean the President, Chief Financial Officer,
Controller and Vice President-General Counsel, or director of each of the Loan
Parties or such other individuals, designated by written notice to the Agent
from the Loan Parties, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Loan Parties may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

“Average Undrawn Availability” shall mean, as of any date of determination, the
sum of Undrawn Availability for each of the calendar days in the previous fiscal
quarter, divided by the actual number of calendar days in such previous fiscal
quarter.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate. This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrower Joinder” shall mean a joinder by a Person as a Borrower under this
Agreement and the Other Documents in the form of Exhibit 7.12(a).

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean Ampco-Pitt Corp.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the Authorized Officer of the Borrowing
Agent and delivered to the Agent, appropriately completed, by which such officer
shall certify to Agent the Formula Amount and calculation thereof as of the date
of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuer and the Lenders, as collateral for the Maximum
Undrawn Amount for the outstanding Letters of Credit, cash or deposit account
balances pursuant to documentation satisfactory to Agent and the Issuer (which
documents are hereby consented to by the Lenders). Such cash collateral shall be
maintained in blocked, interest-bearing deposit accounts at the Agent.

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Loan
Party: (a) credit cards; (b) credit card processing services; (c) debit cards
and stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network
services. The indebtedness, obligations and liabilities of any Loan Party to the
provider of any Cash Management Products and Services (including all obligations
and liabilities owing to such provider in respect of any returned items
deposited with such provider) (the “Cash Management Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of each of the Other Documents.

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

 

7



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 35% or more of the voting Equity Interests of
Ampco-Pitt Corp.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Affiliates.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Closing Date” shall mean May 20, 2016 or such other date as may be agreed to in
writing by the parties hereto.

“Closing Date Undrawn Availability” at a particular date shall mean an amount
equal to (a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving
Advance Amount minus the Maximum Undrawn Amount of all outstanding Letters of
Credit, minus (b) the sum of (i) the outstanding amount of Advances plus (ii)
all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean and include the collateral under the UK Security
Documents, the Swedish Security Documents and all right, title and interest of
each Loan Party (other than the UK Borrower, Davy Roll, the Swedish Borrower or
Akers) in all of the following property and assets of such Loan Party (other
than the UK Borrower, Davy Roll, the Swedish Borrower or Akers), in each case
whether now existing or hereafter arising or created and whether now owned or
hereafter acquired and wherever located:

(a) all Receivables and all supporting obligations relating thereto;

(b) all equipment and fixtures;

(c) all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;

(d) all Inventory;

(e) all Subsidiary Stock, securities, investment property, and financial assets;

(f) all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;

(g) all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
(other than the UK Borrower, Davy Roll, the Swedish Borrower or Akers) or in
which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (h) of this definition;

(h) all proceeds and products of the property described in clauses (a) through
(i) of this definition, in whatever form. It is the intention of the parties
that if Agent shall fail to have a perfected Lien in any particular property or
assets of any Loan Party (other than the UK Borrower, Davy Roll, the Swedish
Borrower or Akers) for any reason whatsoever, but the provisions of this
Agreement and/or of the Other Documents, together with all financing statements
and other public filings relating to Liens filed or recorded by Agent against
Loan Parties (other than the UK Borrower, Davy Roll, the Swedish Borrower or
Akers), would be sufficient to create a perfected Lien in any property or assets
that such Loan Party (other than the UK Borrower, Davy Roll, the Swedish
Borrower or Akers) may receive upon the sale, lease, license, exchange, transfer
or disposition of such particular property or assets, then all such “proceeds”
of such particular property or assets shall be included in the Collateral as
original collateral that is the subject of a direct and original grant of a
security interest as provided for herein and in the Other Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code) in
which a security interest is created or arises solely pursuant to Section 9-315
of the Uniform Commercial Code); and

(i) any cash collateral referred to in the definition of Cash Collateralize or
in Section 3.2(b) hereof.

 

9



--------------------------------------------------------------------------------

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.

“Computation Date” shall have the meaning specified in Section 2.26 hereof.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.

“Covenant Trigger Period” shall mean, in each case, the period (a) commencing
upon (i) the occurrence of an Event of Default or Default or (ii) any day on
which Undrawn Availability shall be less than ten percent (10%) of the Maximum
Revolving Advance Amount, and (b) terminating when both (i) Undrawn Availability
shall have been greater than ten percent (10%) of the Maximum Revolving Advance
Amount for thirty (30) consecutive days and (ii) no Event of Default or Default
is continuing (including as a result of the waiver or cure thereof).

“Covered Entity” shall mean (a) each Loan Party, each of Loan Party’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person

 

10



--------------------------------------------------------------------------------

shall mean the direct or indirect (x) ownership of, or power to vote, 25% or
more of the issued and outstanding equity interests having ordinary voting power
for the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

“Davy Roll” shall mean The Davy Roll Company Limited, a limited liability
company under the laws of England and Wales with registered company number
03800194, and its successors and assigns.

“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Loan Party to make: (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein, plus (c) payments on Capitalized Lease Obligations, plus (d) payments
with respect to any other Indebtedness for borrowed money.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Borrowers or Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including a particular Default or Event of Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
two (2) Business Days after request by Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is

 

11



--------------------------------------------------------------------------------

financially able to meet such obligations) to fund prospective Advances and, if
applicable, participations in then outstanding Letters of Credit and Swing Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon Agent’s receipt of such certification in
form and substance satisfactory to the Agent; (d) has become the subject of an
Insolvency Event; or (e) has failed at any time to comply with the provisions of
Section 2.6(e) with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Designated Customer” shall mean, at any time of determination, any Customer
disclosed in writing by the Loan Parties to the Agent (which written disclosure
shall be updated from time to time as required herein) with a rating of (a) if
such Customer is rated by both Moody’s and Standard & Poor’s, “Baa3” or higher
from Moody’s and “BBB-” or higher from Standard & Poor’s, or (b) if such
Customer is not rated by both Moody’s and Standard & Poor’s, such Customer is
rated “BBB-” or higher from Fitch and is rated (x) “Baa3” or higher from
Moody’s, or (y) “BBB-” or higher from Standard & Poor’s.

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” shall mean, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by Agent in
its Permitted Discretion at such time using the Exchange Rate in effect on the
Business Day of determination.

“Domestic Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

“Domestic Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

“Domestic Subsidiary” shall mean of any Person, a corporation or other entity,
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia, of whose Equity Interests having ordinary voting
power (other than Equity Interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person of any Loan Party.

 

12



--------------------------------------------------------------------------------

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“EBITDA” shall mean, for any period, the sum of (a) net income (or loss) for
such period (excluding extraordinary gains and extraordinary losses), plus (b)
all interest expense for such period, plus (c) all charges against income for
such period for federal, state and local taxes, plus (d) depreciation expenses
for such period, plus (e) amortization expenses for such period, plus (f) fees,
costs and expenses directly incurred in connection with and paid within sixty
(60) days after the closing of any applicable Permitted Acquisition to the
extent expensed but not capitalized during such period in an aggregate amount
not to exceed Five Million and 00/100 Dollars ($5,000,000.00) for any such
period, plus (g) solely with respect to any applicable Permitted Acquisition
where the purchase price payable in connection therewith may be increased as a
result of a mark-to-market adjustment in the share value of Ampco-Pitt Corp., an
amount equal to the increase (but in no event any decrease) in the applicable
purchase price payable by Ampco-Pitt Corp. or any other applicable Loan Party,
as applicable, as a result of such mark-to-market adjustment (with each
calculation of any such increase to be determined on terms and conditions and
evidenced in form and substance reasonably acceptable to the Agent) to the
extent such increase amount has been deducted in the determination of net income
for such period, plus (h) any non-cash losses or non-cash net loss impairment
reflected in net income as a result of inclusion of the proportionate share of
financial results of: (1) Union Electric Steel MG Roll Company Limited, an
entity existing under the laws of the Peoples’ Republic of China; and/or (2)
Shani Akers TISCO Roll Co. Ltd., Taiyan, an entity existing under the laws of
the Peoples’ Republic of China, in each case, in the determination of net
income, plus (i) the non-cash effects of inclusion of purchase accounting in
connection with Permitted Acquisitions, plus (j) restructuring expenses and
integration costs in connection with and paid within three hundred sixty-five
(365) days of the closing of any applicable Permitted Acquisition to the extent
expensed but not capitalized during such period in an aggregate amount not to
exceed Five Million and 00/100 Dollars ($5,000,000.00) in any fiscal year, plus
(k) pension and other post-retirement benefit expense to the extent expensed but
not capitalized during such period, plus (l) non-cash asbestos-related charges
and credits to the extent expensed but not capitalized during such period, plus
(m) debt-related financing costs to the extent expensed but not capitalized
during such period in an aggregate amount not to exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00) for such period, plus (n) non-cash charges to
intangible assets, non-cash impairments of plant, property and equipment and
impairment of goodwill, in each case for the Loan Parties and their Subsidiaries
on a consolidated basis in accordance with GAAP.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

13



--------------------------------------------------------------------------------

“Eligible Customs Broker” shall mean a customs broker that has its principal
assets and place of business in the United States and which is acceptable to
Agent and with which Agent has entered into a freight forwarder agreement, in
form and substance acceptable to the Agent.

“Eligible Domestic Insured Foreign Receivable or Receivables” shall mean
Receivables of a US Borrower that meet the requirements of Eligible Domestic
Receivables, except clause (f) of such definition, provided that such Receivable
is credit insured (the insurance carrier, amount and terms of such insurance
shall be reasonably acceptable to Agent and shall name Agent as beneficiary or
loss payee, as applicable).

“Eligible Domestic Inventory” shall mean and include Inventory of US Borrowers,
valued at the lower of cost or market value, determined on a first-in-first-out
basis, which is not, in Agent’s opinion, obsolete, slow moving or unmerchantable
and which Agent, in its Permitted Discretion, shall not deem ineligible
Inventory, based on such considerations as Agent may from time to time deem
appropriate including whether the Inventory is subject to a perfected, first
priority security interest in favor of Agent and no other Lien (other than a
Permitted Encumbrance). In addition, Inventory shall not be Eligible Domestic
Inventory if it: (a) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (b) is Foreign In-Transit Inventory or in-transit within the
United States unless such Inventory is in transit from a domestic location owned
by a Borrower or a domestic location identified on Schedule 4.4 (as such
Schedule may be updated from time to time) to a domestic location owned by a
Borrower or a domestic location identified on Schedule 4.4 (as such Schedule may
be updated from time to time) or is located at a third party processor and where
such third party processor has executed in favor of Agent a Lien Waiver
Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the US Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion); (c) is located outside the
continental United States or at a location that is not otherwise in compliance
with this Agreement; (d) constitutes Consigned Inventory unless a waiver has
been obtained from the holder of such Inventory (other than Consigned Inventory
not in excess of (A) Five Hundred Thousand and 00/100 Dollars ($500,000.00) in
any one location at any one point and (B) One Million and 00/100 Dollars in the
aggregate in all locations at any one point); (e) is the subject of an
Intellectual Property Claim; (f) is subject to a License Agreement that limits,
conditions or restricts the applicable US Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement (or Agent shall agree
otherwise in its sole discretion after establishing reserves against the US
Formula Amount with respect thereto as Agent shall deem appropriate in its sole
discretion); (g) is situated at a location not owned by a US Borrower unless the
owner or occupier of such location has executed in favor of Agent a Lien Waiver
Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the US Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion); or (h) or if the sale of
such Inventory would result in an ineligible Receivable.

“Eligible Domestic Receivables” shall mean and include, each Receivable of a US
Borrower arising in the Ordinary Course of Business and which Agent, in its sole
credit judgment, shall deem to be an Eligible Domestic Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible

 

14



--------------------------------------------------------------------------------

unless such Receivable is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances), and is evidenced
by an invoice or other documentary evidence satisfactory to Agent. In addition,
no Receivable shall be an Eligible Domestic Receivable if:

(a) it arises out of a sale made by any US Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date; provided, however,
Receivables that, but for compliance with this subsection (b), are otherwise
Eligible Domestic Receivables, due and payable by Designated Customers and not
due or unpaid more than one hundred twenty (120) days after the original invoice
date or sixty (60) days after the original due date shall be deemed to be
Eligible Domestic Receivables to the extent that the amount of any such
Receivables does not exceed Five Million and 00/100 Dollars ($5,000,000.00),
singularly or in the aggregate, at any time;

(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Domestic Receivables hereunder;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) an Insolvency Event shall have occurred with respect to such Customer;

(f) the sale is to a Customer outside the continental United States of America
or a province of Canada that has not adopted the Personal Property Security Act
of Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its sole discretion or such Receivable
constitutes an Eligible Domestic Insured Foreign Receivable to the extent that
the amount of all such Receivables with respect to all such Customers does not
exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate at any
time;

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper; provided that Agent, may from time to
time, in its Permitted Discretion, permit Receivables that, but for compliance
with this subsection (g), are otherwise Eligible Domestic Receivables, due and
payable by certain Customers acceptable to the Agent in its Permitted Discretion
to be deemed to be Eligible Domestic Receivables to the extent that the amount
of all such Receivables with respect to all such Customers does not exceed One
Million and 00/100 Dollars ($1,000,000.00), singularly or in the aggregate, at
any time;

(h) Agent believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to

 

15



--------------------------------------------------------------------------------

payment of such Receivable to Agent pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section
15 et seq.) or has otherwise complied with other applicable statutes or
ordinances; provided, however, so long as the Borrowers shall have caused to be
delivered any documents required to comply with any federal, state or local law
governing assignment of claims due from such Customer (including, without
limitation, the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as
amended) to be held by the Agent in escrow and only to be provided to any such
Customer upon the occurrence and continuance of any applicable Trigger Period,
Receivables that, but for compliance with this subsection (i), are otherwise
Eligible Domestic Receivables, shall be deemed to be Eligible Domestic
Receivables to the extent that the amount of all such Receivables with respect
to all such Customers does not exceed One Million and 00/100 Dollars
($1,000,000.00), singularly or in the aggregate, at any time;

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable US Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole discretion, to the extent such Receivable exceeds such limit;

(l) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m) the applicable US Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o) such Receivable is not payable to a US Borrower; or

(p) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.

“Eligible Equipment” shall mean and include with respect to each Borrower, all
such equipment owned and held by such Borrower at one of Borrower’s locations in
the United States or the United Kingdom that (i) Agent, in its Permitted
Discretion, deems to be eligible based on any credit or collateral
considerations as agent deems reasonable and appropriate from time to time and
(ii) is subject to a perfected, first priority security interest in favor of
Agent, free of all Liens of any Person other than Permitted Encumbrances;
provided that no equipment of the UK Borrower shall be Eligible Equipment prior
to the UK Availability Date.

 

16



--------------------------------------------------------------------------------

“Eligible Swedish Insured Foreign Receivable or Receivables” shall mean
Receivables of the Swedish Borrower that meet the requirements of Eligible
Swedish Receivables, except clause (f) of such definition, provided that such
Receivable is credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Agent and shall name Agent as
beneficiary or loss payee, as applicable).

“Eligible Swedish Inventory” shall mean and include Inventory of Swedish
Borrower, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its Permitted Discretion, shall not
deem ineligible Inventory, based on such considerations as Agent may from time
to time deem appropriate including whether the Inventory is subject to a
perfected, first priority security interest in favor of Agent and no other Lien
(other than a Permitted Encumbrance). In addition, Inventory shall not be
Eligible Swedish Inventory if it: (a) does not conform to all standards imposed
by any Governmental Body which has regulatory authority over such goods or the
use or sale thereof; (b) is in-transit within Sweden unless such Inventory is in
transit from a Swedish location owned by a Borrower or a Swedish location
identified on Schedule 4.4 (as such Schedule may be updated from time to time)
to a Swedish location owned by a Borrower or a Swedish location identified on
Schedule 4.4 (as such Schedule may be updated from time to time) or is located
at a third party processor located in Sweden and where such third party
processor has executed in favor of Agent a Lien Waiver Agreement (or Agent shall
agree otherwise in its sole discretion after establishing reserves against the
Swedish Formula Amount with respect thereto as Agent shall deem appropriate in
its sole discretion); (c) is located outside Sweden or at a location that is not
otherwise in compliance with this Agreement unless such Inventory is in transit
from a Swedish location owned by a Borrower or a Swedish location identified on
Schedule 4.4 (as such Schedule may be updated from time to time) to a third
party processor located in the United States and where such third party
processor has executed in favor of Agent a Lien Waiver Agreement (or Agent shall
agree otherwise in its sole discretion after establishing reserves against the
Swedish Formula Amount with respect thereto as Agent shall deem appropriate in
its sole discretion) and then only to the extent that: (i) Agent has received
assurances satisfactory to it that all of the original Documents evidencing such
Inventory (all of which Documents shall be Negotiable Documents) have been
issued by the applicable carrier and have been forwarded to an Eligible Customs
Broker (and, if such Documents are not actually received by an Eligible Customs
Broker within ten (10) days after the sending thereof, such Inventory shall
thereupon cease to be Eligible Swedish Inventory), or, if required by Agent in
the exercise of its sole discretion, all of such original Documents are in the
possession, in the United States, of Agent or an Eligible Customs Broker (as
specified by Agent); (ii) such Inventory is fully insured by marine cargo or
other similar insurance, in such amounts, with such insurance companies and
subject to such deductibles as are satisfactory to Agent and in respect of which
Agent has been named as lender loss payee; and (iii) Agent has received an
executed freight forwarder agreement with respect to such Inventory from an
Eligible Customs Broker; (d) constitutes Consigned Inventory unless a waiver has
been obtained from the holder of such Inventory (other than Consigned Inventory
not in excess of the Dollar Equivalent amount of (A) Five Hundred Thousand and
00/100 Dollars ($500,000.00) in any one location at any one point and (B) One
Million and 00/100 Dollars in the aggregate in all locations at any one point);
(e) is the subject of an Intellectual Property Claim; (f) is subject to a
License Agreement that limits, conditions or restricts the Swedish Borrower’s or
Agent’s right to sell or otherwise dispose of such Inventory, unless Agent is a
party to a Licensor/Agent

 

17



--------------------------------------------------------------------------------

Agreement with the Licensor under such License Agreement (or Agent shall agree
otherwise in its sole discretion after establishing reserves against the Swedish
Formula Amount with respect thereto as Agent shall deem appropriate in its sole
discretion); (g) is situated at a location not owned by the Swedish Borrower
unless the owner or occupier of such location has executed in favor of Agent a
Lien Waiver Agreement (or Agent shall agree otherwise in its sole discretion
after establishing reserves against the Swedish Formula Amount with respect
thereto as Agent shall deem appropriate in its sole discretion); or (h) or if
the sale of such Inventory would result in an ineligible Receivable.

“Eligible Swedish Receivables” shall mean and include, each Receivable of the
Swedish Borrower arising in the Ordinary Course of Business and which Agent, in
its sole credit judgment, shall deem to be an Eligible Swedish Receivable, based
on such considerations as Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent. In addition, no Receivable shall be an Eligible
Swedish Receivable if:

(a) it arises out of a sale made by the Swedish Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date; provided, however,
Receivables that, but for compliance with this subsection (b), are otherwise
Eligible Swedish Receivables, due and payable by Designated Customers and not
due or unpaid more than one hundred twenty (120) days after the original invoice
date or sixty (60) days after the original due date shall be deemed to be
Eligible Swedish Receivables to the extent that the Dollar Equivalent amount of
any such Receivables, together with the Dollar Equivalent amount of any
Receivables comprising Eligible UK Receivables under subpart (b) of the
definition thereof, does not exceed Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00), singularly or in the aggregate, at any time;

(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Swedish Receivables hereunder;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) an Insolvency Event shall have occurred with respect to such Customer;

(f) the sale is to a Customer outside Sweden, unless the sale is on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
sole discretion; provided, however, Receivables that, but for compliance with
this subsection (f), are otherwise Eligible Swedish Receivables, due and payable
by Designated Customers or Eligible Swedish Insured Foreign Receivables shall be
deemed to be Eligible Swedish Receivables to the extent that the Dollar
Equivalent amount of any such Receivables, together with the Dollar Equivalent
amount of any Receivables comprising Eligible UK Receivables under subpart (f)
of the definition thereof, does not exceed Five Million and 00/100 Dollars
($5,000,000.00), singularly or in the aggregate, at any time;

 

18



--------------------------------------------------------------------------------

(g) the invoice or other documentary evidence with respect to such Receivable
does not contain a notice and direction to the applicable Customer in form and
substance sufficient to cause the Agent’s fixed charge security interest to be
perfected against such Receivable;

(h) Agent believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

(i) Intentionally deleted;

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the Swedish Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole discretion, to the extent such Receivable exceeds such limit;

(l) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m) the Swedish Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o) such Receivable is not payable to the Swedish Borrower; or

(p) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.

“Eligible UK Insured Foreign Receivable or Receivables” shall mean Receivables
of the UK Borrower that meet the requirements of Eligible UK Receivables, except
clause (f) of such definition, provided that such Receivable is credit insured
(the insurance carrier, amount and terms of such insurance shall be reasonably
acceptable to Agent and shall name Agent as beneficiary or loss payee, as
applicable).

“Eligible UK Inventory” shall mean and include Inventory of UK Borrower, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
which is not, in Agent’s

 

19



--------------------------------------------------------------------------------

opinion, obsolete, slow moving or unmerchantable and which Agent, in its
Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance). In
addition, Inventory shall not be Eligible UK Inventory if it: (a) does not
conform to all standards imposed by any Governmental Body which has regulatory
authority over such goods or the use or sale thereof; (b) is in-transit within
the United Kingdom unless such Inventory is in transit from a United Kingdom
location owned by a Borrower or a United Kingdom location identified on Schedule
4.4 (as such Schedule may be updated from time to time) to a United Kingdom
location owned by a Borrower or a United Kingdom location identified on Schedule
4.4 (as such Schedule may be updated from time to time) or is located at a third
party processor located in the United Kingdom and where such third party
processor has executed in favor of Agent a Lien Waiver Agreement (or Agent shall
agree otherwise in its sole discretion after establishing reserves against the
UK Formula Amount with respect thereto as Agent shall deem appropriate in its
sole discretion); (c) is located outside the United Kingdom or at a location
that is not otherwise in compliance with this Agreement unless such Inventory is
in transit from a United Kingdom location owned by a Borrower or a United
Kingdom location identified on Schedule 4.4 (as such Schedule may be updated
from time to time) to a third party processor located in the United States and
where such third party processor has executed in favor of Agent a Lien Waiver
Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the UK Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion) and then only to the extent
that: (i) Agent has received assurances satisfactory to it that all of the
original Documents evidencing such Inventory (all of which Documents shall be
Negotiable Documents) have been issued by the applicable carrier and have been
forwarded to an Eligible Customs Broker (and, if such Documents are not actually
received by an Eligible Customs Broker within ten (10) days after the sending
thereof, such Inventory shall thereupon cease to be Eligible UK Inventory), or,
if required by Agent in the exercise of its sole discretion, all of such
original Documents are in the possession, in the United States, of Agent or an
Eligible Customs Broker (as specified by Agent); (ii) such Inventory is fully
insured by marine cargo or other similar insurance, in such amounts, with such
insurance companies and subject to such deductibles as are satisfactory to Agent
and in respect of which Agent has been named as lender loss payee; and (iii)
Agent has received an executed freight forwarder agreement with respect to such
Inventory from an Eligible Customs Broker; (d) constitutes Consigned Inventory
unless a waiver has been obtained from the holder of such Inventory (other than
Consigned Inventory not in excess of the Dollar Equivalent amount of (A) Five
Hundred Thousand and 00/100 Dollars ($500,000.00) in any one location at any one
point and (B) One Million and 00/100 Dollars in the aggregate in all locations
at any one point); (e) is the subject of an Intellectual Property Claim; (f) is
subject to a License Agreement that limits, conditions or restricts the UK
Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory,
unless Agent is a party to a Licensor/Agent Agreement with the Licensor under
such License Agreement (or Agent shall agree otherwise in its sole discretion
after establishing reserves against the UK Formula Amount with respect thereto
as Agent shall deem appropriate in its sole discretion); (g) is situated at a
location not owned by the UK Borrower unless the owner or occupier of such
location has executed in favor of Agent a Lien Waiver Agreement (or Agent shall
agree otherwise in its sole discretion after establishing reserves against the
UK Formula Amount with respect thereto as Agent shall deem appropriate in its
sole discretion); or (h) or if the sale of such Inventory would result in an
ineligible Receivable.

 

20



--------------------------------------------------------------------------------

“Eligible UK Receivables” shall mean and include, each Receivable of the UK
Borrower arising in the Ordinary Course of Business and which Agent, in its sole
credit judgment, shall deem to be an Eligible UK Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible UK
Receivable if:

(a) it arises out of a sale made by the UK Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date; provided, however,
Receivables that, but for compliance with this subsection (b), are otherwise
Eligible UK Receivables, due and payable by Designated Customers and not due or
unpaid more than one hundred twenty (120) days after the original invoice date
or sixty (60) days after the original due date shall be deemed to be Eligible UK
Receivables to the extent that the Dollar Equivalent amount of any such
Receivables, together with the Dollar Equivalent amount of any Receivables
comprising Eligible Swedish Receivables under subpart (b) of the definition
thereof, does not exceed Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00), singularly or in the aggregate, at any time;

(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible UK Receivables hereunder;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) an Insolvency Event shall have occurred with respect to such Customer;

(f) the sale is to a Customer outside England and Wales, unless the sale is on
letter of credit, guaranty or acceptance terms, in each case acceptable to Agent
in its sole discretion; provided, however, Receivables that, but for compliance
with this subsection (f), are otherwise Eligible UK Receivables, due and payable
by Designated Customers, or Eligible UK Insured Foreign Receivables shall be
deemed to be Eligible UK Receivables to the extent that the Dollar Equivalent
amount of any such Receivables, together with the Dollar Equivalent amount of
any Receivables comprising Eligible Swedish Receivables under subpart (f) of the
definition thereof, does not exceed Five Million and 00/100 Dollars
($5,000,000.00), singularly or in the aggregate, at any time;

(g) Intentionally deleted;

(h) Agent believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

 

21



--------------------------------------------------------------------------------

(i) Intentionally deleted;

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the UK Borrower and accepted by the Customer or the Receivable
otherwise does not represent a final sale;

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole discretion, to the extent such Receivable exceeds such limit;

(l) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m) the UK Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o) such Receivable is not payable to the UK Borrower in Pounds Sterling; or

(p) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.

“Environmental Laws” shall mean all federal, state, local, provincial, country
or international environmental, land use, zoning, health, chemical use, safety
and sanitation laws, statutes, ordinances and codes as well as common laws,
relating to the protection of the environment, human health and/or governing the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Materials and the rules, regulations,
policies, guidelines, interpretations, decisions, orders and directives of
federal, state, international and local governmental agencies and authorities
with respect thereto.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity

 

22



--------------------------------------------------------------------------------

of such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act), including in each case all of the following rights
relating to such Equity Interests, whether arising under the Organizational
Documents of the Person issuing such Equity Interests (the “issuer”) or under
the applicable laws of such issuer’s jurisdiction of organization relating to
the formation, existence and governance of corporations, limited liability
companies or partnerships or business trusts or other legal entities, as the
case may be: (i) all economic rights (including all rights to receive dividends
and distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.

“EPCRS” shall mean the Employee Plans Compliance Resolution System established
by the Internal Revenue Service under Revenue Procedure 2013-12, modified by
Revenue Procedure 2015-27 and as further modified or amended by any successor
guidance thereto as from time to time in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder. For greater certainty, all provisions of
this Agreement with respect to ERISA shall not apply to any Foreign Loan Party

“Euro” shall refer to the lawful currency of the Participating Member States.

“European Sublimit” shall mean a Dollar Equivalent amount equal to Twenty-Five
Million and 00/100 Dollars ($25,000,000.00); provided that such amount may, at
the option of the Borrowers, be increased proportionately with any increase in
the Maximum Revolving Advance Amount in accordance with Section 2.24 or
decreased proportionately with any permanent reduction in the Maximum Revolving
Advance Amount in accordance with Section 2.2(f).

“Event of Default” shall have the meaning set forth in Article X hereof.

 

23



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean the prevailing spot rate of exchange of such bank as
Agent may reasonably select for the purpose of conversion of one currency to
another, at or around 12:00 p.m. Eastern time, on the date on which any such
conversion of currency is to be made under this Agreement.

“Excluded Domestic Subsidiary” shall mean any Domestic Subsidiary listed on
Schedule 1.1(S)(1).

“Excluded Foreign Subsidiary” shall mean any Foreign Subsidiary listed on
Schedule 1.1(S)(2) (other than the UK Borrower, Davy Roll, the Swedish Borrower,
Akers and Akers Valji).

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

“Excluded Property” shall mean any non-material lease, license, contract or
agreement to which any Loan Party is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (x) any Applicable Law, or (y) a term, provision or
condition of any such lease, license, contract or agreement (unless in each
case, such Applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
Applicable Law or principles of equity), provided, however, that the foregoing
shall cease to be treated as “Excluded Property” (and shall constitute
Collateral)

 

24



--------------------------------------------------------------------------------

immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, such security interest shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (x) or (y) above, provided, further
that Excluded Property shall not include any proceeds of any such lease,
license, contract or agreement or any goodwill of Loan Parties’ business
associated therewith or attributable thereto or consisting of assets of any of
the Excluded Subsidiaries.

“Excluded Subsidiary” shall mean any Excluded Domestic Subsidiary, any Excluded
Foreign Subsidiary and, during the period commencing on the date of formation or
acquisition of any Transitory First Tier Foreign Subsidiary through and
including the earlier of: (i) the date which is three hundred sixty-five (365)
consecutive days after the date of formation or acquisition of such Transitory
First Tier Foreign Subsidiary or (ii) the date such Transitory First Tier
Foreign Subsidiary has either (y) ceased to be a Transitory First Tier Foreign
Subsidiary of the applicable Loan Party as a result of either (1) the joinder of
such Transitory First Tier Foreign Subsidiary as a Loan Party in accordance with
the terms and provisions of Section 7.12, or (2) transfer of all (but not less
than all) of the equity interests of such Transitory First Tier Foreign
Subsidiary to one or more first tier Foreign Subsidiaries; or (z) been scheduled
as an Excluded Foreign Subsidiary, any Transitory First Tier Foreign Subsidiary.

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from Loan Parties with respect to such withholding tax pursuant to Section
3.10(a), or (d) any Taxes imposed on any “withholding payment” payable to such
recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012.

“Existing Letters of Credit” shall mean the letters of credit issued under that
certain Letter Agreement, dated June 26, 2003, by and among Ampco-Pitt Corp.,
Aerofin Corporation, a Pennsylvania corporation, UES and PNC Bank, National
Association, as the same may have been amended from time to time, with stated
expiration dates beyond the Closing Date, which letters of credit are set forth
on Schedule 1.1 hereof.

“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.

 

25



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced; provided further,
however, that if the Fed Funds Effective Rate determined as provided above would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day; provided,
however, that if the Fed Funds Open Rate determined as provided above would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. If and when the Federal Funds Open Rate changes, the rate of interest
with respect to any advance to which the Federal Funds Open Rate applies will
change automatically without notice to Borrowers, effective on the date of any
such change.

“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers
and PNC.

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

“Fitch” shall mean Fitch Ratings Inc., and its successors.

“Fixed Asset Advance Amount” shall mean (X) on the Closing Date, the lesser of
(a) a Dollar Equivalent amount equal to Twenty-Five Million and 00/100 Dollars
($25,000,000.00) and (b) subject to Section 2.1(b), 85% of the appraised net
orderly liquidation value of Eligible Equipment, and (Y) after the Closing Date,
the availability under the Fixed Asset Sub-Limit shall

 

26



--------------------------------------------------------------------------------

be updated monthly to reflect (a) all new Eligible Equipment purchased during
the preceding calendar month (with respect to which availability shall be
limited to the lesser of (y) eighty-five percent (85%) of the Net Invoice Cost
of such new Eligible Equipment or (z) subject to Section 2.1(b), eighty-five
percent (85%) of the appraised net orderly liquidation value of such new
Eligible Equipment acquired pursuant to the acquisition of the stock or assets
of a third party), and (b) eighty-five percent (85%) of the remaining
unamortized borrowing base amount of all dispositions of Eligible Equipment
which have occurred during the preceding calendar month. The Fixed Asset Advance
Amount shall be reduced by amortization of two and one-half of one percent
(2.50%) per fiscal quarter. Each new Eligible Equipment asset purchased after
the Closing Date shall only be included in the applicable Formula Amount in an
amount, subject to Section 2.1(b), equal to eighty-five percent (85%) of the Net
Invoice Cost of such new Eligible Equipment, less all required amortization
until such time as the next regularly recurring Equipment appraisal is
performed. Effective immediately upon delivery of each applicable recurring
Equipment appraisal, the amount included in the applicable Formula Amount with
respect to such Eligible Equipment shall be reset to the lesser of (y) subject
to the Section 2.1(b), eighty-five percent (85%) of the current appraised net
orderly liquidation value of such Eligible Equipment or (z) the remaining
unamortized amount.

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus cash taxes paid or required to be paid (including tax
distributions but excluding taxes to the extent the same are excluded when
determining EBITDA), minus dividends (including, without limitation, any
dividend or other application of any funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any Equity Interest of any applicable Loan Party), minus an
amount equal to the sum of (i) Unfunded Capital Expenditures (including fifteen
percent (15%) of the Net Invoice Cost of Equipment purchased using proceeds of
Advances during any applicable fiscal period) plus (ii) an amount equal to the
amount by which (y) the Net Invoice Cost of such Equipment exceeds the appraised
value of such Equipment, in each case for the Loan Parties and their
Subsidiaries on a consolidated basis to (b) Fixed Charges.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
interest expense, scheduled principal installments on Indebtedness, including
capitalized lease obligations, amortization of availability under the Fixed
Asset Advance Amount, share repurchases, cash contributed to Plans, cash paid
with respect to pension and other post-retirement benefit expense, and cash paid
(adjusted for insurance proceeds to the extent received for covered claims) for
any asbestos related liability, in each case for the Loan Parties and their
Subsidiaries on a consolidated basis in accordance with GAAP.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

 

27



--------------------------------------------------------------------------------

“Foreign In-Transit Inventory” shall mean Inventory of a US Borrower that is in
transit from a location outside the United States to any location within the
United States of such US Borrower or a Customer of such US Borrower.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” shall mean of any Person, a corporation or other entity,
that is neither (i) a Domestic Subsidiary nor (ii) an Excluded Domestic
Subsidiary, of whose Equity Interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.

“Formula Amount” shall have the meaning set forth in Section 2.1(a)(C) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” shall mean Ampco-Pitt Corp., Ampco Securities, Ampco Investments,
Ampco UES, RollTech, Davy Roll, Akers and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under this
Agreement and the Other Documents in the form of Exhibit 7.12(b).

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

28



--------------------------------------------------------------------------------

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
RCRA Subtitle C, and any other applicable Federal and state laws now in force or
hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement,
determined on a marked to market basis; (f) any other advances of credit made to
or on behalf of such Person or other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements including to finance the purchase
price of property or services and all obligations of such Person to pay the
deferred purchase price of property or services (but not including trade
payables and accrued expenses incurred in the Ordinary Course of Business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than thirty (30) days past due); (g) all Equity Interests of
such Person subject to repurchase or redemption rights or obligations (excluding
repurchases or redemptions at the sole option of such Person); (h) all
indebtedness, obligations or liabilities secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts;
(j) obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements, other than those arising in the Ordinary
Course of Business; and (k) any guaranty of any indebtedness, obligations or
liabilities of a type described in the foregoing clauses (a) through (j).

 

29



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code, the
Insolvency Action 1986 or any other Applicable Law), or regulatory restrictions,
(b) has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it or has called a meeting of its
creditors, (c) admits in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (d)
with respect to a Lender, such Lender is unable to perform hereunder due to the
application of Applicable Law, or (e) in the good faith determination of Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment of a type described
in clauses (a) or (b), provided that an Insolvency Event shall not result solely
by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person or such Person’s direct or indirect parent company by a
Governmental Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

 

30



--------------------------------------------------------------------------------

“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Borrower,
Guarantor, or any of their respective Subsidiaries that is party to such
Lender-Provided Foreign Currency Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Borrower
and Guarantor, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing

 

31



--------------------------------------------------------------------------------

prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Borrower, Guarantor,
or any of their respective Subsidiaries that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be “Obligations” of such Person and of each other Borrower and
Guarantor, be guaranteed obligations under any Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

“Letter of Credit Sublimit” shall mean a Dollar Equivalent amount equal to
$40,000,000.00.

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“LIBOR Quoted Currency” shall mean Dollars, Euro and Pounds Sterling.

“LIBOR Quoted Currency Alternate Source” shall have the meaning set forth in the
definition of LIBOR Rate.

“LIBOR Rate” shall mean the following:

(a) for any LIBOR Rate Loan made in any LIBOR Quoted Currency for the then
current Interest Period relating thereto, the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which such LIBOR Quoted Currency deposits are offered by leading banks in the
London interbank deposit market) for such LIBOR Quoted Currency, or the rate
which is quoted by another source selected by Agent as an authorized information
vendor for the purpose of displaying rates at which such LIBOR Quoted Currency
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Quoted Currency Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for such LIBOR Quoted Currency for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR

 

32



--------------------------------------------------------------------------------

Quoted Currency Alternate Source, a comparable replacement rate determined by
Agent at such time (which determination shall be conclusive absent manifest
error)), by (b) a number equal to 1.00 minus the Reserve Percentage; provided,
however, that if the LIBOR Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(b) for any LIBOR Rate Loan made in Swedish Krona for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the Stockholm Interbank Offered Rate (STIBOR) which
appears on the Bloomberg Page BTMM SW (or on such other substitute Bloomberg
page that displays rates at which Swedish Krona deposits are offered by leading
banks in the Stockholm interbank deposit market) as published by the Swedish
Bankers’ Association (or on any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by the Agent from time to time) for Swedish Krona, or the rate which is quoted
by another source selected by Agent as an authorized information vendor for the
purpose of displaying rates at which Swedish Krona deposits are offered by
leading banks in the Stockholm interbank deposit market (a “STIBOR Alternate
Source”), at approximately 11:00 a.m., Stockholm, Sweden time, two (2) Business
Days prior to the commencement of such Interest Period as the Stockholm
interbank offered rate for Swedish Krona for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BTMM SW (or any substitute page) or any STIBOR Alternate Source,
a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(c) If, at any time, the Agent and all of the Lenders approve an additional
Optional Currency, any references in this Agreement to the LIBOR Rate applicable
to any such additional Optional Currency shall be a reference to a rate to be
mutually agreed upon between the Agent and the Borrowers.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

 

33



--------------------------------------------------------------------------------

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Loan Party’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction,
including, but not limited to any Applicable Law.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.

“Liquidity” shall mean, on the date of determination, the sum of (i) the
Borrowers’ unrestricted domestic cash, plus (ii) Net Unrestricted Foreign Cash
in an amount not to exceed the Dollar Equivalent of Seven Million Five Hundred
Thousand and 00/100 Dollars ($7,500,000.00), plus (iii) Undrawn Availability.

“Loan Parties” shall mean, collectively, the Borrowers and the Guarantors and
“Loan Party” shall mean any Borrower or any Guarantor.

“Material Adverse Effect” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any Other
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Lenders, to the extent permitted, to enforce their legal remedies pursuant
to this Agreement or any Other Document.

 

34



--------------------------------------------------------------------------------

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.

“Maximum Swing Loan Advance Amount” shall mean a Dollar Equivalent amount equal
to Ten Million and 00/100 Dollars ($10,000,000.00); provided that, upon the
effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24 or each permanent reduction in accordance with
Section 2.2(f), the Maximum Swing Loan Advance Amount shall increase or
decrease, as applicable, by an amount equal to ten percent (10%) of the amount
of such increase or permanent reduction in the Maximum Revolving Advance Amount.

“Maximum Revolving Advance Amount” shall mean a Dollar Equivalent Amount equal
to One Hundred Million and 00/100 Dollars ($100,000,000.00) plus any increases
in accordance with Section 2.24 and minus any permanent reductions in accordance
with Section 2.2(f).

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the Dollar Equivalent amount of such Letter of Credit
that is or may become available to be drawn, including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“National Roll” shall mean, Akers National Roll Company, a Delaware corporation.

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

“Net Invoice Cost” shall mean, with respect to Equipment, the net invoice cost
of such Equipment (excluding taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).

“Net Unrestricted Foreign Cash” shall mean the foreign unencumbered cash and
cash equivalents of the Borrowers net of applicable taxes calculated at the most
current tax rates in effect upon the date of determination as approved by the
Agent in its sole discretion. As of the date hereof, the tax rate applicable to
the Net Unrestricted Foreign Cash is estimated to be fifteen percent (15%).

 

35



--------------------------------------------------------------------------------

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“Note” shall mean collectively, the Revolving Credit Notes and the Swing Loan
Note.

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Borrower or Guarantor or any
Subsidiary of any Borrower or any Guarantor to Issuer, Swing Loan Lender,
Lenders or Agent (or to any other direct or indirect subsidiary or affiliate of
Issuer, Swing Loan Lender, any Lender or Agent) of any kind or nature, present
or future (including any interest or other amounts accruing thereon, any fees
accruing under or in connection therewith, any costs and expenses of any Person
payable by any Loan Party and any indemnification obligations payable by any
Loan Party arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest, fees or other amounts is allowable or
allowed in such proceeding), whether or not for the payment of money, whether
arising by reason of an extension of credit, opening or issuance of a letter of
credit, loan, equipment lease, establishment of any commercial card or similar
facility or guarantee, under any interest or currency swap, future, option or
other similar agreement, or in any other manner, whether arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including but not limited to, (i) this Agreement, the
Other Documents and any amendments, extensions, renewals or increases thereto,
including all costs and expenses of Agent, Issuer, Swing Loan Lender and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Loan Party to Agent, Issuer, Swing Loan Lender or Lenders to perform acts or
refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

“Optional Currency” shall mean any of the following currencies (i) Pounds
Sterling, (ii) Euros, (iii) Swedish Krona and (iv) any other currency approved
by the Agent and all of the Lenders.

 

36



--------------------------------------------------------------------------------

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Closing Date.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, articles of association, operating agreement, limited liability company
agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.

“Original Currency” shall have the meaning specified in Section 2.27 hereof.

“Other Currency” shall have the meaning specified in Section 2.27 hereof.

“Other Documents” shall mean the Note, the Perfection Certificates, any
Guaranty, any Pledge Agreement, any Lender-Provided Interest Rate Hedge, any
Lender-Provided Foreign Currency Hedge, the UK Security Documents, the Swedish
Security Documents and any and all other agreements, instruments and documents,
including intercreditor agreements, guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement, in each case together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

 

37



--------------------------------------------------------------------------------

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(c) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by a
Loan Party or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Loan Party and
delivered to Agent.

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “Target”) so long as the following requirements
are met:

(a) if a Loan Party is acquiring the Equity Interests in the Target, such Target
shall (unless not required by Section 7.12 hereof) within thirty (30) Business
Days after the date of such Permitted Acquisition (or as such time may be
extended by the Agent in its sole discretion), (1) execute a Borrower Joinder or
a Guarantor Joinder, as required by the Agent, and such other documents
reasonably required by the Agent to join this Agreement and the Other Documents,
as a Borrower or a Guarantor, as applicable, pursuant to Section 7.12 hereof,
and (2) grant first-priority, perfected Liens in its assets to the Agent for the
benefit of the Lenders covering the same type of assets as the Collateral,
subject to documentation satisfactory to Agent (it being understood that, for
purposes of this definition and any related covenants, all references to the
date of formation of any applicable Transitory First Tier Foreign Subsidiary
contained in Section 7.12 shall be deemed to be references to the date of
acquisition of such Transitory First Tier Foreign Subsidiary);

(b) the business acquired or the business conducted by the Target, as
applicable, shall be similar to or substantially the same as one or more line or
lines of business conducted by the Loan Parties as set forth in Section 5.21
hereof and shall comply with Section 7.9 hereof;

 

38



--------------------------------------------------------------------------------

(c) the Target or property is used or useful in the Loan Parties’ Ordinary
Course of Business;

(d) the board of directors (or other comparable governing body) of the Target
shall have duly approved the transaction;

(e) the Agent shall have received, not less than ten (10) Business Days prior to
the date of such Permitted Acquisition (or at such later time as may be agreed
by the Agent in its sole discretion), (i) a quality of earnings report with
respect to the Target subject to applicable policies and procedures of the
Person preparing such report, (ii) all third-party accounting due diligence
performed on behalf of or at the request of the applicable Loan Party with
respect to the Target subject to applicable policies and procedures of the
Person preparing such report and subject to such Person’s customary and usual
procedures to provide access to such accounting due diligence, and (iii)
proforma projections with respect to the Target and with respect to the Loan
Parties after giving effect to the proposed acquisition; and

(f) (1) if immediately prior to and upon giving effect to such acquisition, pro
forma Undrawn Availability (measured as both a thirty-day average and upon
giving effect to such acquisition) is greater than or equal to twenty-five
percent (25%) of the Maximum Revolving Advance Amount, then so long as no
Default or Event of Default exists prior to or upon giving effect to such
acquisition, or (2) if immediately prior to and upon giving effect to such
acquisition, pro forma Undrawn Availability (measured as both a thirty-day
average and upon giving effect to such acquisition) is less than twenty-five
percent (25%) of the Maximum Revolving Advance Amount, then, so long as if
immediately prior to and upon giving effect to such acquisition, (x) no Default
or Event of Default exists or will be created thereby, (y) pro forma Undrawn
Availability (measured as both a thirty-day average and upon giving effect to
such acquisition) will not be less than fifteen percent (15%) of the Maximum
Revolving Advance Amount and (z) the Loan Parties demonstrate, in form and
substance reasonably acceptable to the Agent, that prior to and upon giving
effect to such acquisition, the pro forma Fixed Charge Coverage Ratio will not
be less than 1.15:1.0; provided, however, under no circumstances shall the cash
consideration payable in connection with any acquisition made pursuant to either
sub-clauses (1) and/or (2), singularly or in the aggregate, shall exceed (i) for
the period commencing on the Closing Date through the first (1st) anniversary of
the Closing Date, Fifty Million and 00/100 Dollars ($50,000,000.00) per annum,
and (ii) at all times on and after the first (1st) anniversary of the Closing
Date, Fifty Million and 00/100 Dollars ($50,000,000.00) per annum.

“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank, an insurance company, or any finance company generally
engaged in the business of making commercial loans; (c) any fund that is
administered or managed by Agent or any Lender, an Affiliate of Agent or any
Lender or a related entity; and (d) any Person to whom Agent or any Lender
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Agent’s or Lender’s rights in and to a material portion of
such Agent’s or Lender’s portfolio of asset-based credit facilities.

“Permitted Discretion” shall mean a determination made by the Agent in good
faith in the exercise of its reasonable business judgment based on how an asset
based lender with similar

 

39



--------------------------------------------------------------------------------

rights providing a secured credit facility of the type set forth herein would
act, in the circumstances then applicable to the Loan Parties at the time with
the information then available to it.

“Permitted Dividends” shall mean so long as: (a) a notice of termination with
regard to this Agreement shall not be outstanding; (b) the purpose for such
dividend shall be as set forth in writing to Agent at least ten (10) days prior
to the making of such dividend and such dividend shall in fact be used for such
purpose and (c) (1) if immediately prior to and upon giving effect to such
dividend, pro forma Undrawn Availability (measured as both a thirty-day average
and upon giving effect to such dividend) is greater than or equal to twenty-five
percent (25%) of the Maximum Revolving Advance Amount, then so long as no
Default or Event of Default exists prior to or upon giving effect to such
dividend, or (2) if immediately prior to and upon giving effect to such
dividend, pro forma Undrawn Availability (measured as both a thirty-day average
and upon giving effect to such dividend) is less than twenty-five percent (25%)
of the Maximum Revolving Advance Amount, then, so long as if immediately prior
to and upon giving effect to such dividend, (x) no Default or Event of Default
exists or will be created thereby, (y) pro forma Undrawn Availability (measured
as both a thirty-day average and upon giving effect to such dividend) will not
be less than fifteen percent (15%) of the Maximum Revolving Advance Amount, and
(z) the Loan Parties demonstrate, in form and substance reasonably acceptable to
the Agent, that prior to and upon giving effect to such dividend, the pro forma
Fixed Charge Coverage Ratio will not be less than 1.15:1.0, Borrowers shall be
permitted to: (I) pay dividends (i) to Ampco-Pitt Corp. in accordance with the
provisions of each Borrower’s Organizational Documents as in effect on the
Closing Date, in either case, so long as the amount of dividends, singularly or
in the aggregate, does not exceed Ten Million and 00/100 Dollars
($10,000,000.00) during any applicable fiscal year, (ii) to Ampco-Pitt Corp., to
pay professional fees, franchise taxes and other Ordinary Course of Business
operating expenses incurred by Ampco-Pitt Corp. solely in its capacity as parent
corporation of Borrowers in an aggregate amount not to exceed Twenty Million and
00/100 Dollars ($20,000,000.00) in any applicable fiscal year and (iii) to
Ampco-Pitt Corp., to pay accrued interest under the Altor/SHB Promissory Notes,
as applicable, in an aggregate Dollar Equivalent amount not to exceed Seven
Million and 00/100 Dollars ($7,000,000.00) in any applicable fiscal year; and/or
(II) apply any of its funds, property or assets to the purchase, redemption or
other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any applicable Loan Party in an aggregate Dollar
Equivalent amount not to exceed: (A) Seven Million and 00/100 Dollars
($7,000,000.00) in any applicable fiscal year; and (B) Twenty Million and 00/100
Dollars ($20,000,000.00) at any time.

“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders, including without limitation, Liens securing Hedge
Liabilities and Cash Management Products and Services; (b) Liens for taxes,
assessments or other governmental charges not delinquent or being Properly
Contested; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(d) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business; (e) Liens arising by virtue of the rendition, entry or issuance
against any Loan Party or any Subsidiary, or any property of any Loan Party or
any Subsidiary, of any judgment, writ, order, or decree to the extent the
rendition, entry, issuance or continued existence of such judgment, writ, order
or decree (or any event or circumstance

 

40



--------------------------------------------------------------------------------

relating thereto) has not resulted in the occurrence of an Event of Default
under Section 10.6 hereof; (f) carriers’, repairmens’, mechanics’, workers’,
materialmen’s or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not due or which are being Properly
Contested; (g) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (I) any such lien shall not
encumber any other property of any Loan Party and (II) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed Ten Million and 00/100 Dollars
($10,000,000.00); (h) other Liens incidental to the conduct of any Loan Party’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from Agent’s or Lenders’
rights in and to the Collateral or the value of any Loan Party’s property or
assets or which do not materially impair the use thereof in the operation of any
Loan Party’s business; (i) easements, rights-of-way, zoning restrictions, minor
defects or irregularities in title and other charges or encumbrances, in each
case, which do not interfere in any material respect with the Ordinary Course of
Business of Loan Parties and their Subsidiaries; (j) Liens disclosed on Schedule
1.2; provided that such Liens shall secure only those obligations which they
secure on the Closing Date (and extensions, renewals and refinancing of such
obligations permitted by Section 7.8 hereof) and shall not subsequently apply to
any other property or assets of any Loan Party other than the property and
assets to which they apply as of the Closing Date; and (k) Liens arising solely
by virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; provided that (1) such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the applicable Loan Party in excess of those set
forth by regulations promulgated by the Federal Reserve Board, and (2) such
deposit account is not intended by such Loan Party to provide collateral to the
depository institution.

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) any guarantees of
Indebtedness permitted under Section 7.3 hereof; (c) any Indebtedness listed on
Schedule 5.8(b)(ii) hereof (including any extensions, renewals or refinancings
thereof), provided that the principal amount of such Indebtedness (other than
any increase in the principal amount of the Indebtedness evidenced by the
Altor/SHB Promissory Notes, as applicable, resulting solely from the
capitalization of compounding interest as provided for under the terms and
provisions of the Altor/SHB Promissory Notes, as applicable) shall not be
increased without the prior written consent of the Required Lenders; (d)
Indebtedness incurred in connection with Permitted Acquisitions to the extent
(i) it is subordinated to the Obligations on terms and conditions satisfactory
to Agent in its sole discretion and (ii) all such Indebtedness incurred in
connection with Permitted Acquisitions does not exceed the Dollar Equivalent
amount of Thirty Million and 00/100 Dollars ($30,000,000.00) whether singularly
or in the aggregate, and; (e) Indebtedness consisting of Permitted Loans made by
one or more Loan Party(ies) to any other Loan Party(ies); (f) Indebtedness of a
Loan Party to an Excluded Subsidiary which does not exceed the Dollar Equivalent
amount of Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate for
all such Indebtedness to all such Excluded Subsidiaries at any time outstanding;
(g) Interest Rate Hedges and Foreign Currency Hedges and commodity hedges that
are entered into by Loan Parties to hedge their risks with respect to
outstanding Indebtedness of Loan Parties and not for speculative or investment
purposes; (h) intercompany Indebtedness owing from one or more Loan Parties to
any other one or more Loan Parties in accordance with clause (c) of the

 

41



--------------------------------------------------------------------------------

definition of Permitted Loans, (i) Indebtedness (other than Obligations)
incurred for Capitalized Lease Obligations not to exceed the Dollar Equivalent
amount of Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate at
any time outstanding; and (j) unsecured obligations with respect to unfunded
obligations under Pension Plans, or any Plan to the extent such amounts are
permitted to remain unfunded under applicable law.

“Permitted Investments” shall mean investments: (a) in obligations issued or
guaranteed by the United States of America or any agency thereof; (b) in
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating); (c) in
certificates of time deposit and bankers’ acceptances having maturities of not
more than 180 days and repurchase agreements backed by United States government
securities of a commercial bank if (i) such bank has a combined capital and
surplus of at least $500,000,000, or (ii) its debt obligations, or those of a
holding company of which it is a subsidiary, are rated not less than A (or the
equivalent rating) by a nationally recognized investment rating agency; (d) in
U.S. money market funds that invest solely in obligations issued or guaranteed
by the United States of America or an agency thereof; (e) consisting of
Permitted Loans; (f) consisting of Permitted Acquisitions; (g) consisting of the
transfer of all (but not less than all) of the equity interests of Transitory
First Tier Foreign Subsidiaries to one or more first tier Foreign Subsidiaries;
and (h) (1) if immediately prior to and upon giving effect to such investment,
pro forma Undrawn Availability (measured as both a thirty-day average and upon
giving effect to such investment) is greater than or equal to twenty-five
percent (25%) of the Maximum Revolving Advance Amount, then so long as no
Default or Event of Default exists prior to or upon giving effect to such
investment, or (2) if immediately prior to and upon giving effect to such
investment, pro forma Undrawn Availability (measured as both a thirty-day
average and upon giving effect to such investment) is less than twenty-five
percent (25%) of the Maximum Revolving Advance Amount, then, so long as if
immediately prior to and upon giving effect to such investment, (x) no Default
or Event of Default exists or will be created thereby, (y) pro forma Undrawn
Availability (measured as both a thirty-day average and upon giving effect to
such investment) will not be less than fifteen percent (15%) of the Maximum
Revolving Advance Amount, and (z) the Loan Parties demonstrate, in form and
substance reasonably acceptable to the Agent, that prior to and upon giving
effect to such investment, the pro forma Fixed Charge Coverage Ratio will not be
less than 1.15:1.0, in Excluded Subsidiaries in an aggregate Dollar Equivalent
amount not in excess of: (A) Five Hundred Thousand and 00/100 Dollars
($500,000.00) in any applicable fiscal year; and (B) Two Million and 00/100
Dollars ($2,000,000.00) at any time.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of Business not to exceed as to all
such loans the aggregate Dollar Equivalent amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00) at any time outstanding; (c) intercompany loans
between and among Loan Parties, so long as, at the request of Agent, each such
intercompany loan made after the Closing Date is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by the
applicable Loan Party(ies)) on terms and conditions (including terms
subordinating payment of the indebtedness evidenced by such note to the prior
payment in full of all Obligations) acceptable to Agent in its reasonable
discretion that has been delivered to Agent either endorsed in blank or together
with

 

42



--------------------------------------------------------------------------------

an undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note, (d) intercompany loans made by
any Loan Party to Akers Valji not to exceed, as to all such loans, the aggregate
Dollar Equivalent amount of Five Million and 00/100 Dollars ($5,000,000.00) at
any time outstanding, so long as, at the request of Agent, each such
intercompany loan made after the Closing Date is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by the
applicable Loan Party(ies) and Akers Valji) on terms and conditions (including
terms subordinating payment of the indebtedness evidenced by such note to the
prior payment in full of all Obligations) acceptable to Agent in its reasonable
discretion that has been delivered to Agent either endorsed in blank or together
with an undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note, (e) loans, advances and
investments not otherwise permitted in items (a) through (d) above in Excluded
Subsidiaries in a Dollar Equivalent amount which shall not exceed Two Million
Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) in the aggregate at any
one time; and (e) loans, advances and/or investments existing on the Closing
Date as set forth and described on Schedule 1.3 attached hereto.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or any member of the Controlled Group or to
which any Loan Party or any member of the Controlled Group is required to
contribute; provided, however, the term “Plan” shall not include a Multiemployer
plan for purposes of Subsections 5.8(d)(v), (viii), (x) and (xiv).

“Pledge Agreement” shall mean, each of that certain: (i) Pledge Agreement, dated
as of the Closing Date, made by Ampco-Pitt Corp. for the benefit of the Agent
with respect to all of the issued and outstanding membership interests of Ampco
Securities and all of the issued and outstanding capital stock of ALS; (ii)
Pledge Agreement, dated as of the Closing Date, made by Ampco Securities for the
benefit of the Agent with respect to all of the issued and outstanding capital
stock of Ampco Investment and UES; (iii) Pledge Agreement, dated as of the
Closing date, made by ALS for the benefit of the Agent with respect to
sixty-five percent (65%) of the issued and outstanding capital stock of Aerofin;
(iv) Pledge Agreement, dated as of the Closing Date, made by Ampco UES for the
benefit of the Agent with respect to all of the issued and outstanding capital
stock of Rolltech; (v) Pledge Agreement, dated as of the Closing Date, made by
UES for the benefit of the Agent with respect to all of the issued and
outstanding capital stock of Ampco UES, and all of the issued and outstanding
membership interests of Alloys; (vi) Pledge Agreement, dated as of the Closing
Date, made by Rolltech for the benefit of the Agent with respect to all of the
issued and outstanding capital stock of National Roll and (vii) any other pledge
agreements executed subsequent to the Closing Date by any other Person to secure
the Obligations.

 

43



--------------------------------------------------------------------------------

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Pound Sterling” shall mean the lawful currency of the United Kingdom.

“Pound Sterling Denominated Advances” shall mean each Advance denominated in
Pounds Sterling at the time of the incurrence thereof.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Pro Forma Financial Statements” shall have the meaning set forth in Section
6.12 hereof.

“Projections” shall have the meaning set forth in Section 6.12 hereof.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent); provided, however, that if the Published Rate determined as provided
above would be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC

 

44



--------------------------------------------------------------------------------

regulations thereunder that has total assets exceeding $10,000,000 or (b) an
Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Loan Party.

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder notice for which is
not waived pursuant to regulations under Section 4043 of ERISA.

“Required Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding at least fifty-one percent (51%) of either (a) the aggregate of the
Revolving Commitment Amounts of all Lenders (excluding any Defaulting Lender),
or (b) after the termination of all commitments of Lenders hereunder, the sum of
(x) the outstanding Revolving Advances and Swing Loans, plus the Maximum Undrawn
Amount of all outstanding Letters of Credit; provided, however, if there are
fewer than three (3) Lenders, Required Lenders shall mean all Lenders (excluding
any Defaulting Lender).

 

45



--------------------------------------------------------------------------------

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (ii) as to any Lender
that is a New Lender, the Revolving Commitment amount provided for in the
joinder signed by such New Lender under Section 2.24(a)(x), in each case as the
same may be adjusted upon any increase by such Lender pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

“Revolving Commitment Percentage” shall mean, i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereof (or, in the case of any Lender that
became party to this Agreement after the Closing Date pursuant to Section
16.3(c) or (d) hereof, the Revolving Commitment Percentage (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement), and (ii)
as to any Lender that is a New Lender, the Revolving Commitment Percentage
provided for in the joinder signed by such New Lender under Section 2.24(a)(ix),
in each case as the same may be adjusted upon any increase in the Maximum
Revolving Advance Amount pursuant to Section 2.24 hereof, or any assignment by
or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

“RollTech” shall mean Rolls Technology Inc., a Delaware corporation.

 

46



--------------------------------------------------------------------------------

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“SHB” shall mean Svenska Handelsbanken AB (publ), a company limited by shares
incorporated in Sweden under company registration number 502007-7862.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

“STIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“Subsidiary” shall mean any Domestic Subsidiary or Foreign Subsidiary; provided,
Subsidiary shall not include any Excluded Subsidiary.

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Domestic Subsidiary, 100% of such issued and outstanding
Equity Interests, and (b) with respect to any Equity Interests issued to a Loan
Party by any Foreign Subsidiary (i) 100% of such issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956(c)(2)) and (ii) 65% (or such greater percentage that, due to a
change in an Applicable Law after the date hereof, (x) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Loan Party and (y) could not reasonably be expected to
cause any material adverse tax consequences) of such issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).

“Supermajority Lenders” shall mean three or more Lenders (not including Swing
Loan Lender (in its capacity as such Swing Loan Lender) or any Defaulting
Lender) holding greater

 

47



--------------------------------------------------------------------------------

than sixty-six and two-thirds of one of one percent (66.66%) of either (a) the
aggregate of the Revolving Commitment Amounts of all Lenders (excluding any
Defaulting Lender) or (b) after the termination of the Revolving Commitments,
the sum of (y) the outstanding Revolving Advances and Swing Loans, plus (z) the
participations in the Maximum Undrawn Amount of all outstanding Letters of
Credit.

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

“Swedish Availability Conditions” shall mean, singularly or collectively, as the
context may require: (i) Agent shall have received each of the executed Swedish
Security Documents; (ii) Swedish Borrower and Akers shall have opened the
applicable Depository Accounts with Agent or Agent shall have received duly
executed agreements establishing the Blocked Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
applicable Receivables of the Swedish Borrower and proceeds of the applicable
Collateral of the Swedish Borrower and/or Akers, as applicable, and Agent shall
have entered into control agreements with the applicable financial institutions
in form and substance satisfactory to Agent with respect to such Blocked
Accounts; (iii) Each document required by this Agreement, any Swedish Security
Document, any related agreement or under law or reasonably requested by Agent to
be filed, registered or recorded in order to create, in favor of Agent, a
perfected security interest in or lien upon the applciable Collateral of the
Swedish Borrower and/or Akers, as applicable, shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto; (iv) Agent shall have
received the executed supplemental legal opinion of Wistrand Advokatbyrå with
respect to the Swedish Borrower and Akers which shall cover such matters
incident to the transactions contemplated by the Swedish Security Documents, and
related agreements as Agent may reasonably require; (v) Agent shall have
completed Collateral examinations and received appraisals, the results of which
shall be satisfactory in form and substance to Agent, of the Receivables,
Inventory, General Intangibles and equipment of the Swedish Borrower and Akers
and all books and records in connection therewith; (vi) Agent shall have
received any and all Consents reasonably necessary to permit the effectuation of
the transactions contemplated by the Swedish Security Documents; and, Agent
shall have received such Consents and waivers of such third parties as might
assert claims with respect to the applicable Collateral of the Swedish Borrower
and/or Akers, as applicable, as Agent and its counsel shall deem necessary.

“Swedish Availability Date” shall mean the date on which all Swedish
Availability Conditions have been satisfied in form and substance reasonably
acceptable to the Agent.

 

48



--------------------------------------------------------------------------------

“Swedish Borrower” shall have the meaning set forth in the preamble to this
Agreement and shall extend to all permitted successors and assigns of such
Person.

“Swedish Formula Amount” shall have the meaning set forth in Section 2.1(a)(C)
hereof.

“Swedish Insured Foreign Receivables Advance Rate” shall have the meaning set
forth in Section 2.1(a)(C)(y)(i) hereof.

“Swedish Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(C)(y)(ii) hereof.

“Swedish Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(C)(y)(ii) hereof.

“Swedish Krona” shall mean the lawful currency of Sweden.

“Swedish Krona Denominated Advances” shall mean each Advance denominated in
Swedish Krona at the time of the incurrence thereof.

“Swedish Letter of Credit” shall mean a Letter of Credit (other than any Letter
of Credit issued under the US Formula Amount) issued or caused to be issued for
the account of the Swedish Borrower.

“Swedish Obligations” shall mean all non-monetary Obligations of the Swedish
Borrower and Akers and all monetary Obligations of the Swedish Borrower and
Akers, under or in connection with Advances made by the Lenders or the Agent to
the Swedish Borrower or with respect to intercompany or other transfers in
respect of which the Swedish Borrower otherwise acts as a borrower, the amount
of which monetary Obligations of the Swedish Borrower and Akers shall be
determined by methods reasonably satisfactory to the Agent, which shall include,
without limitation, reference to the books and records relating to Advances made
by Lenders or the Agent to the Swedish Borrower and the records of intercompany
transfers made to and from the Swedish Borrower and/or Akers.

“Swedish Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(C)(y)(i) hereof.

“Swedish Security Documents” shall mean each of the (i) Pledge Agreement
regarding Floating Charge Certificates, granted by the Swedish Borrower to the
Agent for the benefit of the Lenders; (ii) Pledge Agreement regarding Floating
Charge Certificates, granted by Akers to the Agent for the benefit of the
Lenders; (iii) Pledge Agreement regarding Receivables, granted by the Swedish
Borrower to the Agent for the benefit of the Lenders; (iv) Pledge Agreement
regarding Receivables, granted by Akers to the Agent for the benefit of the
Lenders; (v) Pledge Agreement regarding Accounts, granted by the Swedish
Borrower to the Agent for the benefit of the Lenders; (vi) Pledge Agreement
regarding Accounts, granted by Akers to the Agent for the benefit of the
Lenders; (vii) Pledge Agreement granted by Ampco UES with respect to sixty-five
percent (65%) of the Equity Interests of the Swedish Borrower, to the Agent for
the benefit of the Lenders; and (viii) Pledge Agreement granted by Ampco UES
with respect to sixty-five percent (65%) of the Equity Interests of Akers, to
the Agent for the benefit of the Lenders.

 

49



--------------------------------------------------------------------------------

“Swedish Swing Loans” shall mean Swing Loans made to the Swedish Borrower.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA described in Section 4063 of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (d) the commencement
of proceedings by the PBGC to terminate a Plan; (e) any event or condition (i)
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (ii) that may
result in termination of a Multiemployer Plan pursuant to Section 4041A of
ERISA; (f) the partial or complete withdrawal within the meaning of Section 4203
or 4205 of ERISA, of any Loan Party or any member of the Controlled Group from a
Multiemployer Plan; (g) receipt by a Loan Party of a notice pursuant to Section
4245(e)(1) of ERISA that such Multiemployer Plan is subject to Section 4245 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent, upon any Loan Party or any member
of the Controlled Group.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Transitory First Tier Foreign Subsidiary” shall mean any first tier Foreign
Subsidiary that has been designated by the applicable Loan Party as a Transitory
First Tier Foreign Subsidiary by written notice (in form and substance
reasonably acceptable to the Agent) to the Agent stating that it is the intent
of such Loan Party to cause such Transitory First Tier Foreign Subsidiary to
cease to be a first tier Foreign Subsidiary within three hundred sixty-five
(365) consecutive days after the date of formation or acquisition of such
Transitory First Tier Foreign Subsidiary.

 

50



--------------------------------------------------------------------------------

“Trigger Period” shall mean, in each case, the period (a) commencing upon (i)
the occurrence of an Event of Default or Default or (ii) any day on which US
Undrawn Availability shall be less than ten percent (10%) of the Maximum
Revolving Advance Amount, and (b) terminating when both (i) US Undrawn
Availability shall have been greater than ten percent (10%) of the Maximum
Revolving Advance Amount for thirty (30) consecutive days and (ii) no Event of
Default or Default is continuing (including as a result of the waiver or cure
thereof).

“UES” shall mean Union Electric Steel Corporation, a Pennsylvania corporation,
and its successors and assigns.

“UK Availability Conditions” shall mean, singularly or collectively, as the
context may require: (i) Agent shall have received each of the executed UK
Security Documents; (ii) UK Borrower shall have opened the applicable Depository
Accounts with Agent or Agent shall have received duly executed agreements
establishing the Blocked Accounts with financial institutions acceptable to
Agent for the collection or servicing of the applicable Receivables of the UK
Borrower and proceeds of the applicable Collateral of the UK Borrower or Davy
Roll, as applicable, and Agent shall have entered into control agreements with
the applicable financial institutions in form and substance satisfactory to
Agent with respect to such Blocked Accounts; (iii) Each document required by
this Agreement, any UK Security Document, any related agreement or under law or
reasonably requested by Agent to be filed, registered or recorded in order to
create, in favor of Agent, a perfected security interest in or lien upon the
applciable Collateral of the UK Borrower or Davy Roll, as applicable, shall have
been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested, and
Agent shall have received an acknowledgment copy, or other evidence satisfactory
to it, of each such filing, registration or recordation and satisfactory
evidence of the payment of any necessary fee, tax or expense relating thereto;
(iv) Agent shall have received the executed supplemental legal opinion of Squire
Patton Boggs (UK) LLP with respect to the UK Borrower and Davy Roll which shall
cover such matters incident to the transactions contemplated by the UK Security
Documents, and related agreements as Agent may reasonably require; (v) Agent
shall have completed Collateral examinations and received appraisals, the
results of which shall be satisfactory in form and substance to Agent, of the
Receivables, Inventory, General Intangibles and equipment of the UK Borrower and
Davy Roll and all books and records in connection therewith; (vi) Agent shall
have received any and all Consents reasonably necessary to permit the
effectuation of the transactions contemplated by the UK Security Documents; and,
Agent shall have received such Consents and waivers of such third parties as
might assert claims with respect to the applicable Collateral of the UK Borrower
and/or Davy Roll, as applicable, as Agent and its counsel shall deem necessary.

“UK Availability Date” shall mean the date on which all UK Availability
Conditions have been satisfied in form and substance reasonably acceptable to
the Agent.

“UK Borrower” shall mean Union Electric Steel UK Limited, a limited liability
company under the laws of England and Wales, and its successors and assigns.

“UK Formula Amount” shall have the meaning set forth in Section 2.1(a)(B)
hereof.

 

51



--------------------------------------------------------------------------------

“UK Insured Foreign Receivables Advance Rate” shall have the meaning set forth
in Section 2.1(a)(B)(y)(i) hereof.

“UK Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(B)(y)(ii) hereof.

“UK Inventory NOLV Advance Rate” shall have the meaning set forth in Section
2.1(a)(B)(y)(ii) hereof.

“UK Letter of Credit” shall mean a Letter of Credit (other than any Letter of
Credit issued under the US Formula Amount) issued or caused to be issued for the
account of the UK Borrower.

“UK Obligations” shall mean all non-monetary Obligations of UK Borrower and Davy
Roll and all monetary Obligations of UK Borrower and Davy Roll, under or in
connection with Advances made by the Lenders or the Agent to the UK Borrower or
with respect to intercompany or other transfers in respect of which the UK
Borrower otherwise acts as a borrower, the amount of which monetary Obligations
of UK Borrower and Davy Roll shall be determined by methods reasonably
satisfactory to the Agent, which shall include, without limitation, reference to
the books and records relating to Advances made by Lenders or the Agent to the
UK Borrower and the records of intercompany transfers made to and from UK
Borrower and/or Davy Roll.

“UK Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(B)(y)(i) hereof.

“UK Security Documents” shall mean each of (i) the Composite Guarantee and
Debenture granted by the UK Borrower and Davy Roll to the Agent for the benefit
of the Lenders, and (ii) the Charge Over Shares with respect to the Shares of
Davy Roll to the Agent for the benefit of the Lenders.

“UK Swing Loans” shall mean Swing Loans made to the UK Borrower.

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of the outstanding amount of Advances.

“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, a Capital Expenditure funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

52



--------------------------------------------------------------------------------

“US Borrowers” shall mean, collectively, Alloys, ALS, UES Corp., and National
Roll and “US Borrower” shall mean each such party, as applicable.

“US Formula Amount” shall have the meaning set forth in Section 2.1(a)(A)
hereof.

“US Letter of Credit” shall mean a Letter of Credit issued or caused to be
issued for the account of a US Borrower.

“US Swing Loans” shall mean Swing Loans made to the US Borrowers.

“US Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the US Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of the outstanding amount of Advances.

“VFCP” shall mean the Voluntary Fiduciary Correction Program described in
Federal Register Volume 71, No. 75, Pages 20261 et seq., as modified or amended
by any successor guidance thereto as from time to time in effect.

1.3. Uniform Commercial Code Terms.

All terms used herein and defined in the Uniform Commercial Code as adopted in
the Commonwealth of Pennsylvania from time to time (the “Uniform Commercial
Code”) shall have the meaning given therein unless otherwise defined
herein. Without limiting the foregoing, the terms “accounts”, “chattel paper”
(and “electronic chattel paper” and “tangible chattel paper”), “commercial tort
claims”, “deposit accounts”, “documents”, “equipment”, “financial asset”,
“fixtures”, “general intangibles”, “goods”, “instruments”, “inventory”,
“investment property”, “letter-of-credit rights”, “payment intangibles”,
“proceeds”, “promissory note” “securities”, “software” and “supporting
obligations” as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

1.4. Certain Matters of Construction.

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications, supplements or amendments
thereto, any and all restatements or replacements thereof and any and all
extensions or renewals thereof. Except as otherwise expressly provided for
herein, all references herein to the time of day shall mean the time in
Pittsburgh,

 

53



--------------------------------------------------------------------------------

Pennsylvania. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or an Event of Default shall be deemed to exist
at all times during the period commencing on the date that such Default or Event
of Default occurs to the date on which such Default or Event of Default is
waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Loan Parties’ knowledge” or words of similar import relating to
the knowledge or the awareness of any Loan Party are used in this Agreement or
Other Documents, such phrase shall mean and refer to (i) the actual knowledge of
a senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if he/she had engaged in a good faith and diligent
performance of his/her duties, including the making of such reasonably specific
inquiries as may be necessary of the employees or agents of such Loan Party and
a good faith attempt to ascertain the existence or accuracy of the matter to
which such phrase relates. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder. All certificates, certifications and other documents required to be
executed under this Agreement or related to this Agreement by Authorized
Officers or other officers or employees of any Loan Party shall be deemed for
all purposes to be executed and delivered by such persons solely in their
respective capacities as such Authorized Officer, officer or employee and not in
their personal capacities.

1.5. Currency Matters.

Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the Other Documents shall be payable in the
currency in which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement,
shall be made in Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts denominated in other currencies shall be
converted to the Dollar Equivalent thereof on the date of calculation,
comparison, measurement or determination. If Agent shall receive payment in a
currency other that the currency in which the Obligations are due, whether
pursuant to the exercise of control under a securities account control agreement
or deposit account control agreement, or as proceeds or realization of the
Collateral or otherwise, then Agent shall be authorized to convert such amounts
at the Exchange Rate to the currencies in which such Obligations are due for
application thereto.

 

54



--------------------------------------------------------------------------------

1.6. Excess Resulting from Exchange Rate Change.

If at any time following one or more fluctuations in the exchange rate of: (i)
the Pound Sterling against the Dollar, (a) the aggregate outstanding principal
balance of Advances to the UK Borrower exceeds the European Sublimit or (b) the
aggregate outstanding principal balance of Advances to the UK Borrower exceeds
any other limit based on Dollars set forth herein for such UK Obligations, the
UK Borrower shall, immediately (i) make the necessary payments or repayments to
reduce such UK Obligations to an amount necessary to eliminate such excess or
(ii) maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Obligations of the UK Borrower in an amount equal to
or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent; and/or (ii) the
Swedish Krona against the Dollar, (a) the aggregate outstanding principal
balance of Advances to the Swedish Borrower exceeds the European Sublimit or (b)
the aggregate outstanding principal balance of Advances to the Swedish Borrower
exceeds any other limit based on Dollars set forth herein for such Swedish
Obligations, the Swedish Borrower shall, immediately (i) make the necessary
payments or repayments to reduce such Swedish Obligations to an amount necessary
to eliminate such excess or (ii) maintain or cause to be maintained with the
Agent deposits as continuing collateral security for the Obligations of the
Swedish Borrower in an amount equal to or greater than the amount of such
excess, such deposits to be maintained in such form and upon such terms as are
acceptable to the Agent. Without in any way limiting the foregoing provisions,
the Agent shall, weekly or more frequently in the sole discretion of the Agent,
make the necessary exchange rate calculations to determine whether any such
excess exists on such date and advise the Borrowers if such excess exists.

 

2. ADVANCES, PAYMENTS.

2.1. Revolving Advances.

(a) Amount of Revolving Advances.

(A) Subject to the terms and conditions set forth in this Agreement specifically
including Section 2.1(b), each Lender, severally and not jointly, will make
Revolving Advances in Dollars to US Borrowers in aggregate amounts outstanding
at any time equal to such Lender’s Revolving Commitment Percentage of the lesser
of (x) the Maximum Revolving Advance Amount, less the sum of the aggregate
Dollar Equivalent of the outstanding amount of Pound Sterling Denominated
Advances to the UK Borrower plus the aggregate Dollar Equivalent of the
outstanding Swedish Krona Denominated Advances to the Swedish Borrower, less the
outstanding amount of US Swing Loans, less the aggregate Maximum Undrawn Amount
of all outstanding US Letters of Credit, UK Letters of Credit and Swedish
Letters of Credit or (y) an amount equal to the sum of:

(i) (A) the sum of (1) up to eighty-five percent (85%) (the “Domestic
Receivables Advance Rate”) of Eligible Domestic Receivables, other than Eligible

 

55



--------------------------------------------------------------------------------

Domestic Insured Foreign Receivables, plus (2) up to ninety percent (90%) (the
“Domestic Insured Foreign Receivables Advance Rate”) of Eligible Domestic
Insured Foreign Receivables, plus

(ii) the least of (A) up to seventy-five percent (75%) of the value of the
Eligible Domestic Inventory (the “Domestic Inventory Advance Rate”), (B) up to
eighty-five percent (85%) of the appraised net orderly liquidation value of
Eligible Domestic Inventory (as evidenced by an Inventory appraisal satisfactory
to Agent in its sole discretion exercised in good faith) (the “Domestic
Inventory NOLV Advance Rate”), or (C) Forty Million and 00/100 Dollars
($40,000,000.00) in the aggregate at any one time, plus

(iii) the portion of the Fixed Asset Advance Amount attributable to the US
Borrowers, minus

(iv) the aggregate Maximum Undrawn Amount of all outstanding US Letters of
Credit, minus

(v) such reserves as Agent may reasonably deem proper and necessary from time to
time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(A)(y)(i), (ii) and (iii)
minus Sections 2.1(a)(A)(y)(iv) and (v) at any time and from time to time shall
be referred to as the “US Formula Amount”.

(B) Subject to the terms and conditions set forth in this Agreement specifically
including Section 2.1(b), each Lender, severally and not jointly, will, on and
after the UK Availability Date, make Revolving Advances in Pounds Sterling to
the UK Borrower in aggregate amounts outstanding at any time equal to such
Lender’s Revolving Commitment Percentage of the lesser of (x) the European
Sublimit, less the outstanding amount of UK Swing Loans and/or Swedish Swing
Loans, as applicable, less the aggregate Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit, as applicable
or (y) an amount equal to the sum of:

(i) (A) the sum of (1) up to eighty-five percent (85%) (the “UK Receivables
Advance Rate”) of Eligible UK Receivables, other than Eligible UK Insured
Foreign Receivables, plus (2) up to ninety percent (90%) (the “UK Insured
Foreign Receivables Advance Rate”) of Eligible UK Insured Foreign Receivables,
plus

(ii) the least of (A) up to seventy-five percent (75%) of the value of the
Eligible UK Inventory (the “UK Inventory Advance Rate”), (B) up to eighty-five
(85%) of the appraised net orderly liquidation value of Eligible UK Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its sole
discretion exercised in good faith) (the “UK Inventory NOLV Advance Rate”), or
(C) the difference of (1) Ten Million and 00/100 Dollars ($10,000,000.00) minus
(2) any amount borrowed by the Swedish Borrower under Section 2.1(a)(C)(y)(ii)
in the aggregate at any one time, plus

(iii) the portion of the Fixed Asset Advance Amount attributable to the UK
Borrower, minus

 

56



--------------------------------------------------------------------------------

(iv) the aggregate Maximum Undrawn Amount of all outstanding UK Letters of
Credit and/or Swedish Swing Loans, as applicable, minus

(v) such reserves as Agent may reasonably deem proper and necessary from time to
time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(B)(y)(i), (ii) and (iii)
minus Sections 2.1(a)(B)(y)(iv) and (v) at any time and from time to time shall
be referred to as the “UK Formula Amount”.

(C) Subject to the terms and conditions set forth in this Agreement specifically
including Section 2.1(b), each Lender, severally and not jointly, will, on and
after the Swedish Availability Date, make Revolving Advances in Swedish Krona to
the Swedish Borrower in aggregate amounts outstanding at any time equal to such
Lender’s Revolving Commitment Percentage of the lesser of (x) the European
Sublimit, less the outstanding amount of UK Swing Loans and/or Swedish Swing
Loans, as applicable, less the aggregate Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit or (y) an
amount equal to the sum of:

(i) (A) the sum of (1) up to eighty-five percent (85%) (the “Swedish Receivables
Advance Rate”) of Eligible Swedish Receivables, other than Eligible Swedish
Insured Foreign Receivables, plus (2) up to ninety percent (90%) (the “Swedish
Insured Foreign Receivables Advance Rate”) of Eligible Swedish Insured Foreign
Receivables, plus

(ii) the least of (A) up to seventy-five percent (75%) of the value of the
Eligible Swedish Inventory (the “Swedish Inventory Advance Rate”), (B) up to
eighty-five (85%) of the appraised net orderly liquidation value of Eligible
Swedish Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its sole discretion exercised in good faith) (the “Swedish Inventory NOLV
Advance Rate”, together with the Domestic Receivables Advance Rate, the Domestic
Insured Foreign Receivables Advance Rate, the Domestic Inventory Advance Rate,
Domestic Inventory NOLV Advance Rate, the UK Receivables Advance Rate, the UK
Inventory Advance Rate, the UK Inventory NOLV Advance Rate, the Swedish
Receivables Advance Rate, the Swedish Insured Foreign Receivables Advance Rate
and the Swedish Inventory Advance Rate, collectively, the “Advance Rates”), or
(C) the difference of (1) Ten Million and 00/100 Dollars ($10,000,000.00) minus
(2) any amount borrowed by the UK Borrower under Section 2.1(a)(B)(y)(ii) in the
aggregate at any one time, minus

(iii) the aggregate Maximum Undrawn Amount of all outstanding UK Letters of
Credit and/or Swedish Letters of Credit, as applicable, minus

(iv) such reserves as Agent may reasonably deem proper and necessary from time
to time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(C)(y)(i) and (ii) minus
Sections 2.1(a)(C)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Swedish Formula Amount”. The US Formula Amount, the UK
Formula Amount, and the Swedish

 

57



--------------------------------------------------------------------------------

Formula Amount, collectively, shall be referred to as the “Formula Amount”. The
maximum dollar amount of the Lenders’ commitment allocations will be based on
the Maximum Revolving Advance Amount.

(D) (i) The Lenders’ aggregate obligations to make Revolving Advances pursuant
to this Agreement (whether pursuant to clause (A), (B) or (C)) is limited to the
Maximum Revolving Advance Amount and (ii) each individual Lender’s aggregate
obligation to make Revolving Advances pursuant to this Agreement is limited to
its Revolving Commitment Amount.

(E) The Revolving Advances shall be evidenced by one or more secured promissory
notes (collectively, the “Revolving Credit Notes”) substantially in the form
attached hereto as Exhibit 2.1(a). Notwithstanding anything to the contrary
contained in the foregoing or otherwise in this Agreement, the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the lesser of (i) the
Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount.

(b) Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence of an Event of Default or Default, Agent shall give Borrowing
Agent three (3) days prior written notice of its intention to decrease the
Advance Rates. The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).

2.2. Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day (or, with
respect to any such request for a Revolving Advance in an Optional Currency, not
less than three (3) Business Days prior to such request), a Revolving Advance
hereunder. Should any amount required to be paid as interest hereunder, or as
fees or other charges under this Agreement or any other agreement with Agent or
Lenders, or with respect to any other Obligation under this Agreement, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation, and such request shall be
irrevocable.

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum Dollar
Equivalent amount of One Million and 00/100 Dollars ($1,000,000.00) and in
integral multiples of a Dollar Equivalent amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00)

 

58



--------------------------------------------------------------------------------

thereafter, and (iii) the duration of the first Interest Period therefor.
Interest Periods for LIBOR Rate Loans shall be for one, two or three months;
provided that, if an Interest Period would end on a day that is not a Business
Day, it shall end on the next succeeding Business Day unless such day falls in
the next succeeding calendar month in which case the Interest Period shall end
on the next preceding Business Day. No LIBOR Rate Loan shall be made available
to any Borrower during the continuance of a Default or an Event of Default.
After giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e), there shall not be
outstanding more than five (5) LIBOR Rate Loans, in the aggregate.

(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d) Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 1:00 p.m. on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan. If Agent does not receive timely notice of the Interest Period elected by
Borrowing Agent, Borrowing Agent shall be deemed to have elected to convert such
LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e) below.

(e) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three (3)
Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.

(f) At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and

 

59



--------------------------------------------------------------------------------

the amount of such prepayment. In the event that any prepayment of a LIBOR Rate
Loan is required or permitted on a date other than the last Business Day of the
then current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(g) hereof. The
Borrowers shall also have the right at any time after the Closing Date upon
five (5) days’ prior written notice to the Agent to permanently reduce the
Maximum Revolving Advance Amount (by ratably reducing the current Lenders’
Revolving Commitment Amounts in proportion to their Revolving Commitment
Percentages) in a minimum amount of a Dollar Equivalent of Ten Million and
00/100 Dollars ($10,000,000.00) and whole multiples of a Dollar Equivalent of
Five Million and 00/100 Dollars ($5,000,000.00); provided that any such
reduction shall be accompanied by prepayment of the Revolving Credit Notes,
together with outstanding Facility Fees, and the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section
2.2(g) hereof) to the extent necessary so that the outstanding aggregate
principal amount of Swing Loans and the Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
Revolving Advance Amount as so reduced less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount. Any reduction in the
Maximum Revolving Advance Amount shall automatically result in the reduction of
the European Sublimit in an amount necessary to maintain the same ratio of the
European Sublimit to the Maximum Revolving Advance Amount as in effect prior to
such reduction.

(g) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

(h) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type. If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

2.3. [Reserved].

2.4. Swing Loans.

(a) Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to US Borrowers, the UK Borrower and the
Swedish Borrower as provided for in this Section 2.4 at any time or from time to
time after: (x) the date hereof with respect to the US Borrowers; (y) on and
after the UK Availability Date with respect to the UK Borrower; and (z) on and
after the Swedish Availability Date with respect to the Swedish Borrower, to,
but not including, the expiration of the Term, in an aggregate principal amount
up to but not in excess of the Maximum Swing Loan Advance Amount, provided that
the outstanding aggregate principal amount of Swing Loans and the Revolving
Advances at any one time outstanding shall not exceed (i) in the case of the US
Borrowers, an amount equal to the lesser of (A) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount of all outstanding Letters of Credit,
less the aggregate Dollar Equivalent of the outstanding amount of Pound Sterling
Denominated Advances to the UK Borrower and/or the Swedish Krona Denominated
Advances to the Swedish Borrower or (B) the Formula Amount, (ii) in the case of
the UK Borrower, a Dollar Equivalent amount equal to the lesser of (A) the
European Sublimit, less the Dollar Equivalent of the Maximum Undrawn Amount of
all outstanding UK Letters of Credit and/or Swedish Letters of Credit, as
applicable or (B) the UK Formula Amount and (iii) in the case of the Swedish
Borrower, a Dollar Equivalent amount equal to the lesser of (A) the European
Sublimit, less the Dollar Equivalent of the Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit, as applicable
or (B) the Swedish Formula Amount. All US Swing Loans to the US Borrowers shall
be in Dollars and shall be Domestic Rate Loans only. All UK Swing Loans to the
UK Borrower shall be in Pounds Sterling and shall be Domestic Rate Loans only.
All Swedish Swing Loans to the Swedish Borrower shall be in Swedish Krona and
shall be Domestic Rate Loans only. Borrowers may borrow (at the option and
election of Swing Loan Lender), repay and reborrow (at the option and election
of Swing Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as
provided in this Section 2.4 during the period between Settlement Dates. All
Swing Loans shall be evidenced by a secured promissory note (the “Swing Loan
Note”) substantially in the form attached hereto as Exhibit 2.4(a). Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future.

(b) Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of the last
sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for

 

61



--------------------------------------------------------------------------------

herein, Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender
has been notified by Agent or by Required Lenders that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the Revolving Commitments have been terminated for any reason.

(c) Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d)
below. From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.

2.5. Disbursement of Advance Proceeds.

All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s
books. The proceeds of each Revolving Advance or Swing Loan requested by
Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Sections 2.2(a), 2.6(b) or 2.14 hereof shall, (i) with
respect to requested Revolving Advances, to the extent Lenders make such
Revolving Advances in accordance with Section 2.2(a), 2.6(b) or 2.14 hereof, and
with respect to Swing Loans made upon any request by Borrowing Agent for a
Revolving Advance to the extent Swing Loan Lender makes such Swing Loan in
accordance with Section 2.4(b) hereof, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at PNC, or such other bank as Borrowing Agent may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower or Swing Loans made upon any deemed
request for a Revolving Advance by any Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed
request. During the Term, Borrowers may use the Revolving Advances and Swing
Loans by borrowing, prepaying and reborrowing, all in accordance with the terms
and conditions hereof.

2.6. Making and Settlement of Advances.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22). Each borrowing of
Swing Loans shall be advanced by Swing Loan Lender alone.

 

62



--------------------------------------------------------------------------------

(b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to the US
Borrowers in Dollars or to the UK Borrower in Pounds Sterling, as applicable,
and immediately available funds at the Payment Office prior to the close of
business, on the applicable borrowing date; provided that if any applicable
Lender fails to remit such funds to Agent in a timely manner, Agent may elect in
its sole discretion to fund with its own funds the Revolving Advance of such
Lender on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.6(c) hereof.

(c) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a Lender.
In such event, if a Lender has not in fact made its applicable Revolving
Commitment Percentage of the requested Revolving Advance available to Agent,
then the applicable Lender and Borrowers severally agree to pay to Agent on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) (x) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (y) such amount or (B) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by Borrower, the Revolving Interest Rate for
Revolving Advances that are Domestic Rate Loans. If such Lender pays its share
of the applicable Revolving Advance to Agent, then the amount so paid shall
constitute such Lender’s Revolving Advance. Any payment by Borrowers shall be
without prejudice to any claim Borrowers may have against a Lender holding a
Revolving Commitment that shall have failed to make such payment to Agent. A
certificate of Agent submitted to any Lender or Borrower with respect to any
amounts owing under this paragraph (c) shall be conclusive, in the absence of
manifest error.

(d) Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at

 

63



--------------------------------------------------------------------------------

its option exercisable for any reason whatsoever may request, by notifying
Lenders holding the Revolving Commitments of such requested Settlement by
facsimile, telephonic or electronic transmission no later than 3:00 p.m. on the
date of such requested Settlement (or, with respect to any such request for a
Revolving Advance in an Optional Currency, not less than three (3) Business Days
prior to such requested Settlement) (the “Settlement Date”). Subject to any
contrary provisions of Section 2.22, each Lender holding a Revolving Commitment
shall transfer the amount of such Lender’s Revolving Commitment Percentage of
the outstanding principal amount (plus interest accrued thereon to the extent
requested by Agent) of the applicable Swing Loan with respect to which
Settlement is requested by Agent, to such account of Agent as Agent may
designate not later than 5:00 p.m. on such Settlement Date (or, with respect to
any such request for a Revolving Advance in an Optional Currency, not less than
three (3) Business Days prior to such Settlement) if requested by Agent by 3:00
p.m., otherwise not later than 5:00 p.m. on the next Business Day (or, with
respect to any such request for a Revolving Advance in an Optional Currency, not
less than three (3) Business Days prior to such Settlement). Settlements may
occur at any time notwithstanding that the conditions precedent to making
Revolving Advances set forth in Section 8.2 have not been satisfied or the
Revolving Commitments shall have otherwise been terminated at such time. All
amounts so transferred to Agent shall be applied against the amount of
outstanding Swing Loans and, when so applied shall constitute Revolving Advances
of such Lenders accruing interest as Domestic Rate Loans. If any such amount is
not transferred to Agent by any Lender holding a Revolving Commitment on such
Settlement Date, Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.6(c).

(e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

 

64



--------------------------------------------------------------------------------

2.7. Maximum Advances.

The aggregate balance of Revolving Advances plus Swing Loans made to US
Borrowers, the UK Borrower and the Swedish Borrower outstanding at any time
shall not exceed the lesser of (a) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all issued and outstanding US Letters of
Credit, UK Letters of Credit and Swedish Letters of Credit or (b) the sum of the
US Formula Amount plus (i) the lesser of (A) the European Sublimit or (B) the UK
Formula Amount and (ii) the lesser of (A) the European Sublimit or (B) the
Swedish Formula Amount.

2.8. Manner and Repayment of Advances.

(a) The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein
provided. Notwithstanding the foregoing, all Advances shall be subject to
earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement. Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Advances shall be applied, first to the outstanding Swing Loans
and next, pro rata according to the applicable Revolving Commitment Percentages
of Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent. Agent shall conditionally
credit Borrowers’ Account for each item of payment on the next Business Day
after the Business Day on which such item of payment is received by Agent (and
the Business Day on which each such item of payment is so credited shall be
referred to, with respect to such item, as the “Application Date”). Agent is
not, however, required to credit Borrowers’ Account for the amount of any item
of payment which is unsatisfactory to Agent and Agent may charge Borrowers’
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers agree that for
purposes of computing the interest charges under this Agreement, each item of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations on its respective Application Date. Borrowers further agree that,
during any applicable Trigger Period (whether such Trigger Period is actual or
deemed to have occurred as provided for in this Agreement), there is a monthly
float charge payable to Agent for Agent’s sole benefit, in an amount equal to
(y) the face amount of all items of payment received during the prior month
(including items of payment received by Agent as a wire transfer or electronic
depository check) multiplied by (z) the Revolving Interest Rate with respect to
Domestic Rate Loans for one (1) Business Day. All proceeds received by Agent
shall be applied to the Obligations in accordance with Section 4.8(h).

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

(d) Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.

 

65



--------------------------------------------------------------------------------

2.9. Repayment of Excess Advances.

If at any time the aggregate balance of outstanding Revolving Advances,
Revolving Advances made to the UK Borrower, Revolving Advances made to the
Swedish Borrower, Swing Loans, and/or Advances taken as a whole exceeds the
maximum Dollar Equivalent amount of such type of Advances and/or Advances taken
as a whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.

2.10. Statement of Account.

Agent shall maintain, in accordance with its customary procedures, a separate
sub-loan account for the US Borrowers, the UK Borrower and the Swedish Borrower
and by applicable currency (collectively, the “Borrowers’ Account”) in the name
of the US Borrowers, the UK Borrower and the Swedish Borrower in which shall be
recorded the date and amount of each Advance made by Agent or Lenders and the
date and amount of each payment in respect thereof; provided, however, the
failure by Agent to record the date and amount of any Advance shall not
adversely affect Agent or any Lender. Each month, Agent shall send to Borrowing
Agent a statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent, Lenders and
Borrowers during such month. The monthly statements shall be deemed correct and
binding upon Borrowers in the absence of manifest error and shall constitute an
account stated between Lenders and Borrowers unless Agent receives a written
statement of Borrowers’ specific exceptions thereto within thirty (30) days
after such statement is received by Borrowing Agent. The records of Agent with
respect to Borrowers’ Account shall be conclusive evidence absent manifest error
of the amounts of Advances and other charges thereto and of payments applicable
thereto.

2.11. Letters of Credit.

(a) Subject to the terms and conditions hereof, on and after: (x) the Closing
Date with respect to the US Borrowers; (y) the UK Availability Date with respect
to the UK Borrower; and (z) the Swedish Availability Date with respect to the
Swedish Borrower, Issuer shall issue or cause the issuance of letters of credit
for the benefit of the Loan Parties and their Subsidiaries denominated in
Dollars for the account of any US Borrower, Pounds Sterling or other Optional
Currency, if any, for the account of the UK Borrower or Swedish Krona or other
Optional Currency, if any, for the account of the Swedish Borrower
(collectively, “Letters of Credit”), except to the extent that the issuance
thereof would then cause the sum of (i) the

 

66



--------------------------------------------------------------------------------

outstanding Revolving Advances plus (ii) the outstanding Swing Loans, plus (iii)
the Maximum Undrawn Amount of all outstanding Letters of Credit, plus (iv) the
Maximum Undrawn Amount of the Letter of Credit to be issued to exceed the lesser
of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions provided for in
Section 2.1(a)(A)(y)((iv) in the US Formula Amount, Section 2.1(a)(B)(y)(iv) in
the UK Formula Amount and Section 2.1(a)(C)(y)(iii) in the Swedish Formula
Amount); provided, further, however, that Issuer will not be required to issue
or cause to be issued any Letters of Credit to the extent that the issuance of
such Letters of Credit: (I) for the benefit of such UK Borrower would then cause
the sum of the Dollar Equivalent amount of (i) (A) the outstanding Pound
Sterling Denominated Revolving Advances to the UK Borrower plus (ii) the
outstanding UK Swing Loans to the UK Borrower, plus (iii) the Maximum Undrawn
Amount of all outstanding UK Letters of Credit to exceed the UK Formula Amount
(calculated without giving effect to the deductions provided for in
2.1(a)(B)(y)(iv) in the UK Formula Amount and (B) the sum of outstanding Pound
Sterling Denominated Revolving Advances to the UK Borrower and outstanding
Swedish Krona Denominated Revolving Advances to the Swedish Borrower plus (ii)
the sum of outstanding UK Swing Loans to the UK Borrower and outstanding Swedish
Swing Loans to the Swedish Borrower, plus (iii) the Maximum Undrawn Amount of
all outstanding UK Letters of Credit and all outstanding Swedish Letters of
Credit to exceed the European Sublimit; or (II) for the benefit of the Swedish
Borrower would then cause the sum of the Dollar Equivalent amount of (i) (A) the
outstanding Swedish Krona Denominated Revolving Advances to the Swedish Borrower
plus (ii) the outstanding Swedish Swing Loans to the Swedish Borrower, plus
(iii) the Maximum Undrawn Amount of all outstanding Swedish Letters of Credit to
exceed the Swedish Formula Amount (calculated without giving effect to the
deductions provided for in 2.1(a)(C)(y)(iii) in the Swedish Formula Amount and
(B) the sum of outstanding Pound Sterling Denominated Revolving Advances to the
UK Borrower and outstanding Swedish Krona Denominated Revolving Advances to the
Swedish Borrower plus (ii) the sum of outstanding UK Swing Loans to the UK
Borrower and outstanding Swedish Swing Loans to the Swedish Borrower, plus (iii)
the Maximum Undrawn Amount of all outstanding UK Letters of Credit and all
outstanding Swedish Letters of Credit to exceed the European Sublimit. The
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed in
the aggregate at any time the Letter of Credit Sublimit. All disbursements or
payments related to Letters of Credit shall be deemed to be Domestic Rate Loans
consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans. Letters of Credit that have not been
drawn upon shall not bear interest (but fees shall accrue in respect of
outstanding Letters of Credit as provided in Section 3.2 hereof).

(b) Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.

(c) As of the Closing Date, (i) the Existing Letters of Credit will be deemed to
have been issued as, and be, Letters of Credit under this Agreement, and (ii)
the Existing Letters of Credit and the reimbursement obligations in respect
thereof will be Indebtedness under this Agreement and will no longer be
Indebtedness under the Existing Credit Agreement. In accordance with the
foregoing, from and after the Closing Date all fees and other charges payable
with respect to the Existing Letters of Credit will be determined in accordance
with Section 3.2(a) of this Agreement.

 

67



--------------------------------------------------------------------------------

2.12. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of any Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business Days
prior to the proposed date of issuance, such Issuer’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent and Issuer; and, such other certificates, documents and other papers
and information as Agent or Issuer may reasonably request. Issuer shall not
issue any requested Letter of Credit if such Issuer has received notice from
Agent or any Lender that one or more of the applicable conditions set forth in
Section 8.2 of this Agreement have not been satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, or other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance (provided that a portion of the Letter of Credit Sublimit in an amount
not to exceed Twenty Million and 00/100 Dollars ($20,000,000.00) shall be
available for Letters of Credit that have an expiration date after one year from
the date of issuance of such Letter of Credit; excluding, for purposes of
determining the utilization of such sublimit: (i) Letter of Credit number
00258637, in the original face amount of Four Million One Hundred Seventy-Five
Thousand Three Hundred Ten and 00/100 Dollars ($4,175,310); (ii) Letter of
Credit number 00258639, in the original face amount of Two Million One Hundred
Two Thousand Eight Hundred Fifty-Seven and 00/100 Dollars ($2,102,857.00); and
(iii) Letter of Credit number 18101851, in the original face amount of Seven
Million Two Hundred Eighty-Seven Thousand Nine Hundred Fifty-Four and 00/100
Dollars ($7,287,954.00), in each case, issued for the benefit of BNY Mellon
Trust) and in no event later than the last day of the Term. Notwithstanding the
foregoing, (A) the expiry date of a Letter of Credit may be up to one (1) year
later than the last day of the Term if the Loan Parties Cash Collateralize each
such Letter of Credit having an expiry date later than the last day of the Term
on or before the thirtieth (30th) day prior to the last day of the Term; and (B)
any Letter of Credit (other than a Letter of Credit which expires later than the
last day of the Term) may provide for the automatic renewal thereof for an
additional one-year period (or, in the case of any renewal or extension thereof,
one year after such renewal or extension), subject however to the Cash
Collateral requirement in clause (A) above in the event any such renewal would
result in a

 

68



--------------------------------------------------------------------------------

Letter of Credit which expires later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP. In addition, no trade Letter of
Credit may permit the presentation of an ocean bill of lading that includes a
condition that the original bill of lading is not required to claim the goods
shipped thereunder.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

(d) Upon the request of Agent, (i) if the Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
Letter of Credit Borrowing, or (ii) if, on the last day of the Term, any Letter
of Credit for any reason remains outstanding, Borrowers shall, in each case,
immediately Cash Collateralize the Maximum Undrawn Amount of all outstanding
Letters of Credit. Borrowers hereby grant to Agent, for the benefit of the
Issuer and the Lenders, a security interest in all cash collateral pledged
pursuant to this Section or otherwise under this Agreement.

2.13. Requirements For Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct Issuer to deliver to Agent all instruments, documents, and other
writings and property received by Issuer pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, the application
therefor.

(b) In connection with all trade Letters of Credit issued or caused to be issued
by Issuer under this Agreement, each Borrower hereby appoints Issuer, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred and be continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department, the HM Revenue and Customs
Department of the United Kingdom or the Swedish Customs Administration, as
applicable (the foregoing collectively, “Customs”), in the name of such Borrower
or Issuer or Issuer’s designee, and to sign and deliver to Customs officials
powers of attorney in the name of such Borrower for such purpose; and (iv) to
complete in such Borrower’s name or Issuer’s, or in the name of Issuer’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof. Neither Agent, Issuer
nor their attorneys will be liable for any acts or omissions nor for any error
of judgment or mistakes of fact or law, except for Agent’s, Issuer’s or their
respective attorney’s willful misconduct. This power, being coupled with an
interest, is irrevocable as long as any Letters of Credit remain outstanding.

 

69



--------------------------------------------------------------------------------

2.14. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon, on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer. In the event Borrowers fail to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders holding
the Revolving Commitments shall be unconditionally obligated to fund such
Revolving Advance (all whether or not the conditions specified in Section 8.2
are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.14(c) immediately below. Any notice given by Issuer pursuant to this Section
2.14(b) may be oral if promptly confirmed in writing; provided that the lack of
such a confirmation shall not affect the conclusiveness or binding effect of
such notice.

(c) Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing, whereupon the participating Lenders shall (subject to Section
2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date. Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.14(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing.

 

70



--------------------------------------------------------------------------------

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of the Loan Parties’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.

(e) Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than the Loan Parties)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

2.15. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from the Loan Parties (i) in reimbursement of any
payment made by Issuer or Agent under the Letter of Credit with respect to which
any Lender has made a Participation Advance to Agent, or (ii) in payment of
interest on such a payment made by Issuer or Agent under such a Letter of
Credit, Agent will pay to each Lender holding a Revolving Commitment, in the
same funds as those received by Agent, the amount of such Lender’s Revolving
Commitment Percentage of such funds, except Agent shall retain the amount of the
Revolving Commitment Percentage of such funds of any Lender holding a Revolving
Commitment that did not make a Participation Advance in respect of such payment
by Agent (and, to the extent that any of the other Lender(s) holding the
Revolving Commitment have funded any portion such Defaulting Lender’s
Participation Advance in accordance with the provisions of Section 2.22, Agent
will pay over to such Non-Defaulting Lenders a pro rata portion of the funds so
withheld from such Defaulting Lender).

(b) If Issuer or Agent is required at any time to return to any Loan Party, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers or any other Loan
Party to Issuer or Agent pursuant to Section 2.15(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Lender shall, on demand of Agent, forthwith return to Issuer or Agent
the amount of its Revolving Commitment Percentage of any amounts so returned by
Issuer or Agent plus interest at the Federal Funds Effective Rate.

 

71



--------------------------------------------------------------------------------

2.16. Documentation.

Each Borrower agrees to be bound by the terms of the Letter of Credit
Application and by Issuer’s interpretations of any Letter of Credit issued on
behalf of such Borrower and by Issuer’s written regulations and customary
practices relating to letters of credit, though Issuer’s interpretations may be
different from such Borrower’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern. It
is understood and agreed that, except (A) in the case of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) or (B) the wrongful dishonor by the Issuer or any
of Issuer’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
government authority, Issuer shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.17. Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, Issuer shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.

2.18. Nature of Participation and Reimbursement Obligations.

The obligation of each Lender holding a Revolving Commitment in accordance with
this Agreement to make the Revolving Advances or Participation Advances as a
result of a drawing under a Letter of Credit, and the obligations of Borrowers
to reimburse Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.18 under all circumstances, including the
following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Loan Party, as the case may be, may have against Issuer, Agent,
any Borrower, any other Loan Party or Lender, as the case may be, or any other
Person for any reason whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;

(iii) any lack of validity or enforceability of any Letter of Credit;

 

72



--------------------------------------------------------------------------------

(iv) any claim of breach of warranty that might be made by any Loan Party,
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Loan Party, Agent, Issuer or any Lender may
have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or assignee of the proceeds thereof (or any
Persons for whom any such transferee or assignee may be acting), Issuer, Agent
or any Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or any Subsidiaries of such Loan
Party and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

(vi) payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by Issuer or any of Issuer’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

(ix) the occurrence of any Material Adverse Effect;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;

 

73



--------------------------------------------------------------------------------

(xiii) the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.19. Liability for Acts and Omissions.

(a) As among the Loan Parties and Issuer, Swing Loan Lender, Agent and Lenders,
each Loan Party assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower or any other Loan Party against any beneficiary of such
Letter of Credit, or any such transferee, or any dispute between or among any
Borrower or any other Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Issuer,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of Issuer’s rights or powers hereunder. Nothing
in the preceding sentence shall relieve Issuer from liability for Issuer’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall Issuer or Issuer’s Affiliates be liable to any Borrower or any other
Loan Party for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

(b) Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise,

 

74



--------------------------------------------------------------------------------

and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by
Issuer or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on
Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, any other Loan Party, Agent or any Lender.

2.20. Mandatory Prepayments.

(a) Subject to Section 7.1 hereof, when any Loan Party sells or otherwise
disposes of any Collateral other than Inventory in the Ordinary Course of
Business, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable direct costs of
such sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
to the Advances in such order as Agent may determine, subject to Borrowers’
ability to reborrow Revolving Advances in accordance with the terms hereof.

(b) In the event of any issuance or other incurrence of Indebtedness by any Loan
Party or the issuance of any Equity Interests by any Loan Party, the Loan
Parties shall, no later than one (1) Business Day after the receipt by the Loan
Parties of (i) the cash proceeds from any such issuance or incurrence of
Indebtedness or (ii) the net cash proceeds of any issuance of Equity Interests,
as applicable, repay the Advances in an amount equal to (x) one hundred percent
(100%) of such cash proceeds in the case of such incurrence or issuance of
Indebtedness and (y) fifty percent (50%) of such net cash proceeds in the case
of an issuance of Equity Interests. Such repayments will be applied in the same
manner as set forth in Section 2.20(b) hereof.

(c) All proceeds received by Borrowers or Agent (i) under any insurance policy
on account of damage or destruction of any assets or property of any Borrowers,
or (ii) as a result of any taking or condemnation of any assets or property
shall be applied in accordance with Section 6.6 hereof.

 

75



--------------------------------------------------------------------------------

2.21. Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to PNC, (ii) pay fees and expenses relating to this
transaction, and (iii) provide for its working capital needs, including the
financing of ongoing working capital requirements, acquisitions and capital
expenditures, permitted dividends and permitted stock repurchases, permitted
payments of deferred obligations incurred in Permitted Acquisitions and to
reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.

2.22. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b) (i) except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting
Lender. Amounts received in respect of principal of any type of Revolving
Advances shall be applied to reduce such type of Revolving Advances of each
Lender (other than any Defaulting Lender) holding a Revolving Commitment in
accordance with their Revolving Commitment Percentages; provided, that, Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees). Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent. Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender.

(ii) fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

(iii) if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

(A) Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

 

76



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

(D) if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

(E) if all or any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is neither reallocated
nor cash collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and

(iv) so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuer

 

77



--------------------------------------------------------------------------------

is satisfied that the related exposure and Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit and all Swing
Loans (after giving effect to any such issuance, amendment, increase or funding)
will be fully allocated to Non-Defaulting Lenders holding Revolving Commitments
and/or cash collateral for such Letters of Credit will be provided by Borrowers
in accordance with clause (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.22(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders” and “Supermajority Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Revolving Commitment
Percentage provided, that this clause (c) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
described in clauses (i) or (ii) of Section 16.2(b).

(d) Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Loan Party, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.

(e) In the event that Agent, the Loan Parties, Swing Loan Lender and Issuer
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then Agent will so notify the
parties hereto, and, if such cured Defaulting Lender is a Lender holding a
Revolving Commitment, then Participation Commitments of Lenders holding
Revolving Commitments (including such cured Defaulting Lender) of the Swing
Loans and Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated to reflect the inclusion of such Lender’s Revolving Commitment, and
on such date such Lender shall purchase at par such of the Revolving Advances of
the other Lenders as Agent shall determine may be necessary in order for such
Lender to hold such Revolving Advances in accordance with its Revolving
Commitment Percentage.

(f) If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

 

78



--------------------------------------------------------------------------------

2.23. Payment of Obligations.

Agent may charge to Borrowers’ Account as a Revolving Advance or, at the
discretion of Swing Loan Lender, as a Swing Loan (i) all payments with respect
to any of the Obligations required hereunder (including without limitation
principal payments, payments of interest, payments of Letter of Credit Fees and
all other fees provided for hereunder and payments under Sections 16.5 and 16.9)
as and when each such payment shall become due and payable (whether as regularly
scheduled, upon or after acceleration, upon maturity or otherwise), (ii) without
limiting the generality of the foregoing clause (i), (a) all amounts expended by
Agent or any Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses
which Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Agent or any
Lender due to any Loan Party’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Loan Party’s
obligations under Sections 3.3, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all
amounts so charged shall be added to the Obligations and shall be secured by the
Collateral. To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.

2.24. Increase in Maximum Revolving Advance Amount.

(a) Borrowers may, at any time prior to the fourth (4th) anniversary of the
Closing Date, request that the Maximum Revolving Advance Amount be increased by
(1) one or more of the current Lenders increasing their Revolving Commitment
Amount (any current Lender which elects to increase its Revolving Commitment
Amount shall be referred to as an “Increasing Lender”) or (2) one or more new
lenders (each a “New Lender”) joining this Agreement and providing a Revolving
Commitment Amount hereunder (or a combination of Increasing Lenders and New
Lenders), subject to the following terms and conditions:

(i) No current Lender shall be obligated to increase its Revolving Commitment
Amount and any increase in the Revolving Commitment Amount by any current Lender
shall be in the sole discretion of such current Lender;

(ii) Borrowers may not request the addition of a New Lender unless (and then
only to the extent that) there is insufficient participation on behalf of the
existing Lenders in the increased Revolving Commitments being requested by
Borrowers;

(iii) There shall exist no Event of Default or Default on the effective date of
such increase after giving effect to such increase;

(iv) After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00);

 

79



--------------------------------------------------------------------------------

(v) Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than three (3) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than Fifteen Million and 00/100 Dollars ($15,000,000.00);

(vi) The Loan Parties shall deliver to Agent on or before the effective date of
such increase the following documents in form and substance satisfactory to
Agent: (1) certifications of their corporate secretaries with attached
resolutions certifying that the increase in the Revolving Commitment Amounts has
been approved by such Loan Parties, (2) certificate dated as of the effective
date of such increase certifying that no Default or Event of Default shall have
occurred and be continuing and certifying that the representations and
warranties made by each Loan Party herein and in the Other Documents are true
and complete in all respects with the same force and effect as if made on and as
of such date (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date), (3) such other agreements,
instruments and information (including supplements or modifications to this
Agreement and/or the Other Documents executed by Loan Parties as Agent
reasonably deems necessary in order to document the increase to the Maximum
Revolving Advance Amount and to protect, preserve and continue the perfection
and priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase, and
(4) an opinion of counsel in form and substance satisfactory to Agent which
shall cover such matters related to such increase as Agent may reasonably
require and each Loan Party hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;

(vii) Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment
Amount;

(viii) Any New Lender shall be subject to the approval of Agent and Issuer;

(ix) Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount pursuant to an acknowledgement in a form acceptable
to Agent, signed by it and each Loan Party and delivered to Agent at least five
(5) days before the effective date of such increase; and

(x) Each New Lender shall execute a lender joinder in substantially the form of
Exhibit 2.24 pursuant to which such New Lender shall join and become a party to
this Agreement and the Other Documents with a Revolving Commitment Amount as set
forth in such lender joinder.

(b) On the effective date of such increase, (i) Borrowers shall repay all
Revolving Advances then outstanding, subject to Borrowers’ obligations under
Sections 3.7, 3.9, or 3.10; provided that subject to the other conditions of
this Agreement, the Borrowing Agent may request new Revolving Advances on such
date and (ii) the Revolving Commitment

 

80



--------------------------------------------------------------------------------

Percentages of Lenders holding a Revolving Commitment (including each Increasing
Lender and/or New Lender) shall be recalculated such that each such Lender’s
Revolving Commitment Percentage is equal to (x) the Revolving Commitment Amount
of such Lender divided by (y) the aggregate of the Revolving Commitment Amounts
of all Lenders. Each Lender shall participate in any new Revolving Advances made
on or after such date in accordance with its Revolving Commitment Percentage
after giving effect to the increase in the Maximum Revolving Advance Amount and
recalculation of the Revolving Commitment Percentages contemplated by this
Section 2.24.

(c) On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Revolving Commitment
Percentage (as calculated pursuant to Section 2.24(b) above) of the Maximum
Undrawn Amount of each such Letter of Credit (as in effect from time to time)
and the amount of each drawing and of each such Swing Loan, respectively. As
necessary to effectuate the foregoing, each existing Lender holding a Revolving
Commitment Percentage that is not an Increasing Lender shall be deemed to have
sold to each applicable Increasing Lender and/or New Lender, as necessary, a
portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings and such outstanding Swing Loans such that, after giving
effect to all such purchases and sales, each Lender holding a Revolving
Commitment (including each Increasing Lender and/or New Lender) shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Loans in accordance with their respective Revolving Commitment Percentages (as
calculated pursuant to Section 2.24(b) above).

(d) On the effective date of such increase, Borrowers shall pay all cost and
expenses incurred by Agent and by each Increasing Lender and New Lender in
connection with the negotiations regarding, and the preparation, negotiation,
execution and delivery of all agreements and instruments executed and delivered
by any of Agent, Borrowers and/or Increasing Lenders and New Lenders in
connection with, such increase (including all fees for any supplemental or
additional public filings of any Other Documents necessary to protect, preserve
and continue the perfection and priority of the liens, security interests,
rights and remedies of Agent and Lenders hereunder and under the Other Documents
in light of such increase).

2.25. Currency Fluctuations.

If on any Computation Date the aggregate balance of outstanding Revolving
Advances and the Maximum Undrawn Amount of all outstanding Letters of Credit is
in excess of the Maximum Revolving Advances Amount as a result of a change in
exchange rates between one (1) or more Optional Currencies and Dollars, then the
Agent shall notify the Borrowers of the same. The Borrowers shall pay or prepay
the Advances (subject to Borrowers’ indemnity obligations hereunder) within one
(1) Business Day after receiving such notice such that the aggregate balance of
outstanding Revolving Advances and the Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed the Maximum Revolving Advances Amount after
giving effect to such payments or prepayments.

 

81



--------------------------------------------------------------------------------

2.26. Periodic Computations of Dollar Equivalent Amount of UK Letter of Credit
Obligations and Swedish Letter of Credit Obligations.

The Agent will determine the Maximum Undrawn Amount of (i) proposed Letters of
Credit to be denominated in an Optional Currency as of the requested date of
issuance, as the case may be, and (ii) all outstanding obligations under Letters
of Credit denominated in an Optional Currency as of the last Business Day of
each month, (each such date under clauses (i) and (ii), a “Computation Date”).

2.27. Judgment Currency.

(i) Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under any Other Document in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures each Lender could purchase
the Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

(ii) Indemnity in Certain Events. The obligation of the Borrowers in respect of
any sum due from the Borrowers to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the Business Day following receipt by
any Lender of any sum adjudged to be so due in such Other Currency, such Lender
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

2.28. European Monetary Union.

(a) Payments In Euros Under Certain Circumstances. If (A) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (B) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Agent or the Issuer shall so request in a
notice delivered to the Loan Parties, then any amount payable hereunder by any
party hereto in such Optional Currency shall instead be payable in the Euro and
the amount so payable shall be determined by translating the amount payable in
such Optional Currency to the Euro at the exchange rate established by that
nation for the purpose of implementing the replacement of the relevant Optional
Currency by the Euro (and the provisions governing payments in Optional
Currencies in this Agreement shall apply to such payment in the Euro as if such
payment in the Euro were a payment in an Optional Currency). Prior to the
occurrence of the event or events described in clause (A) or (B) of the
preceding sentence, each amount payable hereunder in any Optional Currency will,
except as otherwise provided herein, continue to be payable only in that
currency.

(b) Additional Compensation Under Certain Circumstances. Each Loan Party agrees,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrowing Agent and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Loan Parties shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

82



--------------------------------------------------------------------------------

3. INTEREST AND FEES.

3.1. Interest.

Interest on Advances shall be payable in arrears on the first day of each month
with respect to Domestic Rate Loans and, with respect to LIBOR Rate Loans, at
the end of each Interest Period, provided further that all accrued and unpaid
interest shall be due and payable at the end of the Term. Interest charges shall
be computed on the actual principal amount of Advances outstanding during the
month at a rate per annum equal to (i) with respect to Revolving Advances, the
Revolving Interest Rate and (ii) with respect to Swing Loans, the Revolving
Interest Rate for Domestic Rate Loans (as applicable, the “Contract
Rate”). Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default
Rate. Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), (i) the Obligations shall bear interest at the
applicable Contract Rate for Domestic Rate Loans plus two percent (2%) per annum
(the “Default Rate”).

3.2. Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances
consisting of LIBOR Rate Loans, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term, and (y) to Issuer, a fronting fee of one quarter of one percent (0.25%)
per annum times the average

 

83



--------------------------------------------------------------------------------

daily face amount of each outstanding Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, to be payable quarterly in arrears on the first day of each
calendar quarter and on the last day of the Term. (all of the foregoing fees,
the “Letter of Credit Fees”). In addition, Borrowers shall pay to Agent, for the
benefit of Issuer, any and all administrative, issuance, amendment, payment and
negotiation charges with respect to Letters of Credit and all fees and expenses
as agreed upon by Issuer and the Borrowing Agent in connection with any Letter
of Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder, all such charges,
fees and expenses, if any, to be payable on demand. All such charges shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of
transaction. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum.

(b) At any time following the occurrence of an Event of Default, at the option
of Agent or at the direction of Required Lenders (or, in the case of any Event
of Default under Section 10.7, immediately and automatically upon the occurrence
of such Event of Default, without the requirement of any affirmative action by
any party), or upon the expiration of the Term or any other termination of this
Agreement (and also, if applicable, in connection with any mandatory prepayment
under Section 2.20), Borrowers will cause cash to be deposited and maintained in
an account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent may, in its
discretion, invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and such Borrower mutually agree
(or, in the absence of such agreement, as Agent may reasonably select) and the
net return on such investments shall be credited to such account and constitute
additional cash collateral, or Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 3.2(b) as a non-interest
bearing account and in such case Agent shall have no obligation (and Borrowers
hereby waive any claim) under Article 9 of the Uniform Commercial Code or under
any other Applicable Law to pay interest on such cash collateral being held by
Agent. No Borrower may withdraw amounts credited to any such account except upon
the occurrence of (1) the cure or waiver of all Events of Default which resulted
in the requirement to Cash Collateralize, or (2) all of the following:
(x) payment and performance in full of all Obligations; (y) expiration of all
Letters of Credit; and (z) termination of this Agreement. Borrowers hereby
assign, pledge and grant to Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such cash collateral and any right, title and interest of
Borrowers in any

 

84



--------------------------------------------------------------------------------

deposit account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the Obligations,
specifically including all Obligations with respect to any Letters of
Credit. Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such cash
collateral to pay and satisfy such Obligations.

3.3. Facility Fee.

If, for any calendar quarter during the Term, the average daily unpaid balance
of the sum of Revolving Advances plus Swing Loans plus the Maximum Undrawn
Amount of all outstanding Letters of Credit for each day of such calendar
quarter does not equal the Maximum Revolving Advance Amount, then Borrowers
shall pay to Agent, for the ratable benefit of Lenders holding the Revolving
Commitments based on their Revolving Commitment Percentages, a fee at a rate
equal to: (i) if the average daily unpaid balance for such calendar quarter is
less than or equal to fifty percent (50%) of the Maximum Revolving Advance
Amount, three-eighths of one percent (.375%) per annum on the amount by which
the Maximum Revolving Advance Amount exceeds such average daily unpaid balance;
or (ii) if the average daily unpaid balance for such calendar quarter is greater
than fifty percent (50%) of the Maximum Revolving Advance Amount, one-quarter of
one percent (.25%) per annum on the amount by which the Maximum Revolving
Advance Amount exceeds such average daily unpaid balance (the “Facility
Fee”). Such Facility Fee shall be payable to Agent in arrears on the first day
of each calendar quarter with respect to the previous calendar quarter.

3.4. [Reserved].

3.5. Computation of Interest and Fees.

Interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed, provided that the interest applicable
to Domestic Rate Loans shall be computed on the basis of a year of 365/366 days
and actual days elapsed. If any payment to be made hereunder becomes due and
payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the applicable Contract Rate during such extension.

3.6. Maximum Charges.

In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under Applicable Law. In the event interest and
other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law: (i) the interest rates hereunder will be reduced
to the maximum rate permitted under Applicable Law; (ii) such excess amount
shall be first applied to any unpaid principal balance owed by Borrowers; and
(iii) if the then remaining excess amount is greater than the previously unpaid
principal balance, Lenders shall promptly refund such excess amount to Borrowers
and the provisions hereof shall be deemed amended to provide for such
permissible rate.

 

85



--------------------------------------------------------------------------------

3.7. Increased Costs.

In the event that any Applicable Law or any Change in Law or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent,
Swing Loan Lender, any Issuer or Lender and any corporation or bank controlling
Agent, Swing Loan Lender, any Lender or Issuer and the office or branch where
Agent, Swing Loan Lender, any Lender or Issuer (as so defined) makes or
maintains any LIBOR Rate Loans) with any request or directive (whether or not
having the force of law) from any central bank or other financial, monetary or
other authority, shall:

(a) subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.10 and the imposition of, or any change in the rate of, any Excluded Tax
payable by Agent, Swing Loan Lender, such Lender or the Issuer);

(b) impose, modify or deem applicable any reserve, special deposit, assessment,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits in or for the account of, advances or loans
by, or other credit extended by, any office of Agent, Swing Loan Lender, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

(c) impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay Agent,
Swing Loan Lender, such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be. Agent, Swing Loan Lender, such Lender or Issuer shall
certify the amount of such additional cost or reduced amount to Borrowing Agent,
and such certification shall be conclusive absent manifest error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair.

In the event that Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period;

 

86



--------------------------------------------------------------------------------

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan;

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan). Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.

3.9. Capital Adequacy.

(a) In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent , Swing Loan Lender or any Lender and the
office or branch where Agent, Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s

 

87



--------------------------------------------------------------------------------

capital as a consequence of its obligations hereunder (including the making of
any Swing Loans) to a level below that which Agent, Swing Loan Lender or such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent, Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

(b) A certificate of Agent, Swing Loan Lender or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent, Swing Loan Lender
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

3.10. Taxes.

(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Loan
Parties shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Swing Loan Lender, Lender, Issuer or Participant, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Loan Parties shall make such deductions and
(iii) Loan Parties shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.

(b) Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c) Each Loan Party shall indemnify Agent, Swing Loan Lender, each Lender,
Issuer and any Participant, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to Loan Parties by any Lender, Swing Loan Lender,
Participant, or Issuer (with a copy to Agent), or by Agent on its own behalf or
on behalf of Swing Loan Lender, a Lender or Issuer, shall be conclusive absent
manifest error.

 

88



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Body, Loan Parties shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Loan Parties (with a copy to Agent), at the time or times prescribed
by Applicable Law or reasonably requested by Loan Parties or Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law. Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Loan Parties or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Loan Parties or
Agent as will enable Loan Parties or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States of America, any Foreign
Lender (or other Lender) shall deliver to Loan Parties and Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender (or other Lender) becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Loan Parties or
Agent, but only if such Foreign Lender (or other Lender) is legally entitled to
do so), whichever of the following is applicable: two (2) duly completed valid
originals of IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(i) two (2) duly completed valid originals of IRS Form W-8ECI,

(ii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Loan Party
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iii) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Loan Parties to determine the withholding or
deduction required to be made, or

(iv) To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

 

89



--------------------------------------------------------------------------------

(f) If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan Lender,
Participant, Issuer, or Agent shall deliver to the Agent (in the case of Swing
Loan Lender, a Lender, Participant or Issuer) and Loan Parties (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Loan Party sufficient for Agent and Loan
Parties to comply with their obligations under FATCA and to determine that Swing
Loan Lender, such Lender, Participant, Issuer, or Agent has complied with such
applicable reporting requirements.

(g) If Agent, Swing Loan Lender, a Lender, a Participant or Issuer determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by Loan Parties or with
respect to which Loan Parties have paid additional amounts pursuant to this
Section, it shall pay to Loan Parties an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by Loan
Parties under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund); net of all out-of-pocket expenses of the Agent,
Swing Loan Lender, such Lender, Participant, or the Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Body with respect to such refund), provided that Loan Parties, upon the request
of Agent, Swing Loan Lender, such Lender, Participant, or Issuer, agrees to
repay the amount paid over to Loan Parties (plus any penalties, interest or
other charges imposed by the relevant Governmental Body) to Agent, Swing Loan
Lender, such Lender, Participant or the Issuer in the event Agent, Swing Loan
Lender, such Lender, Participant or the Issuer is required to repay such refund
to such Governmental Body. This Section shall not be construed to require Agent,
Swing Loan Lender, any Lender, Participant, or Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Loan Parties or any other Person.

The foregoing provisions shall apply to all Loan Parties other than the UK
Borrower, Davy Roll, the Swedish Borrower and Akers. The provisions of Schedule
3.10 shall apply in respect of payments made by any of the UK Borrower, Davy
Roll or any other Relevant Obligor (as defined in Schedule 3.10).

3.11. Replacement of Lenders.

If any Lender (an “Affected Lender”) (a) makes demand upon Borrowers for (or if
Borrowers are otherwise required to pay) amounts pursuant to Section 3.7 or 3.9
hereof, (b) is unable to make or maintain LIBOR Rate Loans as a result of a
condition described in Section

 

90



--------------------------------------------------------------------------------

2.2(h) hereof, (c) is a Defaulting Lender, or (d) denies any consent requested
by the Agent pursuant to Section 16.2(b) hereof, Borrowers may, within ninety
(90) days of receipt of such demand, notice (or the occurrence of such other
event causing Borrowers to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request by Agent pursuant to Section 16.2(b) hereof, as
the case may be, by notice in writing to the Agent and such Affected Lender (i)
request the Affected Lender to cooperate with Borrowers in obtaining a
replacement Lender satisfactory to Agent and Borrowers (the “Replacement
Lender”); (ii) request the non-Affected Lenders to acquire and assume all of the
Affected Lender’s Advances and its Revolving Commitment Percentage, as provided
herein, but none of such Lenders shall be under any obligation to do so; or
(iii) propose a Replacement Lender subject to approval by Agent in its good
faith business judgment. If any satisfactory Replacement Lender shall be
obtained, and/or if any one or more of the non-Affected Lenders shall agree to
acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage, then such Affected Lender shall assign, in accordance
with Section 16.3 hereof, all of its Advances and its Revolving Commitment
Percentage and other rights and obligations under this Loan Agreement and the
Other Documents to such Replacement Lender or non-Affected Lenders, as the case
may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender.

 

4. COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral.

To secure the prompt payment and performance to Agent, Issuer and each Lender
(and each other holder of any Obligations) of the Obligations, each Loan Party
hereby assigns, pledges and grants to Agent for its benefit and for the ratable
benefit of each Lender, Issuer and each other Secured Party, a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located;
provided, however, notwithstanding the foregoing, neither the UK Borrower nor
Davy Roll shall be deemed to have made any such assignment, pledge or grant
hereunder or under any applicable Other Document until the UK Availability
Date. Each Loan Party shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Agent’s security interest and shall
cause its financial statements to reflect such security interest. Each Loan
Party shall provide Agent with written notice of all commercial tort claims in
which damages sought exceeds Two Million and 00/100 Dollars ($2,000,000.00)
promptly upon the occurrence of any events giving rise to any such claim(s)
(regardless of whether legal proceedings have yet been commenced), such notice
to contain a brief description of the claim(s), the events out of which such
claim(s) arose and the parties against which such claims may be asserted and, if
applicable in any case where legal proceedings regarding such claim(s) have been
commenced, the case title together with the applicable court and docket
number. Upon delivery of each such notice, such Loan Party shall be deemed to
thereby grant to Agent a security interest and lien in and to such commercial
tort claims described therein and all proceeds thereof. Each Loan Party shall
provide Agent with written notice promptly upon becoming the beneficiary under
any letter of credit or otherwise obtaining any right, title or interest in any
letter of credit rights, and at Agent’s request shall take such actions as Agent
may reasonably request for the perfection of Agent’s security interest therein.

 

91



--------------------------------------------------------------------------------

4.2. Perfection of Security Interest.

Each Loan Party shall take all action that may be necessary or desirable, or
that Agent may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) using commercially
reasonable efforts to obtain Lien Waiver Agreements as Agent may reasonably
request (it being understood that, in each case, notwithstanding the use of or
failure to use commercially reasonable efforts to obtain any such Lien Waiver
Agreements, the failure to so obtain any such Lien Waiver Agreement shall
entitle the Agent to institute an appropriate rent reserve as determined in the
Agent’s Permitted Discretion with respect to any such location (provided that
the Loan Parties shall not be required to obtain Lien Waiver Agreements with
respect to those locations of the Loan Parties identified on Schedule 4.4 at
which less than One Million and 00/100 Dollars ($1,000,000.00) of Collateral is
located; and provided further, however, that the aggregate amount of Collateral
at locations for which a Lien Waiver Agreement has not been obtained shall not
exceed Three Million and 00/100 Dollars ($3,000,000.00) in the aggregate at any
time)), (iii) delivering to Agent, endorsed or accompanied by such instruments
of assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox, customs and freight
agreements and other custodial arrangements satisfactory to Agent, (v) to the
fullest extent required under Applicable Law, ensuring that any applicable
invoice or other documentary evidence with respect to any applicable Receivable
contains a notice and direction to the applicable Customer in form and substance
sufficient to cause the Agent’s first-priority security interest to be perfected
against such Receivable, and (vi) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code or other Applicable Law. By
its signature hereto, each Loan Party hereby authorizes Agent to file against
such Loan Party, one or more financing, continuation or amendment statements
pursuant to the Uniform Commercial Code in form and substance satisfactory to
Agent (which statements may have a description of collateral which is broader
than that set forth herein, including without limitation a description of
Collateral as “all assets” and/or “all personal property” of any Loan Party);
provided, however, notwithstanding the foregoing, neither the UK Borrower nor
Davy Roll shall be deemed to have made any such authorization hereunder or under
any applicable Other Document until the UK Availability Date. All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at Agent’s
option, shall be paid by Loan Parties to Agent for its benefit and for the
ratable benefit of Lenders immediately upon demand.

4.3. Preservation of Collateral.

Following the occurrence of a Default or Event of Default, in addition to the
rights and remedies set forth in Section 11.1 hereof, Agent: (a) may at any time
take such steps as Agent deems necessary to protect Agent’s interest in and to
preserve the Collateral, including the hiring

 

92



--------------------------------------------------------------------------------

of security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) may employ and maintain at any of any Loan Party’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any Loan
Party’s owned or leased lifts, hoists, trucks and other facilities or equipment
for handling or removing the Collateral; and (e) shall have, and is hereby
granted, a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any of Loan Parties’ owned or leased
property. Each Loan Party shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct. All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.

4.4. Ownership and Location of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Loan Party shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
each Loan Party or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all respects; (iii) all signatures and
endorsements of each Loan Party that appear on such documents and agreements
shall be genuine and each Loan Party shall have full capacity to execute same;
and (iv) each Loan Party’s equipment and Inventory shall be located as set forth
on Schedule 4.4 or as permitted under Section 4.4(b) and shall not be removed
from such location(s) without the prior written consent of Agent except with
respect to the sale of Inventory in the Ordinary Course of Business and
equipment to the extent permitted in Section 7.1(b) hereof.

(b) (i) There is no location at which any Loan Party has any Inventory (except
for (1) Inventory in transit, (2) Inventory located at third-party suppliers or
processors or at Loan Parties or Subsidiaries of Loan Parties in the Ordinary
Course of Business, or (3) to the extent the book value of such Inventory does
not exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00)) other than
those locations listed on Schedule 4.4(b)(i); (ii) Schedule 4.4(b)(ii) hereto
contains a correct and complete list, as of the Closing Date, of the legal names
and addresses of each warehouse at which Inventory of any Loan Party is stored;
none of the receipts received by any Loan Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns; (iii)
Schedule 4.4(b)(iii) hereto sets forth a correct and complete list as of the
Closing Date of (A) each place of business of each Loan Party and (B) the chief
executive office of each Loan Party; and (iv) Schedule 4.4(b)(iv) hereto sets
forth a correct and complete list as of the Closing Date of the location, by
state and street address, of all Real Property owned or leased by each Loan
Party, identifying which properties are owned and which are leased, together
with the names and addresses of any landlords.

 

93



--------------------------------------------------------------------------------

4.5. Defense of Agent’s and Lenders’ Interests.

Until (a) payment and performance in full of all of the Obligations and (b)
termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period no Loan Party shall,
without Agent’s prior written consent, pledge, sell (except for sales or other
dispositions otherwise permitted in Section 7.1(b) hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Loan Party shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever. At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including: labels, stationery, documents, instruments and advertising
materials. If Agent exercises this right to take possession of the Collateral,
Loan Parties shall, upon demand, assemble it in the best manner possible and
make it available to Agent at a place reasonably convenient to Agent. In
addition, with respect to all Collateral, Agent and Lenders shall be entitled to
all of the rights and remedies set forth herein and further provided by the
Uniform Commercial Code or other Applicable Law. Each Loan Party shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Loan Party’s
possession, they, and each of them, shall be held by such Loan Party in trust as
Agent’s trustee, and such Loan Party will immediately deliver them to Agent in
their original form together with any necessary endorsement.

4.6. Inspection of Premises.

At all reasonable times and from time to time as often as Agent shall elect in
its sole discretion, Agent and each Lender shall have full access to and the
right to audit, check, inspect and make abstracts and copies from each Loan
Party’s books, records, audits, correspondence and all other papers relating to
the Collateral and the operation of each Loan Party’s business; provided that no
more than two (2) field examinations per fiscal year shall be at the Loan
Party’s expense; provided, further, that (A) there shall be no limitation on the
number or frequency of such field examinations at the Loan Parties’ expense if
an Event of Default has occurred and is continuing; and (B) any such field
examination initiated during any applicable Trigger Period shall be at the Loan
Party’s expense. Agent, any Lender and their agents may enter upon any premises
of any Loan Party at any time during business hours and at any other reasonable
time, and from time to time as often as Agent shall elect in its sole
discretion, for the purpose of inspecting the Collateral and any and all records
pertaining thereto and the operation of such Loan Party’s business.

4.7. Appraisals.

Agent may, in its sole discretion, exercised in a commercially reasonable
manner, at any time after the Closing Date and from time to time, engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Loan Parties’ assets; provided that no more than one (1) Inventory appraisal per
fiscal year and two (2) equipment appraisals (including one desktop appraisal)
per

 

94



--------------------------------------------------------------------------------

fiscal year shall be at the Loan Party’s expense; provided, further, that (A)
there shall be no limitation on the number or frequency of such appraisals at
the Loan Parties’ expense if an Event of Default has occurred and is continuing;
and (B) any such appraisal initiated during any applicable Trigger Period shall
be at the Loan Party’s expense. Absent the occurrence and continuance of an
Event of Default at such time, Agent shall consult with Loan Parties as to the
identity of any such firm. In the event the value of Borrowers’ Inventory and/or
equipment, as so determined pursuant to such appraisal, is less than anticipated
by Agent or Lenders, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon Agent’s demand for same,
Borrowers shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.

4.8. Receivables; Deposit Accounts and Securities Accounts.

(a) Each of the Receivables shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Loan Party, or work, labor or services theretofore rendered by a Loan Party as
of the date each Receivable is created. Same shall be due and owing in
accordance with the applicable Loan Party’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Loan Parties to Agent.

(b) Each Customer, to the best of each Loan Party’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Loan Party who are not solvent, such Loan Party has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c) Each Loan Party’s chief executive office is located as set forth on Schedule
4.4(b)(iii). Until written notice is given to Agent by Borrowing Agent of any
other office at which any Loan Party keeps its records pertaining to
Receivables, all such records shall be kept at such executive office.

(d) Upon the commencement of any applicable Trigger Period (until any Loan
Party’s authority to do so is terminated by Agent in accordance with the terms
of this Agreement (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default or a Default)),
Loan Parties shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent. During any applicable Trigger
Period, to the extent any Loan Party directly receives any remittances upon
Receivables, such Loan Party shall, at such Loan Party’s sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Loan Party’s funds or use the same except to pay
Obligations, and shall as soon as possible and in any event no later than one
(1) Business Day after the receipt thereof (i)

 

95



--------------------------------------------------------------------------------

in the case of remittances paid by check, deposit all such remittances in their
original form (after supplying any necessary endorsements) and (ii) in the case
of remittances paid by wire transfer of funds, transfer all such remittances, in
each case, into such Blocked Accounts(s) and/or Depository Account(s). Each Loan
Party shall deposit in the Blocked Account and/or Depository Account or, upon
request by Agent, deliver to Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness. Each of the Loan Parties acknowledge that, solely
with respect to the Receivables of the UK Borrower and/or the Swedish Borrower,
as applicable, the Trigger Period shall be deemed to have commenced and be
continuing at all times and (i) each of the UK Borrower and/or the Swedish
Borrower, as applicable, shall instruct the Customers with respect to such
Receivables to deliver all remittances upon such Receivables upon Receivables
(whether paid by check or by wire transfer of funds) to such Blocked Account(s)
and/or Depository Accounts (and any associated lockboxes) as Agent shall
designate from time to time as contemplated by Section 4.8(h) or as otherwise
agreed to from time to time by Agent and (ii) to the extent any Loan Party
directly receives any remittances upon Receivables, such Loan Party shall, at
such Loan Party’s sole cost and expense, but on Agent’s behalf and for Agent’s
account, collect as Agent’s property and in trust for Agent all amounts received
on Receivables, and shall not commingle such collections with any Loan Party’s
funds or use the same except to pay Obligations, and shall as soon as possible
and in any event no later than one (1) Business Day after the receipt thereof
(y) in the case of remittances paid by check, deposit all such remittances in
their original form (after supplying any necessary endorsements) and (z) in the
case of remittances paid by wire transfer of funds, transfer all such
remittances, in each case, into such Blocked Accounts(s) and/or Depository
Account(s).

(e) At any time following the occurrence and during the continuance of an Event
of Default or a Default, Agent shall have the right to send notice of the
assignment of, and Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral. Thereafter, during the continuance of an Event of Default,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone, facsimile, telegraph, secretarial
and clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the
Obligations. Notwithstanding the foregoing provisions and regardless of whether
an Event of Default or a Default shall have occurred and be continuing, each of
the Loan Parties acknowledge that, solely with respect to the Receivables of the
UK Borrower and/or the Swedish Borrower, as applicable, each of the UK Borrower
and/or the Swedish Borrower, as applicable, shall instruct the Customers with
respect to such Receivables to deliver all remittances upon such Receivables
(whether paid by check or by wire transfer of funds) to such Blocked Account(s)
and/or Depository Accounts (and any associated lockboxes) as Agent shall
designate from time to time as contemplated by Section 4.8(h) or as otherwise
agreed to from time to time by Agent and Agent shall have the sole right to
collect the Receivables.

(f) At any time following the occurrence and during the continuance of an Event
of Default or a Default, Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Agent or any Loan Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Loan Party hereby waives notice

 

96



--------------------------------------------------------------------------------

of presentment, protest and non-payment of any instrument so
endorsed. Notwithstanding the foregoing provisions and regardless of whether an
Event of Default or a Default shall have occurred and be continuing, each of the
Loan Parties acknowledge that, solely with respect to the Receivables of the UK
Borrower and/or the Swedish Borrower, as applicable, each of the UK Borrower
and/or the Swedish Borrower, as applicable, Agent shall have the sole right to
receive, endorse, assign and/or deliver in the name of Agent or any Loan Party
any and all checks, drafts and other instruments for the payment of money
relating to the Receivables, and each Loan Party hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each Loan
Party hereby constitutes Agent or Agent’s designee as such Loan Party’s attorney
with power (i) at any time after the occurrence and during the continuance of an
Event of Default or Default: (A) to endorse such Loan Party’s name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
or Collateral; (B) to sign such Loan Party’s name on any invoice or bill of
lading relating to any of the Receivables, drafts against Customers, assignments
and verifications of Receivables; (C) to send verifications of Receivables to
any Customer; (D) to sign such Loan Party’s name on all financing statements or
any other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive, open and dispose of all mail addressed to any Loan
Party at any post office box/lockbox maintained by Agent for Borrowers or at any
other business premises of Agent; and (ii) at any time following the occurrence
of a Default or an Event of Default: (A) to demand payment of the Receivables;
(B) to enforce payment of the Receivables by legal proceedings or otherwise; (C)
to exercise all of such Loan Party’s rights and remedies with respect to the
collection of the Receivables and any other Collateral; (D) to sue upon or
otherwise collect, extend the time of payment of, settle, adjust, compromise,
extend or renew the Receivables; (E) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (F) to prepare, file and sign such
Loan Party’s name on a proof of claim in bankruptcy or similar document against
any Customer; (G) to prepare, file and sign such Loan Party’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables; (H) to accept the return of goods represented by any of
the Receivables; (I) to change the address for delivery of mail addressed to any
Loan Party to such address as Agent may designate; and (J) to do all other acts
and things necessary to carry out this Agreement. All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.

(g) Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.

(h) During any applicable Trigger Period, all proceeds of Collateral shall be
deposited by Loan Parties into either (i) a lockbox account, dominion account or
such other “blocked account” (“Blocked Accounts”) established at a bank or banks
(each such bank, a “Blocked Account Bank”) pursuant to an arrangement with such
Blocked Account Bank as may be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at Agent

 

97



--------------------------------------------------------------------------------

for the deposit of such proceeds. Each applicable Loan Party, Agent and each
Blocked Account Bank shall enter into a deposit account control agreement in
form and substance satisfactory to Agent that is sufficient to give Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account and which directs such Blocked Account Bank to transfer such funds
so deposited on a daily basis or at other times acceptable to Agent to Agent
during any applicable Trigger Period, either to any account maintained by Agent
at said Blocked Account Bank or by wire transfer to appropriate account(s) at
Agent. All funds deposited in such Blocked Accounts or Depository Accounts shall
immediately become subject to the security interest of Agent for its own benefit
and the ratable benefit of Issuer, Lenders and all other holders of the
Obligations, and Borrowing Agent shall obtain the agreement by such Blocked
Account Bank to waive any offset rights against the funds so deposited. Neither
Agent nor any Lender assumes any responsibility for such blocked account
arrangement, including any claim of accord and satisfaction or release with
respect to deposits accepted by any Blocked Account Bank thereunder. Agent shall
apply all funds received by it from the Blocked Accounts and/or Depository
Accounts to the satisfaction of the Obligations (including the cash
collateralization of the Letters of Credit) in such order as Agent shall
determine in its sole discretion, provided that, in the absence of any Event of
Default, Agent shall apply all such funds representing collection of Receivables
first to the prepayment of the principal amount of the Swing Loans, if any, and
then to the Revolving Advances. Each of the Loan Parties acknowledge that,
solely with respect to the Receivables of the UK Borrower and/or the Swedish
Borrower, as applicable, the Trigger Period shall be deemed to have commenced
and be continuing at all times and all proceeds of Collateral comprised of
assets of the UK Borrower and/or the Swedish Borrower, as applicable, shall be
deposited by applicable Loan Parties into either (i) a Blocked Account
established at a Blocked Account Bank pursuant to an arrangement with such
Blocked Account Bank as may be acceptable to Agent or (ii) Depository Accounts
established at Agent for the deposit of such proceeds.

(i) Notwithstanding anything that may be contained herein to the contrary,
following the commencement of a Trigger Period, if an Authorized Officer of the
Borrowing Agent certifies to the Agent in writing that all conditions necessary
to terminate any applicable Trigger Period have occurred (and the Borrowing
Agent has provided the Agent with all calculations and documentation reasonably
requested by Agent in connection therewith), (i) the requirements of Sections
4.8(d) and 4.8(h) shall be suspended until the commencement of the next Trigger
Period occurs, and (ii) the Agent shall provide written notice to the Borrowing
Agent that the requirements of Sections 4.8(d) and 4.8(h) will be suspended
until the commencement of the next Trigger Period. Each of the Loan Parties
acknowledges that, solely with respect to the Receivables of the UK Borrower,
the Trigger Period shall be deemed to have commenced and be continuing at all
times.

(j) No Loan Party will, without Agent’s consent, compromise or adjust any
Receivables (or extend the time for payment thereof) or accept any returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the Ordinary Course of Business
of such Loan Party.

(k) All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries

 

98



--------------------------------------------------------------------------------

as of the Closing Date have been disclosed in writing by the Loan Parties to the
Agent. No Loan Party shall open any new deposit account, securities account or
investment account unless (i) Loan Parties shall have given at least thirty (30)
days prior written notice to Agent and (ii) if such account is to be maintained
with a bank, depository institution or securities intermediary that is not the
Agent, such bank, depository institution or securities intermediary, each
applicable Loan Party and Agent shall first have entered into an account control
agreement in form and substance satisfactory to Agent sufficient to give Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account.

4.9. Inventory.

To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

4.10. [Reserved].

4.11. Exculpation of Liability.

Nothing herein contained shall be construed to constitute Agent or any Lender as
any Loan Party’s agent for any purpose whatsoever, nor shall Agent or any Lender
be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. Neither Agent nor any Lender, whether by
anything herein or in any assignment or otherwise, assume any of any Loan
Party’s obligations under any contract or agreement assigned to Agent or such
Lender, and neither Agent nor any Lender shall be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.

4.12. Financing Statements.

Except as respects the financing statements filed by Agent and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.

 

5. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows (it being understood and
agreed that all references in this Article V to Code, Controlled Group,
Environmental Laws, ERISA, Federal Occupational Safety and Health Act, Internal
Revenue Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act
of 1980, PBGC, Pension Benefit Plan, Plan, or Termination Event, shall be deemed
to be references to the jurisdictional equivalent thereof, if any, with respect
to the UK Borrower, Davy Roll, the Swedish Borrower or Akers):

5.1. Authority.

(a) Each Loan Party has full power, authority and legal right to enter into this
Agreement and the Other Documents to which it is a party and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents to which it is a

 

99



--------------------------------------------------------------------------------

party have been duly executed and delivered by each Loan Party, and this
Agreement and the Other Documents to which it is a party constitute the legal,
valid and binding obligation of such Loan Party enforceable in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents to which it is a party (a) are within such Loan Party’s
corporate or company powers, as applicable, have been duly authorized by all
necessary corporate or company action, as applicable, are not in contravention
of law or the terms of such Loan Party’s Organizational Documents or to the
conduct of such Loan Party’s business or of any Material Contract or undertaking
to which such Loan Party is a party or by which such Loan Party is bound, (b)
will not conflict with or violate any law or regulation, or any judgment, order
or decree of any Governmental Body, (c) will not require the Consent of any
Governmental Body, any party to a Material Contract or any other Person, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or compiled prior to the Closing Date and which are in full
force and effect except where the failure to obtain such Consents would not
reasonably be expected to result in a Material Adverse Effect and (d) will not
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement, instrument, or other document to which such Loan Party is a party
or by which it or its property is a party or by which it may be bound.

(b) The choice of governing law provisions contained in this Agreement and each
Other Document to which any of the UK Borrower, Davy Roll, the Swedish Borrower
or Akers is a party are enforceable in the jurisdictions where such Loan Party
is organized or incorporated or any Collateral of such Loan Party is located.
Any judgment obtained in connection with this Agreement or any Other Document in
the jurisdiction of the governing law of this Agreement or such Other Document
will be recognized and be enforceable in the jurisdictions where any of the UK
Borrower, Davy Roll, the Swedish Borrower or Akers is organized or any
Collateral is located, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject to the matters which are set out as
qualifications or reservations as to matters of law of general applicability in
the legal opinions provided to the Secured Parties in accordance with Section
8.1(l).

5.2. Formation and Qualification.

(a) Each Loan Party is duly incorporated or formed, as applicable, and in good
standing (or the equivalent status for the UK Borrower, Davy Roll, the Swedish
Borrower or Akers) under the laws of the state, province, country or
jurisdiction listed on Schedule 5.2(a) and is qualified to do business and is in
good standing (or the equivalent status for the UK Borrower, Davy Roll, the
Swedish Borrower or Akers) in the states, provinces, countries or jurisdictions
listed on Schedule 5.2(a) which constitute all states, provinces, countries
and/or jurisdictions in which qualification and good standing (or the equivalent
status for the UK Borrower, Davy Roll, the Swedish Borrower or Akers) are
necessary for such Loan Party to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect. Each Loan Party has delivered to Agent true and complete copies
of its Organizational Documents and will promptly notify Agent of any amendment
or changes thereto.

(b) The only Subsidiaries of each Loan Party are listed on Schedule 5.2(b).

 

100



--------------------------------------------------------------------------------

5.3. Survival of Representations and Warranties.

All representations and warranties of such Loan Party contained in this
Agreement and the Other Documents to which it is a party shall be true at the
time of such Loan Party’s execution of this Agreement and the Other Documents to
which it is a party, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.

5.4. Tax Returns.

Each Loan Party’s federal tax identification number, VAT registration number,
Swedish entity organization number, or other equivalent unique identification
number, as applicable, is set forth on Schedule 5.4. Each Loan Party has filed
all material federal, state and local tax returns (or the equivalent returns, if
any, for the UK Borrower, Davy Roll, the Swedish Borrower and Akers) and other
reports each is required by any Applicable Law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable. The
provision for taxes on the books of each Loan Party is adequate for all years
not closed by applicable statutes, and for its current fiscal year, and no Loan
Party has any knowledge of any deficiency or additional assessment in connection
therewith not provided for on its books.

5.5. Financial Statements.

(a) The pro forma balance sheet of the Loan Parties and their Subsidiaries on a
consolidated basis as of March 31, 2016 (the “Pro Forma Balance Sheet”)
furnished to the Agent reflects the consummation of the transactions
contemplated under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects the financial condition of
the Loan Parties and their Subsidiaries on a consolidated basis as of the
Closing Date after giving effect to the Transactions, and has been prepared in
accordance with GAAP, consistently applied (it being understood that the Pro
Forma Balance Sheet is based on information known to date and will be subject to
change based on post-closing adjustment and final valuations of tangible and
intangible assets). The Pro Forma Balance Sheet has been certified as accurate,
complete and correct in all material respects by the Authorized Officer of
Borrowing Agent. All financial statements referred to in this subsection 5.5(a),
including the related schedules and notes thereto, have been prepared in
accordance with GAAP, except as may be disclosed in such financial statements.

(b) The twelve-month cash flow for the period ended December 31, 2016 and
balance sheet projections of the Loan Parties and their Subsidiaries on a
consolidated basis as of December 31, 2016, copies of which have been furnished
to the Agent (the “Projections”) were prepared by the Chief Financial Officer of
Ampco-Pitt Corp., and are based on underlying assumptions which provide a
reasonable basis for the projections contained therein (it being understood that
such projections are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, and that no assurance can be
given that the projections will be realized). The cash flow Projections together
with the Pro Forma Balance Sheet are referred to as the “Pro Forma Financial
Statements”.

(c) The consolidated balance sheet of the Loan Parties and their Subsidiaries,
as of December 31, 2015, and the related consolidated statements of income,
changes in stockholder’s equity, and changes in cash flow for the period ended
on such date have been prepared in accordance with GAAP, consistently applied
(except for changes in application to which such accountants concur) and
reported upon without qualification by Ampco-Pitt. Corp.’s independent certified
public accountants. Since December 31, 2015, there has been no change in the
condition, financial or otherwise, of the Loan Parties and their Subsidiaries on
a consolidated basis as shown on the consolidated balance sheet as of such date
and no change in the aggregate value of machinery, equipment and Real Property
owned by Borrowers, except changes in the Ordinary Course of Business or as a
result of acquisition, none of which individually or in the aggregate has been
materially adverse.

 

101



--------------------------------------------------------------------------------

5.6. Entity Names.

Except as set forth on Schedule 5.6, no Loan Party has been known by any other
company or corporate name, as applicable, in the past five (5) years, nor has
any Loan Party been the surviving corporation or company, as applicable, of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.

5.7. O.S.H.A. Environmental Compliance.

(a) Except as set forth on Schedule 5.7 hereto, each Loan Party is in compliance
with, and its facilities, business, assets, property, leaseholds, Real Property
and Equipment are in compliance with the Federal Occupational Safety and Health
Act, and Environmental Laws except to the extent such failure to comply would
not reasonably be expected to result in a Material Adverse Effect and there are
no outstanding citations, notices or orders of non-compliance issued to any Loan
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations except to the extent such citations,
notices or orders would not reasonably be expected to result in a Material
Adverse Effect.

(b) Except as set forth on Schedule 5.7 hereto, each Loan Party has been issued
all required federal, state, local, provincial, country and/or international
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect except to the extent such failure to obtain licenses,
certificates or permits would not reasonably be expected to result in a Material
Adverse Effect.

(c) Except as set forth on Schedule 5.7: (i) there have been no releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Materials at, upon, under or migrating from or onto any Real
Property owned, leased or occupied by any Loan Party, except for those Releases
which are in compliance with Environmental Laws, except to the extent such
Releases would not reasonably be expected to result in a Material Adverse
Effect; (ii) there are no underground storage tanks or polychlorinated biphenyls
on any Real Property, except for such underground storage tanks or
polychlorinated biphenyls that are present in compliance with Environmental
Laws; (iii) the Real Property has never been used by any Loan Party to dispose
of Hazardous Wastes, in violation of Environmental Laws, except to

 

102



--------------------------------------------------------------------------------

the extent such disposal would not reasonably be expected to result in a
Material Adverse Effect; and (iv) no Hazardous Materials are managed by any Loan
Party on any Real Property, excepting such quantities as are managed in
accordance with all applicable manufacturer’s instructions and compliance with
Environmental Laws, except to the extent such management and/or failure to
comply would not reasonably be expected to result in a Material Adverse Effect
and as are necessary for the operation of the commercial business of any Loan
Party or of its tenants.

(d) All Real Property owned by Loan Parties is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
reasonably sufficient to insure the assets and risks of each such Loan Party in
accordance with prudent business practice in the industry of such Loan Party.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a) (i) After giving effect to the Transactions, each Loan Party will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, (ii) as
of the Closing Date, the fair present saleable value of its assets, calculated
on a going concern basis, is in excess of the amount of its liabilities, and
(iii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.

(b) Except as disclosed in Schedule 5.8(b)(i), no Loan Party is a party to any
pending or, to the knowledge of the Loan Parties, threatened litigation,
arbitration, actions or proceedings which would reasonably be expected to result
in a Material Adverse Effect. No Loan Party has any outstanding Indebtedness
other than the Obligations, except for (i) Indebtedness disclosed in Schedule
5.8(b)(ii) and (ii) Indebtedness otherwise permitted under Section 7.8 hereof.

(c) No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal except to the
extent such violation would not reasonably be expected to result in a Material
Adverse Effect. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Applicable Laws.

(d) No Loan Party or any member of the Controlled Group maintains or is required
to contribute to any Plan other than those listed on Schedule 5.8(d) hereto. (i)
Each Loan Party and each member of the Controlled Group has met all applicable
minimum funding requirements under Section 302 of ERISA and Section 412 of the
Code in respect of each Pension Benefit Plan, and each Pension Benefit Plan is
in compliance with Sections 412, 430 and 436 of the Code and Sections 206(g),
302 and 303 of ERISA, without regard to waivers and variances; (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect (A) is the subject of a favorable determination letter
issued by the Internal Revenue Service, (B) is the subject of an application for
such a determination letter which is currently being processed by the Internal
Revenue Service, (C) is a prototype plan and is subject to a favorable opinion
letter issued by the Internal Revenue Service or (D) is a

 

103



--------------------------------------------------------------------------------

prototype plan that is the subject of an application for such a determination
letter, which is currently being processed by the Internal Revenue Service;
(iii) neither any Loan Party nor any member of the Controlled Group has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Plan has
been terminated by the plan administrator thereof nor by the PBGC, and there is
no occurrence which would cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan; (v) except to the extent set forth on Schedule
5.8 hereto, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan as determined
for funding purposes under the Code and ERISA as of the last day of the most
recently-completed plan year; (vi) neither any Loan Party nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan except to the extent such breach
would not reasonably be expected to result in a Material Adverse Effect; (vii)
neither any Loan Party nor any member of a Controlled Group has incurred any
liability for any excise tax arising under Section 4971, 4972 or 4980B of the
Code which has not been paid in full, and no fact exists which could reasonably
give rise to any such liability; (viii) neither any Loan Party nor any member of
the Controlled Group nor, to the knowledge of the Loan Parties, any fiduciary
of, nor any trustee to, any Plan, has engaged in a non-exempt “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
which has not been fully and completely corrected nor taken any action which
would constitute or result in a Termination Event with respect to any such Plan
which is subject to ERISA; (ix) no Termination Event has occurred or is
reasonably expected to occur; (x) [reserved]; (xi) neither any Loan Party nor
any member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) except as set forth on
Schedule 5.8(d) or as provided in various labor contracts to which one or more
of the Loan Parties is a party as in effect from time to time, neither any Loan
Party nor any member of the Controlled Group maintains or is required to
contribute to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Loan Party nor any
member of the Controlled Group has withdrawn, completely or partially, within
the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980
that has not been paid in full and there exists no fact which would reasonably
be expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.

5.9. Patents, Trademarks, Copyrights and Licenses.

All registered Intellectual Property owned or utilized by any Loan Party: (i) is
set forth on Schedule 5.9; (ii) is valid and has been duly registered or filed
with all appropriate Governmental Bodies; and (iii) constitutes all of the
intellectual property rights which are reasonably necessary for the operation of
its business. There is no objection to, pending challenge to the validity of, or
proceeding by any Governmental Body to suspend, revoke, terminate or adversely
modify, any such registered Intellectual Property and no Loan Party is aware of
any actual challenge or proceedings, except as set forth in Schedule 5.9
hereto. All registered Intellectual Property owned or held by any Loan Party
consists of original material or property developed by such Loan Party or was
lawfully acquired by such Loan Party from the proper and lawful owner
thereof. Each of such items has been maintained in a manner reasonably
determined by such Loan Party so as to preserve the value thereof from the date
of creation or acquisition thereof.

 

104



--------------------------------------------------------------------------------

5.10. Licenses and Permits.

Except as set forth in Schedule 5.10, each Loan Party (a) is in compliance with
and (b) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state, provincial or local law, rule
or regulation for the operation of its business in each jurisdiction wherein it
is now conducting or proposes to conduct business and, in each case of (a) and
(b) above where the failure to be in compliance with and/or to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.

5.11. Default of Indebtedness.

No Loan Party is in default in the payment of the principal of or interest on
any material Indebtedness or under any instrument or agreement under or subject
to which any Indebtedness has been issued and no event has occurred under the
provisions of any such instrument or agreement which with or without the lapse
of time or the giving of notice, or both, constitutes or would constitute an
event of default thereunder.

5.12. No Default.

No Loan Party is in default in the payment or performance of any of its material
contractual obligations and no Default or Event of Default has occurred.

5.13. No Burdensome Restrictions.

No Loan Party is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect. Each Loan Party
has heretofore delivered to Agent true and complete copies of all Material
Contracts to which it is a party or to which it or any of its properties is
subject. No Loan Party has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien which is not a
Permitted Encumbrance.

5.14. No Labor Disputes.

No Loan Party is involved in any labor dispute; there are no strikes or walkouts
or union organization of any Loan Party’s employees threatened or in existence
and no labor contract is scheduled to expire during the Term other than as set
forth on Schedule 5.14 hereto.

5.15. Margin Regulations.

No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect or, with
respect to any Loan Party that is not organized under or otherwise subject to
the

 

105



--------------------------------------------------------------------------------

Laws of the United States, the equivalent regulation(s), if any, under the Laws
applicable to such Loan Party. No part of the proceeds of any Advance will be
used for “purchasing” or “carrying” “margin stock” as defined in Regulation U of
such Board of Governors or, with respect to any Loan Party that is not organized
under or otherwise subject to the Laws of the United States, the equivalent
regulation(s), if any, under the Laws applicable to such Loan Party.

5.16. Investment Company Act.

No Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

5.17. Disclosure.

No representation or warranty made by any Loan Party in this Agreement or in any
financial statement, report, certificate or any other document furnished in
connection herewith contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances in which it is made, not misleading. There is no fact
known to any Loan Party or which reasonably should be known to such Loan Party
which such Loan Party has not disclosed to Agent in writing with respect to the
transactions contemplated by this Agreement which could reasonably be expected
to have a Material Adverse Effect.

5.18. [Reserved].

5.19. [Reserved].

5.20. Swaps.

No Loan Party is a party to, nor will it be a party to, any swap agreement
whereby such Loan Party has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited “two-way basis” without regard
to fault on the part of either party.

5.21. Business and Property of Loan Parties.

Upon and after the Closing Date, Loan Parties do not propose to engage in any
business other than business described in the Quarterly Report on Form 10-Q for
the period ended September 30, 2015 filed by Ampco-Pitt Corp. with the SEC,
businesses acquired and to be acquired in Permitted Acquisitions and activities
necessary to conduct the foregoing. On the Closing Date, each Loan Party will
own all the property and possess all of the rights and Consents necessary for
the conduct of the business of such Loan Party.

5.22. Ineligible Securities.

Loan Parties do not intend to use and shall not use any portion of the proceeds
of the Advances, directly or indirectly, to purchase during the underwriting
period, or for 30 days thereafter, Ineligible Securities being underwritten by a
securities Affiliate of Agent or any Lender.

 

106



--------------------------------------------------------------------------------

5.23. Centre of Main Interests. Each applicable Loan Party (to the extent
organized in the European Union) has its “centre of main interests” (as that
term is used in Article 3(1) of the Council of the European Union Regulation No.
1346/2000 as Insolvency Proceeding (the “Regulation”) in its jurisdiction of
incorporation. No Loan Party has an establishment (as that term is used in
Article 2(h) of the Regulation) in any jurisdiction other than its jurisdiction
of incorporation.

5.24. Equity Interests.

The authorized and outstanding Equity Interests of each Loan Party (other than
Ampco-Pitt Corp.), and each legal and beneficial holder thereof as of the
Closing Date, are as set forth on Schedule 5.24(a) hereto. All of the Equity
Interests of each Loan Party have been duly and validly authorized and issued
and are fully paid and non-assessable and have been sold and delivered to the
holders hereof in compliance with, or under valid exemption from, all federal
and state laws and the rules and regulations of each Governmental Body governing
the sale and delivery of securities. Except for the rights and obligations set
forth on Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or any of the
shareholders of any Loan Party is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of any Loan
Party. Except as set forth on Schedule 5.24(c), no Loan Party has issued any
securities convertible into or exchangeable for shares of its Equity Interests
or any options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

5.25. Commercial Tort Claims.

No Loan Party has any commercial tort claims except as set forth on Schedule
5.25 hereto.

5.26. Letter of Credit Rights.

As of the Closing Date, no Loan Party has any letter of credit rights except as
set forth on Schedule 5.26 hereto.

5.27. Material Contracts.

Schedule 5.27 sets forth all Material Contracts of the Loan Parties. All
Material Contracts are in full force and effect and no material defaults
currently exist thereunder.

 

107



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement (it being understood and agreed that all references, if any,
in this Article VI to Code, Controlled Group, Environmental Laws, ERISA, Federal
Occupational Safety and Health Act, Internal Revenue Service, Multiemployer
Plan, Multiemployer Pension Plan Amendments Act of 1980, PBGC, Pension Benefit
Plan, Plan, or Termination Event, shall be deemed to be references to
the jurisdictional equivalent thereof, if any, with respect to the UK Borrower,
Davy Roll, the Swedish Borrower or Akers):

6.1. Compliance with Laws.

Comply with all Applicable Laws with respect to the Collateral or any part
thereof or to the operation of such Loan Party’s business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect
(except to the extent any separate provision of this Agreement shall expressly
require compliance with any particular Applicable Law(s) pursuant to another
standard). Each Loan Party may, however, contest or dispute any Applicable Laws
in any reasonable manner, provided that any related Lien is inchoate or stayed
and sufficient reserves are established to the reasonable satisfaction of Agent
to protect Agent’s Lien on or security interest in the Collateral.

6.2. Conduct of Business and Maintenance of Existence and Assets.

(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or reasonably
necessary in its business in good working order and condition (reasonable wear
and tear excepted and except as may be disposed of in accordance with the terms
of this Agreement), including all Intellectual Property and take all actions
reasonably necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral; (b) keep in full force
and effect its existence and comply in all material respects with the laws and
regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof or, to the extent applicable, under
the laws of any other applicable jurisdiction, in each case, where the failure
to do so could reasonably be expected to have a Material Adverse Effect.

6.3. Books and Records.

Keep proper books of record and account in which full, true and correct entries
will be made of all dealings or transactions of or in relation to its business
and affairs (including without limitation accruals for taxes, assessments,
Charges, levies and claims, allowances against doubtful Receivables and accruals
for depreciation, obsolescence or amortization of assets), all in accordance
with, or as required by, GAAP consistently applied in the opinion of such
independent public accountant as shall then be regularly engaged by Loan
Parties.

6.4. Payment of Taxes.

Pay, when due, all taxes, assessments and other Charges lawfully levied or
assessed upon such Loan Party or any of the Collateral, including real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes except (a) to
the extent any such tax, assessment or other charge is the subject of a good
faith dispute that is being diligently prosecuted and for which such Loan Party
is maintaining adequate reserves therefore in accordance with GAAP and otherwise
which does not result in any Lien with any priority over the security interest
of the Agent or (b) to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. If any tax by any Governmental
Body is or may be imposed on or as a result of any transaction between

 

108



--------------------------------------------------------------------------------

any Loan Party and Agent or any Lender which Agent or any Lender may be required
to withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Agent’s or any Lender’s opinion, may possibly create a valid Lien on the
Collateral, Agent may without notice to Loan Parties pay the taxes, assessments
or other Charges and each Loan Party hereby indemnifies and holds Agent and each
Lender harmless in respect thereof. Agent will not pay any taxes, assessments or
Charges to the extent that any applicable Loan Party has Properly Contested
those taxes, assessments or Charges. The amount of any payment by Agent under
this Section 6.4 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence satisfactory to Agent that due provision for the payment thereof has
been made), Agent may hold without interest any balance standing to Borrowers’
credit and Agent shall retain its security interest in and Lien on any and all
Collateral held by Agent.

6.5. Financial Covenants.

(a) Fixed Charge Coverage Ratio. During each Covenant Trigger Period, cause to
be maintained as of the most recent monthly financial statements received prior
to the commencement of such applicable Covenant Trigger Period and as of the
last day of each month thereafter during such applicable Covenant Trigger
Period, a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0, in each case,
measured on a rolling twelve (12) month basis.

(b) Minimum Liquidity. Ninety-one (91) days prior to the stated maturity (or, in
the case of the repayment of Indebtedness evidenced by the Altor/SHB Promissory
Notes, as applicable, the earlier of (A) the Maturity Date (as defined in the
Altor/SHB Promissory Notes, as applicable) or (B) the date of repurchase
following notice given in accordance with the terms and provisions of the
applicable Altor/SHB Promissory Notes of the occurrence of an Altor Change of
Control) of any applicable additional Indebtedness incurred in connection with
any applicable Permitted Acquisition and at all times thereafter until such
applicable additional Indebtedness incurred in connection with any such
applicable Permitted Acquisition shall have been paid in full or otherwise
successfully refinanced, the Borrowers must demonstrate Liquidity of at least an
amount equal to the sum of (i) the principal amount outstanding of such
applicable additional Indebtedness (or, in the case of the repayment of
Indebtedness evidenced by the Altor/SHB Promissory Notes, as applicable, either
(y) the principal amount outstanding or (z) the Make Whole Amount (as defined in
the Altor/SHB Promissory Notes), as applicable), plus (ii) after giving effect
to the repayment of such applicable additional Indebtedness, an amount equal to
twenty percent (20%) of the then-applicable Maximum Revolving Advance Amount.

6.6. Insurance.

(a) (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to such Loan Party insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may

 

109



--------------------------------------------------------------------------------

either singly or jointly with others at any time have access to the assets or
funds of such Loan Party either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which such Loan Party is engaged in business; (v) furnish
Agent with (A) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof at least thirty (30) days before any expiration
date, and (B) appropriate loss payable endorsements in form and substance
satisfactory to Agent, naming Agent as an additional insured and mortgagee
and/or lender loss payee (as applicable) as its interests may appear with
respect to all insurance coverage referred to in clauses (i), and (iii) above,
and providing (I) that all proceeds thereunder shall be payable to Agent, (II)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (III) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent. In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash.

(b) Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in Section 6.6(a)(i) above to the extent such insurance
coverage relates to Collateral. All loss recoveries received by Agent under any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine. Any surplus shall be paid by Agent to Borrowers
or applied as may be otherwise required by law. Any deficiency thereon shall be
paid by Borrowers to Agent, on demand. Anything hereinabove to the contrary
notwithstanding, and subject to the fulfillment of the conditions set forth
below, Agent shall remit to Borrowing Agent insurance proceeds received by Agent
under insurance policies procured and maintained by Loan Parties which insure
Loan Parties’ insurable properties to the extent such insurance proceeds do not
exceed Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) per
occurrence. In the event the amount of insurance proceeds received by Agent for
any occurrence exceeds Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00), then Agent may, in its sole but reasonable discretion, either
remit the insurance proceeds to Borrowing Agent upon Borrowing Agent providing
Agent with evidence reasonably satisfactory to Agent that the insurance proceeds
will be used by Loan Parties to repair, replace or restore the insured property
which was the subject of the insurable loss, or apply the proceeds to the
Obligations, as aforesaid. Any agreement of Agent to remit insurance proceeds in
the manner above provided shall be subject in each instance to satisfaction of
each of the following conditions: (x) No Event of Default or Default shall then
have occurred, (y) Loan Parties shall use such insurance proceeds promptly but,
in any event with one hundred eighty (180) days of receipt of such insurance
proceeds, to repair, replace or restore the insurable property which was the
subject of the insurable loss and for no other purpose, and (z) such remittances
shall be made under such procedures as Agent may establish. If any Loan Party
fails to obtain insurance as hereinabove provided, or to keep the same in force,
Agent, if Agent so elects, may obtain such insurance and pay the premium
therefor on behalf of such Loan Party, which payments shall be charged to
Borrowers’ Account and constitute part of the obligations.

 

110



--------------------------------------------------------------------------------

6.7. Payment of Indebtedness and Leasehold Obligations.

Pay, discharge or otherwise satisfy (i) at or before maturity (subject, where
applicable, to specified grace periods) all its Indebtedness, except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or when the amount or validity thereof is currently being Properly
Contested, subject at all times to any applicable subordination arrangement in
favor of Lenders and (ii) when due its rental obligations under all leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect or when the amount or validity thereof is currently
being Properly Contested.

6.8. Environmental Matters.

(a) Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance with all Environmental Laws
and it shall manage any and all Hazardous Materials on any Real Property in
compliance with Environmental Laws except to the extent the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

(b) Establish and maintain an environmental management and compliance system to
assure and monitor continued compliance with all applicable Environmental
Laws. All potential violations and violations of Environmental Laws shall be
reviewed with in house or external legal counsel to determine any required
reporting to applicable Governmental Bodies and any required corrective actions
to address such potential violations or violations.

(c) Respond promptly to any Hazardous Discharge or Environmental Complaint and
take all necessary action in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Lien.

6.9. Standards of Financial Statements.

Cause all financial statements referred to in Sections 9.7 and 9.8 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).

6.10. [Reserved].

6.11. Execution of Supplemental Instruments.

Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may request, in
order that the full intent of this Agreement may be carried into effect.

 

111



--------------------------------------------------------------------------------

6.12. [Reserved].

6.13. Government Receivables.

Except as otherwise expressly set forth in this Agreement, to the extent that
the Loan Parties desire to include such Receivables in the Borrowing Base, take
all steps necessary to protect Agent’s interest in the Collateral under the
Federal Assignment of Claims Act, the Uniform Commercial Code and all other
applicable state or local statutes or ordinances and, with respect to such
Receivables which the Loan Parties desire to include in the Borrowing Base,
deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of any contract between any Loan Party
and the United States, any state or any department, agency or instrumentality of
any of them.

6.14. [Reserved].

6.15. Keepwell.

If it is a Qualified ECP Loan Party, then jointly and severally, together with
each other Qualified ECP Loan Party, hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any Other Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 6.15 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.15, or
otherwise under this Agreement or any Other Document, voidable under applicable
law, including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.15 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Other Documents. Each Qualified ECP Loan Party intends that this Section 6.15
constitute, and this Section 6.15 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Borrower and Guarantor for all purposes of Section
1a(18(A)(v)(II) of the CEA.

 

112



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS.

No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement (it being understood and agreed that all
references, if any, in this Article VII to Code, Controlled Group, Environmental
Laws, ERISA, Federal Occupational Safety and Health Act, Internal Revenue
Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act of 1980,
PBGC, Pension Benefit Plan, Plan, or Termination Event, shall be deemed to be
references to the jurisdictional equivalent thereof, if any, with respect to the
UK Borrower, Davy Roll, the Swedish Borrower or Akers):

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Loan Party may merge, consolidate or reorganize with
another Loan Party or acquire the assets or Equity Interest of another Loan
Party so long as such Loan Party provides Agent with ten (10) days prior written
notice of such merger, consolidation or reorganization and delivers all of the
relevant documents evidencing such merger, consolidation or reorganization and
(ii) Permitted Acquisitions.

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the Ordinary Course of Business
and (b) the disposition or transfer of obsolete and worn-out equipment and
equipment no longer used or useful in the reasonable judgment of the Loan
Parties and in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than Five Million and 00/100 Dollars
($5,000,000.00) and only to the extent that (x) the proceeds of any such
disposition are used to acquire replacement equipment which is subject to
Agent’s first priority security interest or (y) the proceeds of which are
remitted to Agent to be applied pursuant to Section 2.20, (ii) Equity Interests
of any Excluded Subsidiary and (iii) any other sales or dispositions expressly
permitted by this Agreement.

7.2. Creation of Liens.

Create or suffer to exist any Lien or transfer upon or against any of its
property or assets now owned or hereafter created or acquired, except Permitted
Encumbrances.

7.3. Guarantees.

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except (a)
as disclosed on Schedule 7.3, (b) guarantees made in the Ordinary Course of
Business up to an aggregate amount of One Million and 00/100 Dollars
($1,000,000.00), (c) guarantees by one or more Loan Party(ies) of the
Indebtedness or obligations of any other Loan Party(ies) to the extent such
Indebtedness or obligations are permitted to be incurred and/or outstanding
pursuant to the provisions of this Agreement; (d) to the extent not described in
clause (c) of this definition, guarantees by one or more Loan Parties or
Subsidiaries of Loan Parties of the Indebtedness or obligations or performance
of any other Loan Parties or Subsidiaries in an aggregate amount not to exceed
Two Million and 00/100 Dollars ($2,000,000.00), at any time; and (d) the
endorsement of checks in the Ordinary Course of Business.

 

113



--------------------------------------------------------------------------------

7.4. Investments.

Purchase or acquire obligations or Equity Interests of, or any other interest
in, any Person or otherwise make any investment, other than: (i) in or with
respect to another Loan Party; and (ii) Permitted Investments.

7.5. Loans.

Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate other than Permitted Loans.

7.6. [Reserved].

7.7. Dividends.

Declare, pay or make any dividend or distribution on any Equity Interests of any
Loan Party (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any Equity
Interest, or of any options to purchase or acquire any Equity Interest of any
Loan Party, except that any Loan Party may pay or make: (i) any such dividend or
distribution to its respective equity holder so long as such equity holder is a
Loan Party (other than Ampco-Pitt Corp.); (ii) any Subsidiary of Ampco-Pitt
Corp., may transfer to Ampco-Pitt Corp., directly or indirectly, any promissory
note evidencing Indebtedness of Ampco-Pitt Corp. to such Subsidiary where the
purpose of such transfer is to “dividend” such promissory note evidencing such
Indebtedness in order to extinguish such Indebtedness and such transfer is a
non-cash event in all respects; and (iii) Permitted Dividends. With respect to
tax distributions permitted pursuant to this Section, in the event (x) the
actual distribution to members made pursuant to this Section exceeds the actual
income tax liability of any member due to such Loan Party’s status as a limited
liability company, or (y) if such Loan Party was a subchapter C corporation,
such Loan Party would be entitled to a refund of income taxes previously paid as
a result of a tax loss during a year in which such Loan Party is a limited
liability company, then the members shall repay such Loan Party the amount of
such excess or refund, as the case may be, no later than the date the annual tax
return must be filed by such Loan Party (without giving effect to any filing
extensions). In the event such amounts are not repaid in a timely manner by any
member, then such Loan Party shall not pay or make any distribution with respect
to, or purchase, redeem or retire, any membership interest of such Loan Party
held or controlled by, directly or indirectly, such member until such payment
has been made.

7.8. Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness other than Permitted
Indebtedness.

7.9. Nature of Business.

Substantially change the nature of the business in which it is presently engaged
and all businesses reasonably related thereto and businesses acquired in
Permitted Acquisitions, nor except as specifically permitted hereby purchase or
invest, directly or indirectly, in any assets or property other than in the
Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

 

114



--------------------------------------------------------------------------------

7.10. Transactions with Affiliates.

Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except for (i) transactions among Loan Parties and
Subsidiaries of Loan Parties which are not expressly prohibited by the terms of
this Agreement and which are in the Ordinary Course of Business, (ii) payment by
Loan Parties of dividends and distributions permitted under Section 7.7 hereof,
and (iii) transactions disclosed to Agent in writing, which are in the Ordinary
Course of Business, on an arm’s-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.

7.11. [Reserved].

7.12. Subsidiaries.

(a) Form any Subsidiary unless (i) such Subsidiary is a Transitory First Tier
Foreign Subsidiary, in which case, on or before the day which is three hundred
sixty-five (365) consecutive days after the date of formation of such Transitory
First Tier Foreign Subsidiary and so long as such Transitory First Tier Foreign
Subsidiary has not either ceased to be a Transitory First Tier Foreign
Subsidiary or been scheduled as an Excluded Foreign Subsidiary, not less than
sixty-five percent (65%) of the issued and outstanding capital stock of such
Subsidiary shall be pledged to the Agent (for itself and the benefit of the
Lenders) by the applicable Person pursuant to a Pledge Agreement, (ii) such
Subsidiary is listed as an Excluded Subsidiary on either Schedule 1.1(S)(1) or
Schedule 1.1(S)(2), as applicable, pursuant to an update to such applicable
schedule provided by the Borrowing Agent to the Agent, or (iii) (A) (1) such
Subsidiary expressly becomes a Borrower and becomes jointly and severally liable
for the obligations of Borrowers hereunder, under the Notes and under any other
agreement between any Borrower and Lenders, by delivering to the Agent a
Borrower Joinder and such other documents reasonably required by the Agent to
join this Agreement and the Other Documents as a Borrower, or (2) such
Subsidiary becomes a Guarantor for the Obligations by, among other things,
delivering to the Agent a Guarantor Joinder and such other documents reasonably
required by the Agent to join this Agreement and the Other Documents as a
Guarantor, (B) Agent shall have received all documents, including Organizational
Documents, legal opinions and all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, in each case, as it may reasonably require in
connection therewith, and (C) such Subsidiary shall, concurrently with such
joinder, grant first priority, perfected Liens in its assets to the Agent for
the benefit of the Lenders covering the same type of assets as the Collateral,
provided, however, to the extent such Subsidiary becomes a Borrower, none of
such assets which become Collateral shall be included in the applicable Formula
Amount in accordance with the terms of this Agreement until such time as Agent
makes such determination in its sole reasonable discretion based upon the field
examination and/or appraisal of such assets in form and substance acceptable to
the Agent.

(b) Enter into any partnership, joint venture or similar arrangement.

 

115



--------------------------------------------------------------------------------

7.13. Fiscal Year and Accounting Changes.

Change its fiscal year from December 31 or make any change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.

7.14. [Reserved].

7.15. Amendment of Organizational Documents.

(i) Change its legal name, (ii) change its form of legal entity (e.g.,
converting from a corporation to a limited liability company or vice versa),
(iii) change its jurisdiction of organization or become (or attempt or purport
to become) organized in more than one jurisdiction, or (iv) otherwise amend,
modify or waive any term or material provision of its Organizational Documents
which would reasonably be expected to adversely affect the rights of the Agent
and the Lenders under the Loan Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Loan Party and in the Equity Interests of such Loan Party and (z) in any
case under clause (iv), having received the prior written consent of Agent and
Required Lenders to such amendment, modification or waiver.

7.16. Compliance with ERISA.

(i) (x) Maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.8(d), (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
Section 406 of ERISA or Section 4975 of the Code which is not correctable under
EPCRS or VFCP and could not reasonably be expected to result in a Material
Adverse Effect, (iii) terminate, or permit any member of the Controlled Group to
terminate, any Plan where such event could result in any liability of any Loan
Party or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (iv) incur, or permit any member of the Controlled Group
to incur, any withdrawal liability to any Multiemployer Plan; (v) fail promptly
to notify Agent of the occurrence of any Termination Event, (vi) fail to comply,
or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (vii) fail to meet, permit any member of the Controlled Group to fail to
meet, or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan, or (viii) cause, or permit any
member of the Controlled Group to cause, a representation or warranty in Section
5.8(d) to cease to be true and correct.

 

116



--------------------------------------------------------------------------------

7.17. Prepayment of Indebtedness.

At any time, directly or indirectly, prepay any Indebtedness (other than to
Lenders), or repurchase, redeem, retire or otherwise acquire any Indebtedness of
any Loan Party, other than deferred payment obligations incurred in connection
with Permitted Acquisitions and then, only: (1) if immediately prior to and upon
giving effect to such prepayment, pro forma Undrawn Availability (measured as
both a thirty-day average and upon giving effect to such prepayment) is greater
than or equal to twenty-five percent (25%) of the Maximum Revolving Advance
Amount, then so long as no Default or Event of Default exists prior to or upon
giving effect to such prepayment, or (2) if immediately prior to and upon giving
effect to such prepayment, pro forma Undrawn Availability (measured as both a
thirty-day average and upon giving effect to such prepayment) is less than
twenty-five percent (25%) of the Maximum Revolving Advance Amount, then, so long
as if immediately prior to and upon giving effect to such prepayment, (x) no
Default or Event of Default exists or will be created thereby, (y) pro forma
Undrawn Availability (measured as both a thirty-day average and upon giving
effect to such prepayment) will not be less than fifteen percent (15%) of the
Maximum Revolving Advance Amount, and (z) the Loan Parties demonstrate, in form
and substance reasonably acceptable to the Agent, that prior to and upon giving
effect to such prepayment, the pro forma Fixed Charge Coverage Ratio will not be
less than 1.15:1.0.

7.18. [Reserved].

7.19. [Reserved].

7.20. Membership/Partnership Interests.

Designate or permit any of their Subsidiaries to (a) treat their limited
liability company membership interests or partnership interests, as the case may
be, as securities as contemplated by the definition of “security” in Section
8-102(15) and by Section 8-103 of Article 8 of the Uniform Commercial Code or
(b) certificate their limited liability membership interests or partnership
interests, as applicable.

 

8. CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances.

The agreement of Lenders to make the initial Advances requested to be made on
the Closing Date is subject to the satisfaction, or waiver by Agent, immediately
prior to or concurrently with the making of such Advances, of the following
conditions precedent (excluding the Swedish Availability Conditions and/or the
UK Availability Conditions, as applicable):

(a) Note. Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;

(b) Other Documents. Agent shall have received each of the executed Other
Documents, as applicable;

 

117



--------------------------------------------------------------------------------

(c) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(c).

(d) Closing Certificate. Agent shall have received a closing certificate signed
by the Authorized Officer of each Loan Party dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date, and (ii) on
such date no Default or Event of Default has occurred or is continuing;

(e) Borrowing Base. Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Domestic Receivables, Eligible Domestic Inventory
and Eligible Equipment is sufficient in value and amount to support Advances in
the amount requested by US Borrowers on the Closing Date;

(f) Closing Date Undrawn Availability. After giving effect to the initial
Advances hereunder, Borrowers shall have Closing Date Undrawn Availability of at
least Thirty-Five Million and 00/100 Dollars ($35,000,000.00);

(g) Blocked Accounts. Borrowers shall have opened the Depository Accounts with
Agent or Agent shall have received duly executed agreements establishing the
Blocked Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral and
Agent shall have entered into control agreements with the applicable financial
institutions in form and substance satisfactory to Agent with respect to such
Blocked Accounts;

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by Agent to be filed, registered
or recorded in order to create, in favor of Agent, a perfected security interest
in or lien upon the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Agent shall have received an
acknowledgment copy, or other evidence satisfactory to it, of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto or will be filed promptly
following closing;

(i) Lien Waiver Agreements. Agent shall have received Lien Waiver Agreements to
the extent that they have been obtained with respect to all locations or places
at which Inventory, Equipment and books and records are located;

(j) Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of each Borrower in
form and substance satisfactory to Agent dated as of the Closing Date which
shall certify (i) copies of resolutions in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Borrower authorizing (x) the execution,
delivery and performance of this Agreement, the Notes and each Other Document to
which such Borrower is a party (including authorization of the incurrence of
indebtedness, borrowing of

 

118



--------------------------------------------------------------------------------

Revolving Advances and Swing Loans and requesting of Letters of Credit on a
joint and several basis with all Borrowers as provided for herein), and (y) the
granting by such Borrower of the security interests in and liens upon the
Collateral to secure all of the joint and several Obligations of Borrowers (and
such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (ii) the
incumbency and signature of the officers of such Borrower authorized to execute
this Agreement and the Other Documents, (iii) copies of the Organizational
Documents of such Borrower as in effect on such date, complete with all
amendments thereto, and (iv) the good standing (or equivalent status) of such
Borrower in its jurisdiction of organization and each applicable jurisdiction
where the conduct of such Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
dated not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State or other appropriate official of each such jurisdiction;

(k) Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Guarantors. Agent shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
Guarantor in form and substance satisfactory to Agent dated as of the Closing
Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of each Guarantor authorizing (x) the
execution, delivery and performance of such Guarantor’s Guaranty and each Other
Loan Document to which such Guarantor is a party and (y) the granting by such
Guarantor of the security interests in and liens upon the Collateral to secure
its obligations under its Guaranty (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certificate), (ii) the incumbency and signature of the officers of such
Guarantor authorized to execute this Agreement and the Other Documents, (iii)
copies of the Organizational Documents of such Guarantor as in effect on such
date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Guarantor in its jurisdiction of organization and
each applicable jurisdiction where the conduct of such Guarantor’s business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each such jurisdiction;

(l) Legal Opinion. Agent shall have received the executed legal opinion of K&L
Gates LLP with respect to the Domestic Loan Parties, Squire Patton Boggs (UK)
LLP with respect to the UK Borrower and Davy Roll and Wistrand Advokatbyrå with
respect to the Swedish Borrower and Akers, in each case, in form and substance
satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes, the Other Documents, and
related agreements as Agent may reasonably require and each Loan Party hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

(m) No Litigation. No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or, to the knowledge of any
Loan Party, threatened against any Loan Party or against the officers or
directors of any Loan Party (A) in connection with this Agreement, the Other
Documents or any of the transactions contemplated thereby and which, in the
reasonable opinion of Agent, is deemed material or (B) which could, in

 

119



--------------------------------------------------------------------------------

the reasonable opinion of Agent, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the Transactions shall have been issued by any
Governmental Body;

(n) Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Agent, of the Receivables, Inventory, General Intangibles and
equipment of each Loan Party and all books and records in connection therewith;

(o) Fees. Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;

(p) Pro Forma Financial Statements. Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to Agent;

(q) Insurance. Agent shall have received in form and substance satisfactory to
Agent, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by Loan Parties’
insurance broker containing such information regarding Loan Parties’ casualty
and liability insurance policies as Agent shall request and naming Agent as an
additional insured, lenders loss payee and/or mortgagee, as applicable, and
(iii) loss payable endorsements issued by Loan Parties’ insurer naming Agent as
lenders loss payee, as applicable;

(r) Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

(s) Consents. Agent shall have received any and all Consents reasonably
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;

(t) No Adverse Material Change. (i) Since December 31, 2015, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

(u) Contract Review. Agent shall have received and reviewed all Material
Contracts of Loan Parties including leases, union contracts, labor contracts,
vendor supply contracts, license agreements and distributorship agreements and
such contracts and agreements shall be satisfactory in all respects to Agent;

(v) Compliance with Laws. Agent shall be reasonably satisfied that each Loan
Party is in compliance with all pertinent federal, state, local or territorial
regulations,

 

120



--------------------------------------------------------------------------------

including those with respect to the Federal Occupational Safety and Health Act,
the Environmental Protection Act, ERISA and the Anti-Terrorism Laws, except to
the extent the failure to be in compliance could reasonably be expected to have
a Material Adverse Effect; and

(w) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.

8.2. Conditions to Each Advance.

The agreement of Lenders to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:

(a) Representations and Warranties.

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to this Agreement, the Other Documents and any related agreements to
which it is a party, and each of the representations and warranties contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all respects on and as of such date as if
made on and as of such date (except to the extent any such representation or
warranty expressly relates only to any earlier and/or specified date);

(c) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

(d) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

8.3. [Reserved].

 

9. INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement (it being understood and agreed that all
references, if any, in this Article VI to Code, Controlled Group, Environmental
Laws, ERISA, Federal Occupational Safety and Health Act, Internal Revenue
Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act of 1980,
PBGC, Pension Benefit Plan, Plan, or Termination Event, shall be deemed to be
references to the jurisdictional equivalent thereof, if any, with respect to the
UK Borrower, Davy Roll, the Swedish Borrower or Akers):

 

121



--------------------------------------------------------------------------------

9.1. Disclosure of Material Matters.

Promptly upon learning thereof, report to Agent all matters materially affecting
the value, enforceability or collectability of any portion of the Collateral,
including any Loan Party’s reclamation or repossession of, or the return to any
Loan Party of, a material amount of goods or claims or material disputes
asserted by any Customer or other obligor.

9.2. Schedules.

Deliver to Agent, on or before the twentieth (20th) day of each month as and for
the prior month, (a) accounts receivable ageings inclusive of reconciliations to
the general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger, and (c) Inventory reports. During any applicable Trigger
Period, (i) within three (3) Business Days of the commencement of such
applicable Trigger Period, a sales report/roll forward for the prior week shall
be furnished to the Agent and the Lenders based on the most recent calendar week
ended five (5) days or more prior to the commencement of such applicable Trigger
Period, and (ii) thereafter, within three (3) Business Days after each calendar
week until such time as such applicable Trigger Period has ended, a sales
report/roll forward for the prior week shall be furnished to the Agent and the
Lenders based on the most recently ended calendar week. In addition, each Loan
Party will deliver to Agent at such intervals as Agent may require:
(i) confirmatory assignment schedules; (ii) copies of Customer’s invoices; (iii)
evidence of shipment or delivery; and (iv) such further schedules, documents
and/or information regarding the Collateral as Agent may require including trial
balances and test verifications. Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Loan Party and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Loan Party’s failure to deliver any of such items to
Agent shall not affect, terminate, modify or otherwise limit Agent’s Lien with
respect to the Collateral. Unless otherwise agreed to by Agent, the items to be
provided under this Section 9.2 shall be delivered to Agent by the specific
method of Approved Electronic Communication designated by Agent.

9.3. Environmental Reports.

(a) In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Materials at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Loan
Party’s interest therein or the operations or the business (any of the foregoing
is referred to herein as an “Environmental Complaint”) from any Person,
including any Governmental Body in each case where the facts

 

122



--------------------------------------------------------------------------------

underlying such occurrence described in the preceding clause would reasonably be
expected to result in a Material Adverse Effect, then Borrowing Agent shall,
within five (5) Business Days, give written notice of same to Agent detailing
facts and circumstances of which any Loan Party is aware giving rise to the
Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the
Collateral and is not intended to create nor shall it create any obligation upon
Agent or any Lender with respect thereto.

(b) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials in each case where the facts underlying such
occurrence described in the preceding clause would reasonably be expected to
result in a Material Adverse Effect, and shall continue to forward copies of
correspondence between any Loan Party and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property, operations or
business that any Loan Party is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Collateral.

9.4. Litigation.

Promptly notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting any Borrower or any Guarantor, whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.

9.5. Material Occurrences.

Promptly notify Agent in writing upon the occurrence of: (a) any Event of
Default or Default; (b) any event, development or circumstance whereby any
financial statements or other reports furnished to Agent fail in any material
respect to present fairly, in accordance with GAAP consistently applied, the
financial condition or operating results of any Loan Party as of the date of
such statements; (e) any accumulated Pension Benefit Plan funding deficiency
which, if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code or sections 38 to 51 of the Pensions Act
2004, could subject any Loan Party to a tax imposed by Section 4971 of the Code
or the issue of a Financial Support Direction or a Contribution Notice by the
Pensions Regulator that could reasonably be expected to result in a Material
Adverse Effect; (c) each and every default by any Loan Party which might result
in the acceleration of the maturity of any Indebtedness, including the names and
addresses of the holders of such Indebtedness with respect to which there is a
default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; and (d) any other development
in the business or affairs of any Borrower or any Guarantor, which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Loan Parties propose to take with
respect thereto.

 

123



--------------------------------------------------------------------------------

9.6. Government Receivables.

To the extent that any such Receivable is to be included in the US Formula
Amount, notify Agent promptly if any of its applicable Receivables arise out of
contracts between any Loan Party and the United States, any state, or any
department, agency or instrumentality of any of them.

9.7. Annual Financial Statements.

Furnish Agent within ninety (90) days after the end of each fiscal year of the
Loan Parties, financial statements of the Loan Parties and their Subsidiaries on
a consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by the
Loan Parties and satisfactory to Agent (the “Accountants”), along with the
supporting consolidating statement of income and balance sheet for the same
period. In addition, the reports shall be accompanied by a Compliance
Certificate.

9.8. Quarterly Financial Statements.

Furnish Agent within forty-five (45) days after the end of each of the first
(1st) three (3) fiscal quarters in each fiscal year an unaudited balance sheet
of the Loan Parties and their Subsidiaries on a consolidated basis and unaudited
statements of income and cash flow of the Loan Parties and their Subsidiaries on
a consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to the Loan Parties and their
Subsidiaries’ business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year, along with the supporting consolidating statement of
income and balance sheet reflecting results of operations from the beginning of
the fiscal year to the end of such quarter. The reports shall be accompanied by
a Compliance Certificate.

9.9. Monthly Financial Statements.

Furnish Agent within thirty (30) days after the end of each month (other than
for the months of March, June, September and December which shall be delivered
in accordance with Sections 9.7 and 9.8 as applicable), an unaudited balance
sheet of the Loan Parties and their Subsidiaries on a consolidated basis and
unaudited statements of income of the Loan Parties and their Subsidiaries on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to the Loan Parties and their
Subsidiaries’ business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year, along with

 

124



--------------------------------------------------------------------------------

the supporting consolidating statement of income and balance sheet reflecting
results of operations from the beginning of the fiscal year to the end of such
month. The reports shall be accompanied by a Compliance Certificate.

Information required to be delivered pursuant to Sections 9.7 and 9.8 above,
shall be deemed to have been delivered to the Agent and each Lender on the date
on which such information is available on the website of the SEC at
http://www.sec.gov without charge (to the extent such information has been
posted or is available as described in such notice).

9.10. Borrowing Certificates.

Furnish Agent and Lenders within twenty (20) days after the end of each month as
and for the prior month a Borrowing Base Certificate, in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement). During any applicable Trigger Period, (i) within three
(3) Business Days of the commencement of such applicable Trigger Period, a
Borrowing Base Certificate shall be furnished to the Agent and the Lenders based
on the most recent calendar week ended five (5) days or more prior to the
commencement of such applicable Trigger Period, and (ii) thereafter, within
three (3) Business Days after each calendar week until such time as such
applicable Trigger Period has ended, a Borrowing Base Certificate shall be
furnished to the Agent and the Lenders based on the most recently ended calendar
week.

9.11. Other Reports.

Furnish Agent as soon as available, but in any event within ten (10) days after
the issuance thereof, (i)with copies of such financial statements, reports and
returns as each Loan Party shall send to its stockholders and/or members and
(ii) reports including Form 8-K, registration statements and prospectuses and
other shareholder communications, filed by Ampco-Pitt Corp. with the SEC and not
posted to the EDGAR website.

9.12. Additional Information.

Furnish Agent with such additional information as Agent shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement and the Notes have been complied with by Loan
Parties including, without the necessity of any request by Agent, (a) copies of
all environmental audits and reviews, (b) at least thirty (30) days prior
thereto, notice of any Loan Party’s opening of any new office or place of
business or any Loan Party’s closing of any existing office or place of
business, (c) promptly upon any Loan Party’s learning thereof, notice of any
labor dispute to which any Loan Party may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Loan Party is a party or by which any Loan
Party is bound and (d) promptly upon any Loan Party’s learning thereof, notice
of any applicable Customer ceasing to be a Designated Customer.

 

125



--------------------------------------------------------------------------------

9.13. Projected Operating Budget.

Furnish Agent, no later than thirty (30) days after the beginning of each Loan
Party’s fiscal years commencing with fiscal year 2017, a projected statement of
income and cash flow of the Loan Parties and their Subsidiaries on a
consolidated basis for such fiscal year and a balance sheet as at the end of the
fiscal year, projected sales, operating income and net income on a consolidated
basis for each quarter, and projected sales and operating income by operating
entity. Such projections to be accompanied by a certificate signed by the
Authorized Officer of the Borrowing Agent to the effect that such projections
have been prepared on the basis of sound financial planning practice consistent
with past budgets and financial statements and that such officer has no reason
to question the reasonableness of any material assumptions on which such
projections were prepared (it being understood that such projections are and
will be subject to significant uncertainties and contingencies, many of which
are beyond the Loan Parties’ control, and that no assurance can be given that
the projections will be realized).

9.14. Variances From Operating Budget.

Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7, 9.8 and 9.9, a written report providing an overview
of operating results of each operating entity.

9.15. Notice of Suits, Adverse Events.

Furnish Agent with prompt written notice of (i) any lapse or other termination
of any Consent issued to any Loan Party by any Governmental Body or any other
Person that is material to the operation of any Loan Party’s business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any
Borrower or any Guarantor with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of any Borrower or any Guarantor, or if copies thereof are requested by Lender,
and (iv) copies of any material notices and other material communications
related to material matters from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.

9.16. ERISA Notices and Requests.

Furnish Agent with prompt written notice in the event that (i) any Loan Party or
any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or any
member of the Controlled Group has taken, is taking, or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or PBGC with respect thereto, (ii) except
for actions or omissions correctable under EPCRS or VFCP and which could not
reasonably be expected to result in a Material Adverse Effect any Loan Party or
any member of the Controlled Group knows or has reason to know that a non-exempt
prohibited transaction (as defined in Sections 406 of ERISA and 4975 of the
Code) has occurred together with a written statement describing such transaction
and the action which such Loan Party or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding

 

126



--------------------------------------------------------------------------------

waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) subject to the impacts of plan terminations
and consolidations and the impact of labor contracts, any increase in the
benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which any Loan Party or any member
of the Controlled Group was not previously contributing shall occur, (v) any
Loan Party or any member of the Controlled Group shall receive from the PBGC a
notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (vi) any Loan Party
or any member of the Controlled Group shall receive any unfavorable
determination letter from the Internal Revenue Service revoking the qualified
status of any Plan that is intended to be qualified under Section 401(a) of the
Code, together with copies of each such letter or notice; (vii) any Loan Party
or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party or any member of the Controlled Group shall fail to make a
required installment or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party or
any member of the Controlled Group has received written notice knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA.

9.17. Additional Documents.

Execute and deliver to Agent, upon request, such documents and agreements as
Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.

9.18. Updates to Certain Schedules.

Deliver to Agent promptly as shall be required to maintain the related
representations and warranties as true and correct, updates to Schedules 4.4
(Locations of equipment and Inventory), 5.24 (Equity Interests), and 5.25
(Commercial Tort Claims); provided, that absent the occurrence and continuance
of any Event of Default, Loan Party shall only be required to provide such
updates on a monthly basis in connection with delivery of a Compliance
Certificate with respect to the applicable month. Any such updated Schedules
delivered by Loan Parties to Agent in accordance with this Section 9.17 shall
automatically and immediately be deemed to amend and restate the prior version
of such Schedule previously delivered to Agent and attached to and made part of
this Agreement.

9.19. Financial Disclosure.

Each Loan Party hereby irrevocably authorizes and directs all accountants and
auditors employed by such Loan Party at any time during the Term to exhibit and
deliver to Agent and each Lender copies of any of such Loan Party’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession, and to disclose to Agent and each Lender
any information such accountants may have concerning such Loan

 

127



--------------------------------------------------------------------------------

Party’s financial status and business operations. Each Loan Party hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Loan Party, whether made by such Loan
Party or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Loan Party prior to obtaining such
information or materials from such accountants or Governmental Bodies.

 

10. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment.

Failure by any Loan Party to pay when due (a) any principal or interest on the
Obligations (including without limitation pursuant to Section 2.9), or (b) any
other fee, charge, amount or liability provided for herein or in any Other
Document, in each case whether at maturity, by reason of acceleration pursuant
to the terms of this Agreement, by notice of intention to prepay or by required
prepayment.

10.2. Breach of Representation.

Any representation or warranty made or deemed made by any Loan Party or any
Guarantor in this Agreement, any Other Document or any related agreement or in
any certificate, document or financial or other statement furnished at any time
in connection herewith or therewith shall prove to have been incorrect or
misleading in any material respect on the date when made or deemed to have been
made;

10.3. Financial Information.

Failure by any Loan Party to (i) furnish financial information when due or when
requested, or (ii) permit the inspection of its books or records or access to
its premises for audits and appraisals in accordance with the terms hereof;

10.4. Judicial Actions.

Issuance of a notice of Lien, levy, assessment, injunction or attachment (a)
against any Loan Party’s Inventory or Receivables or (b) against a material
portion of any Loan Party’s other property which is not stayed or lifted within
thirty (30) days;

10.5. Noncompliance.

Except as otherwise provided for in Sections 10.1, 10.3 and 10.5(ii), (i)
failure or neglect of any Borrower, any Guarantor or any Person to perform, keep
or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Borrower, any Guarantor or such Person, and
Agent or any Lender, or (ii) failure or neglect of any Loan Party to perform,
keep or observe any term, provision, condition or covenant, contained in
Sections 4.5, 6.1, 6.3, 6.11, 6.13, 9.4 or 9.6 hereof which is not cured within
ten (10) days from the occurrence of such failure or neglect;

 

128



--------------------------------------------------------------------------------

10.6. Judgments.

Any (a) judgment or judgments, writ(s), order(s) or decree(s) for the payment of
money are rendered against any Borrower or any Guarantor for an aggregate Dollar
Equivalent amount in excess of Five Million and 00/100 Dollars ($5,000,000.00)
or against all Borrowers or Guarantors for an aggregate amount in excess of Five
Million and 00/100 Dollars ($5,000,000.00) and (b) (i) action shall be legally
taken by any judgment creditor to levy upon assets or properties of any Borrower
or any Guarantor to enforce any such judgment, (ii) such judgment shall remain
undischarged for the earlier of a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of any
Borrower or any Guarantor shall be senior to any Liens in favor of Agent on such
assets or properties;

10.7. Bankruptcy.

Any Borrower, any Guarantor, any Subsidiary or Affiliate of any Borrower shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, administrator, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy or receivership laws (or the
jurisdictional equivalent Law applicable to the UK Borrower, Davy Roll, the
Swedish Borrower and/or Akers) (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent (including by entry of any order for relief
in any involuntary bankruptcy or insolvency proceeding commenced against it),
(vi) file a petition seeking to take advantage of any other applicable Law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed prior to the earlier of (A) the date on which such petition is
advertised or (B) forty-five (45) days from the date of filing, any petition
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing or (ix) take
or acquiesce to an equivalent action in any applicable jurisdiction;

10.8. [Reserved].

10.9. Lien Priority.

Any Lien created hereunder or provided for hereby or under any related agreement
for any reason ceases to be or is not a valid and perfected Lien having a first
priority interest (subject only to Permitted Encumbrances);

10.10. [Reserved].;

 

129



--------------------------------------------------------------------------------

10.11. Cross Default.

Either (x) any specified “event of default” under any Indebtedness (other than
the Obligations) of any Loan Party with a then-outstanding principal balance
(or, in the case of any Indebtedness not so denominated, with a then-outstanding
total obligation amount) of Five Million and 00/100 Dollars ($5,000,000.00) or
more, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness) or (y) a default of the
obligations of any Loan Party under any other agreement to which it is a party
shall occur which has or is reasonably likely to have a Material Adverse Effect;

10.12. Breach of Guaranty or Pledge Agreement.

Termination or breach of any Guaranty, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty, Pledge Agreement or
similar agreement;

10.13. Change of Control.

Any Change of Control shall occur;

10.14. Invalidity.

Any material provision of this Agreement or any Other Document shall, for any
reason, cease to be valid and binding on any Borrower or any Guarantor, or any
Borrower or any Guarantor shall so claim in writing to Agent or any Lender or
any Loan Party challenges the validity of or its liability under this Agreement
or any Other Document;

10.15. Seizures.

Any (a) portion of the Collateral shall be seized, garnished or taken by a
Governmental Body, or any Borrower or any Guarantor, or (b) the title and rights
of any Borrower or any Guarantor which is the owner of any material portion of
the Collateral shall have become the subject matter of claim, litigation, suit,
garnishment or other proceeding which might, in the opinion of Agent, upon final
determination, result in impairment or loss of the security provided by this
Agreement or the Other Documents;

10.16. Operations.

The operations of any Borrower’s or any Guarantor’s manufacturing facility are
interrupted (other than in connection with any regularly scheduled shutdown for
employee vacations and/or maintenance in the Ordinary Course of Business) at any
time for more than ten (10) consecutive days and to the extent such interruption
is reasonably likely to result in a Material Adverse Effect, unless such
Borrower or Guarantor shall (i) be entitled to receive for

 

130



--------------------------------------------------------------------------------

such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Borrower
or Guarantor shall be receiving the proceeds of business interruption insurance
for a period of thirty (30) consecutive days;

10.17. Pension Plans.

(i) An event or condition specified in Sections 7.16 or 9.16 hereof shall occur
or exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, any Loan Party or any member
of the Controlled Group shall incur, or in the opinion of Agent be reasonably
likely to incur, a liability to a Plan or the PBGC (or both) that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Pensions
Regulator issues a Financial Support Direction or a Contribution Notice to any
Loan Party incorporated in England and Wales, which in the reasonable judgment
of Agent, would have a Material Adverse Effect; or (iii) the occurrence of any
Termination Event, or any Loan Party’s failure to immediately report a
Termination Event in accordance with Section 9.16 hereof; or

10.18. Anti-Money Laundering/International Trade Law Compliance.

Any representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.

 

11. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed. Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies provided for
herein, under the Other Documents, under the Uniform Commercial Code, any
Applicable Laws and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any Loan
Party’s premises or other premises without legal process and without incurring
liability to any Loan Party therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to

 

131



--------------------------------------------------------------------------------

such place as Agent may deem advisable and Agent may require Loan Parties to
make the Collateral available to Agent at a convenient place. With or without
having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification. At any public sale
Agent or any Lender may bid (including credit bid) for and become the purchaser,
and Agent, any Lender or any other purchaser at any such sale thereafter shall
hold the Collateral sold absolutely free from any claim or right of whatsoever
kind, including any equity of redemption and all such claims, rights and
equities are hereby expressly waived and released by each Loan Party. In
connection with the exercise of the foregoing remedies, including the sale of
Inventory, Agent is granted a perpetual nonrevocable, royalty free, nonexclusive
license and Agent is granted permission to use all of each Loan Party’s (a)
Intellectual Property which is used or useful in connection with Inventory for
the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods. The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in Section
11.5 hereof. Noncash proceeds will only be applied to the Obligations as they
are converted into cash. If any deficiency shall arise, Loan Parties shall
remain liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent

 

132



--------------------------------------------------------------------------------

in the collection or disposition of any of the Collateral. Each Loan Party
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section
11.1(b). Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Loan Party or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

11.2. Agent’s Discretion.

Agent shall have the right in its sole discretion to determine which rights,
Liens, security interests or remedies Agent may at any time pursue, relinquish,
subordinate, or modify, which procedures, timing and methodologies to employ,
and what any other action to take with respect to any or all of the Collateral
and in what order, thereto and such determination will not in any way modify or
affect any of Agent’s or Lenders’ rights hereunder as against Loan Parties or
each other.

11.3. Setoff.

Subject to Section 14.13, in addition to any other rights which Agent or any
Lender may have under Applicable Law, upon the occurrence of an Event of Default
hereunder, Agent and such Lender shall have a right, immediately and without
notice of any kind, to apply any Loan Party’s property held by Agent and such
Lender or any of their Affiliates to reduce the Obligations and to exercise any
and all rights of setoff which may be available to Agent and such Lender with
respect to any deposits held by Agent or such Lender; provided, however, solely
with respect to the UK Borrower and Davy Roll, any such right of setoff shall be
exercised in accordance with and under the terms and provisions of the UK
Security Documents, as applicable.

11.4. Rights and Remedies not Exclusive.

The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

11.5. Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations (including without
limitation any amounts on account of any of Cash Management Liabilities or Hedge
Liabilities), or in respect of the Collateral shall be paid over or delivered as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of

 

133



--------------------------------------------------------------------------------

Lenders under this Agreement and the Other Documents, and any Out-of-Formula
Loans and Protective Advances funded by Agent with respect to the Collateral
under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including Cash Management Liabilities and
Hedge Liabilities to the extent a reserve for such amounts has been included in
the Formula Amount) (including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof).

EIGHTH, to all other Obligations arising under this Agreement (including Cash
Management Liabilities and Hedge Liabilities which have not been reserved for as
set forth in clause “SEVENTH” above) which shall have become due and payable
(hereunder, under the Other Documents or otherwise) and not repaid pursuant to
clauses “FIRST” through “SEVENTH” above;

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“NINTH” above; and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or

 

134



--------------------------------------------------------------------------------

from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities, provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5; and (iv) to the extent that any amounts available for
distribution pursuant to clause “SEVENTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by Agent as cash collateral for the Letters of Credit pursuant to Section 3.2(b)
hereof and applied (A) first, to reimburse Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “SEVENTH,” “EIGHTH”, and “NINTH” above in the manner provided in this
Section 11.5.

 

12. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice.

Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.

12.2. Delay.

No delay or omission on Agent’s or any Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default.

12.3. Jury Waiver.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER
DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

135



--------------------------------------------------------------------------------

13. EFFECTIVE DATE AND TERMINATION.

13.1. Term.

This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until May 20, 2021 (the “Term”) unless sooner terminated
as herein provided. Loan Parties may terminate this Agreement at any time upon
thirty (30) days prior written notice to Agent upon payment in full of the
Obligations.

13.2. Termination.

The termination of the Agreement shall not affect Agent’s or any Lender’s
rights, or any of the Obligations having their inception prior to the effective
date of such termination or any Obligations which pursuant to the terms hereof
continue to accrue after such date, and the provisions hereof shall continue to
be fully operative until all transactions entered into, rights or interests
created and Obligations have been fully and indefeasibly paid, disposed of,
concluded or liquidated. The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations of each
Loan Party have been indefeasibly paid and performed in full after the
termination of this Agreement or each Loan Party has furnished Agent and Lenders
with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Loan Party waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Loan Party, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations have been indefeasibly paid in full in
immediately available funds. Upon the occurrence of (a) payment and performance
in full of the Obligations, (b) expiration of all Letters of Credit and (c)
termination of this Agreement, the Agent shall, at the sole expense of the Loan
Parties, promptly but in any event within thirty (30) days of such occurrence,
take such action as is reasonably necessary to file UCC-3 termination statements
or other termination documents, as applicable, with respect to filings made by
or on behalf of the Agent hereunder and, in the event the Agent shall not have
taken such action as required hereunder, each Loan Party shall be authorized by
the Agent (for itself and on behalf of the Lenders) to file such UCC-3
termination statements or such other termination documents with respect to such
filing. All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations are
indefeasibly paid and performed in full.

 

136



--------------------------------------------------------------------------------

14. REGARDING AGENT.

14.1. Appointment.

Each Lender hereby designates PNC to act as Agent for such Lender under this
Agreement and the Other Documents. Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees (except the fees set forth in Sections 2.8(b), 3.3 and the
Fee Letter), charges and collections received pursuant to this Agreement, for
the ratable benefit of Lenders. Agent may perform any of its duties hereunder by
or through its agents or employees. As to any matters not expressly provided for
by this Agreement (including collection of the Note) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders, and such instructions
shall be binding; provided, however, that Agent shall not be required to take
any action which, in Agent’s discretion, exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2. Nature of Duties.

Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents. Neither Agent nor any of its
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross (not mere) negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Loan Party to perform its obligations hereunder. Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party. The duties of Agent as respects the Advances
to Borrowers shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement or the transactions described herein except as expressly set forth
herein.

 

137



--------------------------------------------------------------------------------

14.3. Lack of Reliance on Agent.

Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Borrower and each Guarantor in
connection with the making and the continuance of the Advances hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Borrower and each Guarantor. Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by any Loan Party pursuant to
the terms hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition or prospects of any Loan Party, or the existence of any
Event of Default or any Default.

14.4. Resignation of Agent; Successor Agent.

Agent may resign on sixty (60) days written notice to each Lender and Borrowing
Agent and upon such resignation, Required Lenders will promptly designate a
successor Agent reasonably satisfactory to Loan Parties (provided that no such
approval by Loan Parties shall be required (i) in any case where the successor
Agent is one of the Lenders or (ii) after the occurrence and during the
continuance of any Event of Default). Any such successor Agent shall succeed to
the rights, powers and duties of Agent, and shall in particular succeed to all
of Agent’s right, title and interest in and to all of the Liens in the
Collateral securing the Obligations created hereunder or any Other Document
(including the Pledge Agreements and all account control agreements), and the
term “Agent” shall mean such successor agent effective upon its appointment, and
the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former
Agent. However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens). After any
Agent’s resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning

 

138



--------------------------------------------------------------------------------

Agent continues to hold any Liens pursuant to the provisions of the immediately
preceding sentence, the provisions of this Article XIV and any indemnification
rights under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).

14.5. Certain Rights of Agent.

If Agent shall request instructions from Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any Other
Document, Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Required Lenders;
and Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, Lenders shall not have any right of action
whatsoever against Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of Required Lenders.

14.6. Reliance.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, email, facsimile,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

14.7. Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender or Borrowing Agent referring to this Agreement
or the Other Documents, describing such Default or Event of Default and stating
that such notice is a “notice of default”. In the event that Agent receives such
a notice, Agent shall give notice thereof to Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.

14.8. Indemnification.

To the extent Agent is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify Agent in proportion to its respective
portion of the outstanding Advances and its respective Participation Commitments
in the outstanding Letters of Credit and outstanding Swing Loans (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature

 

139



--------------------------------------------------------------------------------

whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).

14.9. Agent in its Individual Capacity.

With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term “Lender” or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a Lender. Agent
may engage in business with any Loan Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Loan Party for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.

14.10. Delivery of Documents.

To the extent Agent receives financial statements required under Sections 9.7,
9.8, 9.9, 9.12 and 9.13 or Borrowing Base Certificates from any Loan Party
pursuant to the terms of this Agreement which any Loan Party is not obligated to
deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders.

14.11. Loan Parties’ Undertaking to Agent.

Without prejudice to their respective obligations to Lenders under the other
provisions of this Agreement, each Loan Party hereby undertakes with Agent to
pay to Agent from time to time on demand all amounts from time to time due and
payable by it for the account of Agent or Lenders or any of them pursuant to
this Agreement to the extent not already paid. Any payment made pursuant to any
such demand shall pro tanto satisfy the relevant Loan Party’s obligations to
make payments for the account of Lenders or the relevant one or more of them
pursuant to this Agreement.

14.12. No Reliance on Agent’s Customer Identification Program.

To the extent the Advances or this Agreement is, or becomes, syndicated in
cooperation with other Lenders, each Lender acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
Loan Parties, their Affiliates or their agents, the Other Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.

 

140



--------------------------------------------------------------------------------

14.13. Other Agreements.

Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Anything in this Agreement to the
contrary notwithstanding, each of the Lenders further agrees that it shall not,
unless specifically requested to do so by Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders.

 

15. BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Loan Party or Loan Parties, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request. Neither Agent nor any Lender
shall incur liability to Loan Parties as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).

(c) All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions,

 

141



--------------------------------------------------------------------------------

renewals and forbearance granted by Agent or any Lender to any Loan Party,
failure of Agent or any Lender to give any Loan Party notice of borrowing or any
other notice, any failure of Agent or any Lender to pursue or preserve its
rights against any Loan Party, the release by Agent or any Lender of any
Collateral now or thereafter acquired from any Loan Party, and such agreement by
each Loan Party to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Agent or any Lender to the other Loan
Parties or any Collateral for such Loan Party’s Obligations or the lack
thereof. Each Loan Party waives all suretyship defenses.

15.2. Waiver of Subrogation.

Each Loan Party expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Loan Party may now or hereafter have against the other Loan Parties or any
other Person directly or contingently liable for the Obligations hereunder, or
against or with respect to any other Loan Parties’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.

 

16. MISCELLANEOUS.

16.1. Governing Law.

This Agreement and each Other Document (unless and except to the extent
expressly provided otherwise in any such Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract law, tort law or otherwise) shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. Any judicial
proceeding brought by or against any Loan Party with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania, United States of America, and, by execution and delivery of this
Agreement, each Loan Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each Loan Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified or registered mail (return receipt
requested) directed to Borrowing Agent at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mail of the United States of America, or, at
Agent’s option, by service upon Borrowing Agent which each Loan Party
irrevocably appoints as such Loan Party’s agent for the purpose of accepting
service within the Commonwealth of Pennsylvania. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Loan Party in the courts
of any other jurisdiction. Each Loan Party waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Loan Party waives the right to remove any judicial proceeding brought against
such Loan Party in any state court to any federal court. Any judicial proceeding
by any Loan Party against Agent or any Lender involving, directly or indirectly,
any matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Allegheny, Commonwealth of Pennsylvania.

 

142



--------------------------------------------------------------------------------

16.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Loan Party, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent may modify this Agreement or any of the Other Documents for the
purposes of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Loan Parties and
each Lender (which copy may be provided by electronic mail). Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b) Required Lenders, Agent with the consent in writing of Required Lenders, and
Loan Parties may, subject to the provisions of this Section 16.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by Loan Parties, for the purpose of adding or deleting
any provisions or otherwise changing, varying or waiving in any manner the
rights of Lenders, Agent or Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:

(i) increase the Revolving Commitment Amount of any Lender without the consent
of such Lender directly affected thereby;

(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));

(iii) except in connection with any increase pursuant to Section 2.24 hereof,
increase the Maximum Revolving Advance Amount without the consent of each Lender
directly affected thereby;

 

143



--------------------------------------------------------------------------------

(iv) alter the definition of the term Required Lenders or Supermajority Lenders
or alter, amend or modify this Section 16.2(b) without the consent of all
Lenders;

(v) alter, amend or modify the provisions of Section 11.5 without the consent of
all Lenders;

(vi) release any Collateral during any calendar year (other than in connection
with dispositions of Collateral permitted under Section 7.1 or in accordance
with the provisions of this Agreement) having an aggregate value in excess of
Ten Million and 00/100 Dollars ($10,000,000.00) without the consent of all
Lenders;

(vii) change the rights and duties of Agent without the consent of all Lenders;

(viii) subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders;

(ix) increase the Advance Rates above the Advance Rates in effect on the Closing
Date or change any of the other definitions used in the calculation of the
Formula Amount in a manner that could increase the availability of any Revolving
Advances under Section 2.1 without the consent of the Supermajority Lenders;
provided that the use by the Agent of its Permitted Discretion to make
adjustments to eligibility criteria or to impose or remove reserves, in each
case in accordance with the terms of this Agreement, shall not require the
consent of any Lender; or

(x) release any Guarantor or Borrower without the consent of all Lenders.

(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Loan Parties, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Loan Parties, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.

 

144



--------------------------------------------------------------------------------

(e) Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”); provided that in no event shall the aggregate
outstanding amount of Revolving Advances, Swing Loans and Letters of Credit
exceed the Revolving Commitments of all Lenders. If Agent is willing in its sole
and absolute discretion to permit such Out-of-Formula Loans, Lenders holding the
Revolving Commitments shall be obligated to fund such Out-of-Formula Loans in
accordance with their respective Revolving Commitment Percentages, and such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Agent does permit Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a) nor shall any
Lender be obligated to fund Revolving Advances in excess of its Revolving
Commitment Amount. For purposes of this paragraph, the discretion granted to
Agent hereunder shall not preclude involuntary overadvances that may result from
time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be “Eligible Domestic Insured Foreign Receivables”, “Eligible Domestic
Receivables”, “Eligible UK Insured Foreign Receivables”, “Eligible UK
Receivables”, “Eligible Swedish Insured Foreign Receivables”, “Eligible Swedish
Receivables”, “Eligible Domestic Inventory”, “Eligible UK Inventory”, “Eligible
Swedish Inventory” or “Eligible Equipment”, as applicable, becomes ineligible,
collections of Receivables applied to reduce outstanding Revolving Advances are
thereafter returned for insufficient funds or overadvances are made to protect
or preserve the Collateral. In the event Agent involuntarily permits the
outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence. To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent may
elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under this Agreement and the Other Documents with respect to such Revolving
Advances.

(f) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent’s sole discretion, regardless of (i)
the existence of a Default or an Event of Default, (ii) whether any of the other
applicable conditions precedent set forth in Section 8.2 hereof have not been
satisfied or the commitments of Lenders to make Revolving

 

145



--------------------------------------------------------------------------------

Advances hereunder have been terminated for any reason, or (iii) any other
contrary provision of this Agreement, to make Revolving Advances (“Protective
Advances”) to Borrowers on behalf of Lenders which Agent, in its reasonable
business judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or (c)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement; provided, that the Protective Advances made hereunder shall not
exceed ten percent (10% of the Maximum Revolving Advance Amount in the
aggregate; and provided further that, at any time after giving effect to any
such Protective Advances, the outstanding Revolving Advances, Swing Loans
Maximum Undrawn Amount of all outstanding Letters of Credit do not exceed the
Maximum Revolving Advance Amount. Lenders holding the Revolving Commitments
shall be obligated to fund such Protective Advances and effect a settlement with
Agent therefor upon demand of Agent in accordance with their respective
Revolving Commitment Percentages. To the extent any Protective Advances are not
actually funded by the other Lenders as provided for in this Section 16.2(f),
any such Protective Advances funded by Agent shall be deemed to be Revolving
Advances made by and owing to Agent, and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender holding a Revolving
Commitment under this Agreement and the Other Documents with respect to such
Revolving Advances.

16.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) Loan Parties shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Loan Party’s prior written consent, and (ii) in no
event shall Loan Parties be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant. Each Loan Party
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.

(c) Any Lender, with the consent of Agent, may sell, assign or transfer all or
any part of its rights and obligations under or relating to Revolving Advances
under this Agreement and the Other Documents to one or more additional Persons
and one or more additional Persons may commit to make Advances hereunder (each a
“Purchasing Lender”), in

 

146



--------------------------------------------------------------------------------

minimum amounts of not less than Five Million and 00/100 Dollars
($5,000,000.00), pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording, provided, however, that each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to each of the Revolving Advances
under this Agreement in which such Lender has an interest. Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing provided, however, that the consent of Borrowers (such
consent not to be unreasonably withheld or delayed) shall be required unless (x)
an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Permitted Assignee; provided that
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Agent within five (5) Business Days
after having received prior notice thereof.

(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement

 

147



--------------------------------------------------------------------------------

creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each Loan
Party hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party.

(g) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.4. Application of Payments.

Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that any Loan Party makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for any Loan
Party’s benefit, which are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

 

148



--------------------------------------------------------------------------------

16.5. Indemnity.

Each Loan Party shall defend, protect, indemnify, pay and save harmless Agent,
Issuer, each Lender and each of their respective officers, directors,
Affiliates, attorneys, employees and agents (each an “Indemnified Party”) for
and from and against any and all claims, demands, liabilities, obligations,
losses, damages, penalties, fines, actions, judgments, suits, costs, charges,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel (including allocated costs of internal counsel))
(collectively, “Claims”) which may be imposed on, incurred by, or asserted
against any Indemnified Party in arising out of or in any way relating to or as
a consequence, direct or indirect, of: (i) this Agreement, the Other Documents,
the Advances and other Obligations and/or the transactions contemplated hereby
including the Transactions, (ii) any action or failure to act or action taken
only after delay or the satisfaction of any conditions by any Indemnified Party
in connection with and/or relating to the negotiation, execution, delivery or
administration of the Agreement and the Other Documents, the credit facilities
established hereunder and thereunder and/or the transactions contemplated hereby
including the Transactions, (iii) any Borrower’s or any Guarantor’s failure to
observe, perform or discharge any of its covenants, obligations, agreements or
duties under or breach of any of the representations or warranties made in this
Agreement and the Other Documents, (iv) the enforcement of any of the rights and
remedies of Agent, Issuer or any Lender under the Agreement and the Other
Documents, (v) any threatened or actual imposition of fines or penalties, or
disgorgement of benefits, for violation of any Anti-Terrorism Law by any Loan
Party, any Affiliate or Subsidiary of any Loan Party, and (vi) any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto. Without limiting the generality of any of the
foregoing, each Loan Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder. Additionally, if any taxes (excluding taxes imposed
upon or measured solely by the net income of Agent and Lenders, but including
any intangibles taxes, stamp tax, recording tax or franchise tax) shall be
payable by Agent, Lenders or Borrowers on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect, Borrowers
will pay (or will promptly reimburse Agent and Lenders for payment of) all such
taxes, including interest and penalties thereon, and will indemnify and hold the
Indemnified Parties harmless from and against all liability in connection
therewith.

16.6. Notice.

Any notice or request hereunder may be given to Borrowing Agent or any Loan
Party or to Agent or any Lender at their respective addresses set forth below or
at such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section. Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
by means of

 

149



--------------------------------------------------------------------------------

electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a website to which Borrowers are directed (an “Internet
Posting”) if Notice of such Internet Posting (including the information
necessary to access such site) has previously been delivered to the applicable
parties hereto by another means set forth in this Section 16.6) in accordance
with this Section 16.6. Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 16.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section
16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.

(A) If to Agent or PNC at:

PNC Bank, National Association

300 Fifth Avenue, 14th Floor

Pittsburgh, Pennsylvania 15222

Attention:      David Thayer Telephone:      412-768-1339 Facsimile:   
  412-644-7664

with a copy to:

PNC Bank, National Association

 

150



--------------------------------------------------------------------------------

PNC Agency Services

6750 Miller Road, Mail Stop BR-YB58-01-M

Brecksville, Ohio 44141

Attention: Craig Hales

Telephone: (440) 546-7430

Facsimile: (877) 733-1117

with an additional copy to:

Clark Hill PLC

One Oxford Centre

301 Grant Street, 14th Floor

Pittsburgh, Pennsylvania 15219

Attention: Jeffrey J. Conn, Esquire

Telephone: 412-394-2324

Facsimile: 412-394-2555

(B) If to a Lender other than Agent, as specified on the signature pages hereof

(C) If to Borrowing Agent or any Loan Party:

Ampco-Pittsburgh Corporation

726 Bell Avenue, Suite 301

Box 427

Carnegie, PA 15106

Attention: Chief Financial Officer

Telephone: 412-429-2472

Facsimile: 412-456-4443

with a copy to:

Ampco-Pittsburgh Corporation

726 Bell Avenue, Suite 301

Box 427

Carnegie, PA 15106

Attention: General Counsel

Telephone: 412-456-4470

Facsimile: 412-456-4443

16.7. Survival.

The obligations of Borrowers under Sections 2.2(f), 2.2(g), 2.2(h), 3.7, 3.8,
3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under Sections 2.2,
2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive termination of this
Agreement and the Other Documents and payment in full of the Obligations.

 

151



--------------------------------------------------------------------------------

16.8. Severability.

If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws, such provision shall be inapplicable and deemed omitted
to the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.

16.9. Expenses.

Borrowers shall pay (i) all out-of-pocket expenses incurred by Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Agent), and shall pay all fees and time charges and disbursements for
attorneys who may be employees of Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the Other Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
Agent, any Lender or Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or Issuer), and shall pay all fees and time
charges for attorneys who may be employees of Agent, any Lender or Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the Other Documents, including its rights under this
Section, or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of Agent’s regular
employees and agents engaged periodically to perform audits of the any Loan
Party’s or any Loan Party’s Affiliate’s or Subsidiary’s books, records and
business properties.

16.10. Injunctive Relief.

Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
or threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefor, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.

16.11. Consequential Damages.

Neither Agent nor any Lender, nor any agent or attorney for any of them, shall
be liable to any Borrower, or any Guarantor (or any Affiliate of any such
Person) for indirect, punitive, exemplary or consequential damages arising from
any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document.

 

152



--------------------------------------------------------------------------------

16.12. Captions.

The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.

16.13. Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a PDF image) shall be deemed to be
an original signature hereto.

16.14. Construction.

The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

16.15. Confidentiality; Sharing Information.

Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Loan Party of the
applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Loan Party other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated. Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Loan Party or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such

 

153



--------------------------------------------------------------------------------

authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by Agent in favor of any Loan Party or any of any Loan
Party’s affiliates, the provisions of this Agreement shall supersede such
agreements.

16.16. Publicity.

Each Loan Party and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Borrowers, Agent
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate.

16.17. Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Loan Party shall provide to Lender, such
Loan Party’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

16.18. Anti-Terrorism Laws.

(a) Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b) Each Loan Party covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited

 

154



--------------------------------------------------------------------------------

by any Anti-Terrorism Law or (D) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the
funds used to repay the Obligations will not be derived from any unlawful
activity, (iv) each Covered Entity shall comply with all Anti-Terrorism Laws and
(v) the Borrowers shall promptly notify the Agent in writing upon the occurrence
of a Reportable Compliance Event.

16.19. Limitations on Liability

(a) Notwithstanding any provisions regarding joint and several liability
contained in this Agreement, any Other Document or in any agreements related
thereto, it is the intent of the parties hereto and thereto, and such parties
hereby agree that, neither the UK Borrower nor Davy Roll shall be liable for any
Obligations to the extent they do not constitute UK Obligations, the present and
future assets of the UK Borrower and/or Davy Roll shall not be subject to any
Lien, claim or action by the Agent or the Lenders to satisfy any Obligations to
the extent they do not constitute UK Obligations and neither the Agent nor the
Lenders shall have any recourse under this Agreement or any Other Documents
against either of the UK Borrower or Davy Roll or their respective assets in
respect of any Obligations to the extent they do not constitute UK Obligations.
All amounts paid by the UK Borrower or Davy Roll and all value derived from
their respective assets shall be applied to UK Obligations.

(b) Notwithstanding any provisions regarding joint and several liability
contained in this Agreement, any Other Document or in any agreements related
thereto, it is the intent of the parties hereto and thereto, and such parties
hereby agree that, neither the Swedish Borrower nor Akers shall be liable for
any Obligations to the extent they do not constitute Swedish Obligations, the
present and future assets of the Swedish Borrower and/or Akers shall not be
subject to any Lien, claim or action by the Agent or the Lenders to satisfy any
Obligations to the extent they do not constitute Swedish Obligations and neither
the Agent nor the Lenders shall have any recourse under this Agreement or any
Other Documents against the Swedish Borrower or Akers or their respective assets
in respect of any Obligations to the extent they do not constitute Swedish
Obligations. All amounts paid by the Swedish Borrower or Akers and all value
derived from their respective assets shall be applied to Swedish Obligations.

[INTENTIONALLY LEFT BLANK]

 

155



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

    BORROWERS: WITNESS/ATTEST:     AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:     UNION ELECTRIC STEEL CORPORATION, a Pennsylvania
corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:     ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President and Secretary
WITNESS/ATTEST:     AKERS NATIONAL ROLL COMPANY, a Delaware corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President and Secretary
WITNESS/ATTEST:     AKERS SWEDEN AB, a company duly incorporated and organized
under the laws of Sweden

/s/ Dora Gouveia

    By:  

/s/ Maria Trainor

    Name:   Maria Trainor     Title:   Authorized Signatory



--------------------------------------------------------------------------------

    BORROWERS (continued): WITNESS/ATTEST:     UNION ELECTRIC STEEL UK LIMITED,
a limited liability company organized under the laws of England and Wales

/s/ Dora Gouveia

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Director     GUARANTORS: WITNESS/ATTEST:  
  AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware
limited liability company

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President and Secretary
WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V INVESTMENT CORPORATION, a
Delaware corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:     AMPCO UES SUB, INC., a Delaware corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

    GUARANTORS (continued): WITNESS/ATTEST:     AMPCO-PITTSBURGH CORPORATION, a
Pennsylvania corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:     THE DAVY ROLL COMPANY LIMITED, a limited liability
company organized under the laws of England and Wales

/s/ Dora Gouveia

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Director WITNESS/ATTEST:     ROLLS
TECHNOLOGY INC., a Delaware corporation

/s/ Dora Gouveia

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Vice President and Secretary
WITNESS/ATTEST:     AKERS AB, a company duly incorporated and organized under
the laws of Sweden

/s/ Dora Gouveia

    By:  

/s/ Maria Trainor

    Name:   Maria Trainor     Title:   Authorized Signatory



--------------------------------------------------------------------------------

AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, As a Lender and as Agent By:
 

/s/ David Thayer

Name:   David Thayer Title:   Vice President The Tower at PNC Plaza 300 Fifth
Avenue Pittsburgh, PA 15222 Revolving Commitment Percentage: 42.50% Revolving
Commitment Amount $42,500,000.00



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, As a Lender By:  

/s/ Barry K. Sullivan

Name:   Barry K. Sullivan Title:   Senior Vice President One North Shore Center,
Suite 503 12 Federal Street Pittsburgh, PA 15212 Revolving Commitment
Percentage: 35.00%Revolving Commitment Amount $35,000,000.00



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, As a Lender By:  

/s/ Joseph King

Name:   Joseph King Title:   Senior Vice President 525 William Penn Place
Pittsburgh, Pennsylvania 15219 Revolving Commitment Percentage: 22.50% Revolving
Commitment Amount $22,500,000.00



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP, General
Counsel and Secretary of Air and Liquid Systems Corporation, a Pennsylvania
corporation (the “Company”), and that he/she, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP, General
Counsel and Secretary of Union Electric Steel Corporation, a Pennsylvania
corporation (the “Company”), and that he/she, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP and
Secretary of Alloys Unlimited and Processing, LLC, a Pennsylvania limited
liability company (the “Company”), and that he/she, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Rose Hoover, who acknowledged himself/herself to be the director of
Union Electric Steel UK Limited, a limited liability company organized under the
laws of England and Wales (the “Company”), and that he/she, as such officer of
the Company, executed the foregoing instrument for the purposes therein
contained by signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Rose Hoover, who acknowledged himself/herself to be the director of The
Davy Roll Company Limited, a limited liability company organized under the laws
of England and Wales (the “Company”), and that he/she, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 20th day of May, 2016, before me, a Notary Public, personally
appeared Maria Trainor, who acknowledged himself/herself to be the Authorized
Signatory of Akers Sweden AB, a company duly incorporated and organized under
the laws of Sweden (the “Company”), and that he/she, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Sharon L. Connolly

Notary Public

My Commission Expires:

May 5, 2019



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 20th day of May, 2016, before me, a Notary Public, personally
appeared Maria Trainor, who acknowledged himself/herself to be the Authorized
Signatory of Akers AB, a company duly incorporated and organized under the laws
of Sweden (the “Company”), and that he/she, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Sharon L. Connolly

Notary Public

My Commission Expires:

May 5, 2019



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP, General
Counsel and Secretary of Ampco-Pittsburgh Corporation, a Pennsylvania
corporation (the “Company”), and that he/she, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP and
Secretary of Ampco-Pittsburgh Securities V LLC, a Delaware limited liability
company (the “Company”), and that he/she, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP, General
Counsel and Secretary of Ampco-Pittsburgh Securities V Investment Corporation, a
Delaware corporation (the “Company”), and that he/she, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP, General
Counsel and Secretary of Ampco UES Sub, Inc., a Delaware corporation (the
“Company”), and that he/she, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his/her name
on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP and
Secretary of Akers National Roll Company, a Delaware corporation (the
“Company”), and that he/she, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his/her name
on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF    

Pennsylvania

   )       )    SS:

COUNTY OF    

Allegheny

     )

On this, the 18th day of May, 2016, before me, a Notary Public, personally
appeared Masha Trainor, who acknowledged himself/herself to be the VP and
Secretary of Rolls Technology Inc., a Delaware corporation (the “Company”), and
that he/she, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his/her name on behalf of the
Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Nancy J. Woods

Notary Public

My Commission Expires:

March 30, 2018



--------------------------------------------------------------------------------

EXHIBIT 1.2

BORROWING BASE CERTIFICATE

THIS BORROWING BASE CERTIFICATE, is delivered pursuant to Section 9.10 of that
certain Revolving Credit and Security Agreement, dated May 20, 2016, by and
among AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania corporation, UNION
ELECTRIC STEEL CORPORATION, a Pennsylvania corporation, ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company, AKERS NATIONAL ROLL
COMPANY, a Delaware corporation, AKERS SWEDEN AB, a company duly incorporated
and organized under the laws of Sweden, UNION ELECTRIC STEEL UK LIMITED, a
limited liability company organized under the laws of England a nd Wales
(collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined in the in the Credit Agreement) party thereto, the Lenders (as defined
in the Credit Agreement) party thereto, and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”) (as the same
may by amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned hereby certifies that [he/she] is the                     of the
Borrowing Agent and that, as such, [he/she] is authorized to execute this
Certificate on behalf of the Borrowers and further certifies that:

For purposes of this Certificate, the date for which the Borrowing Base is being
calculated is             , 201     (the “Calculation Date”).

1. Formula Amount. The Formula Amount as of the Calculation Date is
$        . The calculation of the Formula Amount is attached hereto as Exhibit 1
and made a part hereof.

2. Undrawn Availability. The Undrawn Availability as of the Calculation Date is
$         [insert amount from item 2(C) below], calculated as follows:

(A) The Formula Amount equals $             [insert amount from item 1 above]

 

(B)

   (i)   Maximum Revolving Advance Amount   $ 100,000,000.00 1     (ii)  
Maximum Undrawn Amount of all outstanding Letters of Credit   $                
   (iii)   aggregate amount of all outstanding Advances   $                   
(iv)   item 2(B)(ii) plus item 2(B)(iii)   $                    (v)   item
2(B)(i) less item 2(B)(iv)   $                

 

1  Such amount to be increased if the accordion is exercised in accordance with
Section 2.24 of the Credit Agreement or decreased if the facility is permanently
reduced pursuant to Section 2.2(f) of the Credit Agreement.



--------------------------------------------------------------------------------

(C) The lesser of item 2(A) and item 2(B)(v) equals the Undrawn Availability
$            .

3. Average Undrawn Availability [To be calculated on at the end of a fiscal
quarter]. The Average Undrawn Availability as of the Calculation Date is
$            . The calculation of the Average Undrawn Availability is attached
hereto as Exhibit 2 and made a part hereof.

4. As of the Calculation Date, the Revolving Advances outstanding on such date
does not (and, after giving effect to any Revolving Advances being requested in
conjunction with the delivery of this Certificate and any Swing Loans advanced
on the date hereof, will not) exceed the lesser of (i) the Maximum Revolving
Advance Amount less the Maximum Undrawn Amount of all outstanding Letters of
Credit or (ii) the Formula Amount.

5. As of the Calculation Date, all accounts set forth herein as Eligible
Domestic Inventory, Eligible Domestic Receivables, Eligible Domestic Insured
Foreign Receivables, Eligible Equipment, Eligible UK Inventory, Eligible UK
Receivables, Eligible UK Insured Foreign Receivables, Eligible Swedish
Inventory, Eligible Swedish Receivables and Eligible Swedish Insured Foreign
Receivables meet each of the requirements of Eligible Domestic Inventory,
Eligible Domestic Receivables, Eligible Domestic Insured Foreign Receivables,
Eligible Equipment, Eligible UK Inventory, Eligible UK Receivables, Eligible UK
Insured Foreign Receivables, Eligible Swedish Inventory, Eligible Swedish
Receivables and Eligible Swedish Insured Foreign Receivables, as applicable, as
set forth in the Credit Agreement.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Borrowing Base Certificate on the      day of             ,
20    .

 

WITNESS:     AMPCO-PITTSBURGH CORPORATION

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1

FORMULA AMOUNT CALCULATIONS

(see attached)



--------------------------------------------------------------------------------

EXHIBIT 2

AVERAGE UNDRAWN AVAILABILITY CALCULATIONS

(see attached)



--------------------------------------------------------------------------------

EXHIBIT 1.2(a)

FORM OF

COMPLIANCE CERTIFICATE

            , 201    

PNC Bank, National Association,

as Agent

300 Fifth Ave. – 14th Floor

Pittsburgh, Pennsylvania 15222

Ladies and Gentlemen:

I refer to the Revolving Credit and Security Agreement, dated as of May 20,
2016, by and among AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania corporation,
UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation, ALLOYS UNLIMITED
AND PROCESSING, LLC, a Pennsylvania limited liability company, AKERS NATIONAL
ROLL COMPANY, a Delaware corporation, AKERS SWEDEN AB, a company duly
incorporated and organized under the laws of Sweden, UNION ELECTRIC STEEL UK
LIMITED, a limited liability company organized under the laws of England and
Wales (collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined in the in the Credit Agreement) party thereto, the Lenders (as defined
in the Credit Agreement) party thereto and PNC Bank, National Association, as
Agent for the Lenders (in such capacity, the “Agent”) (as may be amended,
modified, supplemented or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.

I, the                                          [Chief Financial
Officer/Controller] of Ampco-Pittsburgh Corporation, a Pennsylvania corporation
(“Ampco-Pitt Corp.”), do hereby certify, solely in my capacity as an officer of
Ampco-Pitt Corp., on behalf of Ampco-Pitt Corp. as of the                     
[month/quarter/year] ended                  , 201     (the “Report Date”), as
follows:

1. CHECK ONE:

 

____        

   The annual financial statements of the Loan Parties and their Subsidiaries,
consisting of consolidated statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, being
delivered to the Agent and the Lenders with this Compliance Certificate (a) are
all prepared in accordance with GAAP applied in the manner required by the terms
and provisions of the Credit Agreement, and in reasonable detail and reported
upon without qualification by an independent certified public accounting firm
selected by the Loan Parties and satisfactory to Agent, along with the
supporting consolidating statement of income and balance sheet for the same
period, and (b) comply with the reporting requirements for such financial
statements as set forth in Section 9.7 [Annual Financial Statements] of the
Credit Agreement.



--------------------------------------------------------------------------------

  

OR

 

____        

   The quarterly financial statements of the Loan Parties and their
Subsidiaries, consisting of an unaudited balance sheet of the Loan Parties and
their Subsidiaries on a consolidated basis and unaudited statements of income
and cash flow of the Loan Parties and their Subsidiaries on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, being delivered to the Agent and the
Lenders with this Compliance Certificate (a) prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year-end adjustments that individually and in the aggregate
are not material to the Loan Parties and their Subsidiaries’ business operations
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year, along with the
supporting consolidating statement of income and balance sheet reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter, and (b) comply with the reporting requirements for such financial
statements as set forth in Section 9.8 [Quarterly Financial Statements] of the
Credit Agreement.   

 

OR

 

____        

   The monthly unaudited balance sheet of the Loan Parties and their
Subsidiaries on a consolidated basis and unaudited statements of income of the
Loan Parties and their Subsidiaries on a consolidated basis reflecting results
of operations from the beginning of the fiscal year to the end of such month and
for such month, in each case being delivered to the Agent and the Lenders with
this Compliance Certificate, (a) prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to the Loan Parties and their Subsidiaries’ business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year, along with the
supporting consolidating statement of income and balance sheet reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter, and (b) comply with the reporting requirements for such financial
statements as set forth in Section 9.9 [Monthly Financial Statements] of the
Credit Agreement.

2. The representations and warranties of the Loan Parties contained in Article V
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct with the
same effect as though such representations and warranties had been made on and
as of the Report Date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties were true and
correct in all material respects on and as of the specific dates or times
referred to therein).

 

- 2 -



--------------------------------------------------------------------------------

3. In accordance with Section 9.18 [Updates to Certain Schedules] of the Credit
Agreement, attached hereto as Exhibit A are updates to the schedules to the
Credit Agreement (the “Updated Schedules”). Notwithstanding the foregoing,
Ampco-Pitt Corp. (on behalf of the Loan Parties) hereby acknowledges and agrees
that, other than as set forth in Section 9.18 [Updates to Certain Schedules] of
the Credit Agreement, no schedule shall be deemed to have been amended, modified
or superseded by the Updated Schedules, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured by the Updated Schedules, unless and until
the Required Lenders, in their sole and absolute discretion, shall have accepted
in writing the Updated Schedules.

4. No Event of Default or Potential Event of Default exists on the Report Date;
no Material Adverse Change has occurred since the date of the previously
delivered Compliance Certificate; and no event has occurred or is continuing
since the date of the previously delivered Compliance Certificate that would
reasonably be expected to result in a Material Adverse Change.

[NOTE: If any Event of Default, material adverse change or event which would
reasonably be expected to result in a material adverse change has occurred or is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]

5. Fixed Charge Coverage Ratio (Section 6.5(a)). The ratio of (a) EBITDA minus
cash taxes paid or required to be paid (including tax distributions but
excluding taxes to the extent the same are excluded when determining EBITDA),
minus dividends (including, without limitation, any dividend or other
application of any funds, property or assets to the purchase, redemption or
other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any applicable Loan Party), minus an amount equal
to the sum of (y) Unfunded Capital Expenditures (including fifteen percent (15%)
of the Net Invoice Cost of Equipment purchased using proceeds of Advances during
any applicable fiscal period) plus (z) an amount equal to the amount by which
the Net Invoice Cost of such Equipment exceeds the appraised value of such
Equipment, in each case for the Loan Parties and their Subsidiaries on a
consolidated basis, to (b) Fixed Charges is          to 1.0 measured on a
rolling twelve (12) month basis, which is not less than the permitted ratio of
1.0 to 1.01 for the relevant period:

(A) EBITDA for the rolling twelve (12) months ending as of the Report Date
equals $        , and is computed as follows:

 

(i)

  net income (or loss) (excluding extraordinary gains and extraordinary losses)
   $                

(ii)

  interest expense    $                

(iii)

  charges against income for federal, state and local taxes    $                

 

1  Fixed Charge Coverage Ratio is calculated during any Trigger Period.

 

- 3 -



--------------------------------------------------------------------------------

(iv)

  depreciation expenses   $                

(v)

  amortization expenses   $                

(vi)

  fees, costs and expenses directly incurred in connection with and paid within
sixty (60) days after the closing of any applicable Permitted Acquisition to the
extent expensed but not capitalized in an aggregate amount not to exceed Five
Million and 00/100 Dollars ($5,000,000.00)   $                

(vii)

  solely with respect to any applicable Permitted Acquisition where the purchase
price payable in connection therewith may be increased as a result of a
mark-to-market adjustment in the share value of Ampco-Pitt Corp., an amount
equal to the increase (but in no event any decrease) in the applicable purchase
price payable by Ampco-Pitt Corp. or any other applicable Loan Party, as
applicable, as a result of such mark-to-market adjustment (with each calculation
of any such increase to be determined on terms and conditions and evidenced in
form and substance reasonably acceptable to the Agent) to the extent such
increase amount has been deducted in the determination of net income   $
               

(viii)

  any non-cash losses or non-cash net loss impairment reflected in net income as
a result of inclusion of the proportionate share of financial results of: (1)
Union Electric Steel MG Roll Company Limited, an entity existing under the laws
of the Peoples’ Republic of China; and/or (2) Shani Akers TISCO Roll Co. Ltd.,
Taiyan, an entity existing under the laws of the Peoples’ Republic of China, in
each case, in the determination of net income   $                

(ix)

  the non-cash effects of inclusion of purchase accounting in connection with
Permitted Acquisitions   $                

(x)

  restructuring expenses and integration costs in connection with and paid
within three hundred sixty-five (365) days of the closing of any applicable
Permitted Acquisition to   $                

 

- 4 -



--------------------------------------------------------------------------------

  the extent expensed but not capitalized in an aggregate amount not to exceed
Five Million and 00/100 Dollars ($5,000,000.00) in any fiscal year  

(xi)

  pension and other post-retirement benefit expense to the extent expensed but
not capitalized   $                

(xii)

  non-cash asbestos-related charges and credits to the extent expensed but not
capitalized   $                

(xiii)

  debt-related financing costs to the extent expensed but not capitalized in an
aggregate amount not to exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00)   $                

(xiv)

  non-cash charges to intangible assets, non-cash impairments of plant, property
and equipment and impairment of goodwill   $                

(xv)

  sum of items 5(A)(i) through 5(A)(xiv) equals EBITDA   $                

(B) cash taxes paid or required to be paid (including tax distributions but
excluding taxes to the extent the same are excluded when determining EBITDA)
equals $        .

(C) dividends (including, without limitation, any dividend or other application
of any funds, property or assets to the purchase, redemption or other retirement
of any Equity Interest, or of any options to purchase or acquire any Equity
Interest of any applicable Loan Party) equals $        .

(D) Unfunded Capital Expenditures (including fifteen percent (15%) of the Net
Invoice Cost of Equipment purchased using proceeds of Advances during any
applicable fiscal period) equals $        .

(E) an amount equal to the amount by which the Net Invoice Cost of such
Equipment exceeds the appraised value of such Equipment, in each case for the
Loan Parties and their Subsidiaries on a consolidated basis equals $        .

(F) item 5(D) plus item 5(E) equals $        .

(G) item 5(A) minus item 5(B) minus item 5(C) minus 5(F) equals $        .

 

- 5 -



--------------------------------------------------------------------------------

(H) Fixed Charges for the rolling twelve (12) months ending as of the Report
Date equals $        , and is computed as follows:

 

(i)

  interest expense   $                

(ii)

  scheduled principal installments on Indebtedness, including capitalized lease
obligations   $                

(iii)

  amortization of availability under the Fixed Asset Advance Amount   $
               

(iv)

  share repurchases   $                

(v)

  cash contributed to Plans   $                

(vi)

  cash paid with respect to pensions and other post- retirement benefit expense
  $                

(vii)

  cash paid (adjusted for insurance proceeds) for any asbestos related liability
  $                

(viii)

  sum of items 5(H)(i) through 5(H)(vii)   $                

(I) The ratio of item 5(G) to item 5(H)(viii) equals the Fixed Charge Coverage
Ratio.

6. Minimum Liquidity (Section 6.5(b)). As of the Report Date, the Borrowers’
Liquidity is $        , which is not less than the permitted: sum of (i) the
principal amount outstanding of applicable additional Indebtedness (or, in the
case of the repayment of Indebtedness evidenced by the Altor/SHB Promissory
Notes, as applicable, either (y) the principal amount outstanding or (z) the
Make Whole Amount (as defined in the Altor/SHB Promissory Notes), as
applicable), plus (ii) after giving effect to the repayment of applicable
additional Indebtedness, an amount equal to twenty percent (20%) of the
then-applicable Maximum Revolving Advance Amount.

(A) the Borrowers’ unrestricted domestic cash equals $        .

(B) the Net Unrestricted Foreign Cash (in an amount not to exceed the Dollar
Equivalent of Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00) equals $        .

(C) the Formula Amount equals $        . The calculation of the Formula Amount
is attached hereto as Exhibit B.

(D) the Maximum Revolving Advance Amount equals $        .

(E) the Maximum Undrawn Amount of all Letters of Credit equals $        .

(F) the sum of the outstanding amount of Advances equals $        .

 

- 6 -



--------------------------------------------------------------------------------

(G) item 6(D) less item 6(E) less item 6(F) equals $        .

(H) the Undrawn Availability equals $        , which is the amount equal to the
lesser of item 6(C) and item 6(G).

(I) the sum of items 6(A), plus item 6(B), plus item 6(H) equals Liquidity.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this      day of             , 20    .

 

AMPCO-PITTSBURGH CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Updated Schedules

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B

Formula Amount

[see attached]



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

FORM OF

REVOLVING CREDIT NOTE

 

$            Pittsburgh, Pennsylvania    May     , 20    

FOR VALUE RECEIVED, the undersigned, AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY,
a Delaware corporation (“National Roll”) (ALS, UES Corp., Alloys and National
Roll are each a “Borrower” and collectively, the “Borrowers”), hereby promise to
pay to the order of                      (“Holder”), the lesser of (i) the
principal sum of              and     /100 Dollars ($        ) or (ii) the
aggregate unpaid principal balance of all Revolving Advances made by Holder to
the Borrowers pursuant to Section 2.1 [Revolving Advances] of that certain
Revolving Credit and Security Agreement, dated May 20, 2016 (as may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
by and among the Borrowers, AKERS SWEDEN AB, a company duly incorporated and
organized under the laws of Sweden, UNION ELECTRIC STEEL UK LIMITED, a limited
liability company organized under the laws of England and Wales, the Guarantors
(as defined the Credit Agreement) party thereto from time to time, the Lenders
(as defined in the Credit Agreement) party thereto from time to time, and PNC
BANK, NATIONAL ASSOCIATION, as agent for the Lenders (in such capacity, the
“Agent”), payable on the last day of the Term or as otherwise provided in the
Credit Agreement. All capitalized terms used herein shall, unless otherwise
defined herein, have the same meanings given to such terms in the Credit
Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Agent or at the direction of the Required Lenders to the Agent
or, in the case of any Event of Default under Section 10.7 [Bankruptcy] of the
Credit Agreement, immediately and automatically upon the occurrence of such
Event of Default without the requirement of any affirmative action by any party,
the Borrowers shall pay interest on the entire principal amount of the then
outstanding Revolving Advances evidenced by this Revolving Credit Note (this
“Revolving Credit Note”) at the Default Rate specified by Section 3.1 [Interest]
of, or as otherwise provided in, the Credit Agreement. Such interest rate will
accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in the Credit Agreement and
on the last day of the Term.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.

This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Agent and the Lenders and their respective successors and assigns.
This Revolving Credit Note may be enforced by Holder or its respective
successors or assigns. All references herein to the “Borrowers”, “Holder”, the
“Agent” and the “Lenders” shall be deemed to apply to the Borrowers, Holder, the
Agent and the Lenders, respectively, and their respective successors and
assigns.

This Revolving Credit Note shall be deemed to be a contract under the Laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or Other Documents including any portion of this Revolving Credit Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Revolving Credit Note.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Revolving Credit Note as
of the day and year first above written.

 

    BORROWERS: ATTEST:     AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania
corporation

 

    By:  

 

    Name:  

 

    Title:  

 

ATTEST:     UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation

 

    By:  

 

    Name:  

 

    Title:  

 

ATTEST:     ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited
liability company

 

    By:  

 

    Name:  

 

    Title:  

 

ATTEST:     AKERS NATIONAL ROLL COMPANY, a Delaware corporation

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4(a)

FORM OF

SWING LOAN NOTE

 

$10,000,000.00    Pittsburgh, Pennsylvania    May     , 2016

FOR VALUE RECEIVED, the undersigned, AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), and AKERS NATIONAL ROLL
COMPANY, a Delaware corporation (“National Roll”), AKERS SWEDEN AB, a company
duly incorporated and organized under the laws of Sweden (“Swedish Borrower”),
UNION ELECTRIC STEEL UK LIMITED, a limited liability company organized under the
laws of England and Wales (“UK Borrower”) (ALS, UES Corp., Alloys, National
Roll, Swedish Borrower and UK Borrower are each a “Borrower” and collectively,
the “Borrowers”), hereby promise to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (“PNC”), the lesser of (i) the principal sum of the Dollar
Equivalent of Ten Million and 00/100 Dollars ($10,000,000.00) or (ii) the
aggregate unpaid principal balance of all Swing Loans made by PNC to the
Borrowers pursuant to Section 2.4 [Swing Loans] of that certain Revolving Credit
and Security Agreement, dated May 20, 2016 (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among the Borrowers, , the Guarantors (as defined the Credit Agreement) party
thereto from time to time, the Lenders (as defined in the Credit Agreement)
party thereto from time to time, and PNC, as agent for the Lenders (in such
capacity, the “Agent”), payable on the last day of the Term or as otherwise
provided in the Credit Agreement. All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Agent or at the direction of the Required Lenders to the Agent
or, in the case of any Event of Default under Section 10.7 [Bankruptcy] of the
Credit Agreement, immediately and automatically upon the occurrence of any such
Event of Default without the requirements of any affirmative action by any
party, the Borrowers shall pay interest on the entire principal amount of the
then outstanding Swing Loans evidenced by this Swing Loan Note (this “Swing Loan
Note”) at the Default Rate specified by Section 3.1 [Interest] of, or as
otherwise provided in, the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Swing Loan
Note will be payable on the dates set forth in the Credit Agreement and on the
last day of the Term.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Swing Loan Note is the Swing Loan Note referred to in, and is entitled to
the benefits of, the Credit Agreement and Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Loan Note.

This Swing Loan Note shall bind the Borrowers and their respective successors
and assigns, and the benefits hereof shall inure to the benefit of Holder, the
Agent and the Lenders and their respective successors and assigns. This Swing
Loan Note may be enforced by Holder or its respective successors or assigns. All
references herein to the “Borrowers”, “PNC”, the “Agent” and the “Lenders” shall
be deemed to apply to the Borrowers, Holder, the Agent and the Lenders,
respectively, and their respective successors and assigns.

This Swing Loan Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or the Other Documents including any portion of this Swing Loan Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

Delivery of an executed counterpart of a signature page of this Swing Loan Note
by telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Swing Loan Note.

Notwithstanding any provision of this Swing Loan Note to the contrary, the
obligations of the Swedish Borrower and the UK Borrower under this Swing Loan
Note are limited by and subject to the provisions of Section 16.19 of the Credit
Agreement.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Swing Loan Note as of
the day and year first above written.

 

    BORROWERS: WITNESS/ATTEST:     AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation

 

    By:  

 

    Name:  

 

    Title:  

 

WITNESS/ATTEST:     UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation

 

    By:  

 

    Name:  

 

    Title:  

 

WITNESS/ATTEST:     ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited
liability company

 

    By:  

 

    Name:  

 

    Title:  

 

WITNESS/ATTEST:     AKERS NATIONAL ROLL COMPANY, a Delaware corporation     By:
 

 

    Name:  

 

    Title:  

 

 

     



--------------------------------------------------------------------------------

WITNESS/ATTEST:     AKERS SWEDEN AB, a company duly incorporated and organized
under the laws of Sweden

 

    By:  

 

    Name:  

 

    Title:  

 

WITNESS/ATTEST:     UNION ELECTRIC STEEL UK LIMITED, a limited liability company
organized under the laws of England and Wales

 

    By:  

 

    Name:  

 

    Title:  

 

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT 7.12(a)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

This Borrower Joinder and Assumption Agreement (“Joinder”) is made this      day
of             , 20    , by                                         , a [limited
liability company/limited partnership/general partnership/corporation] (the “New
Borrower”).

Background

Reference is made to (i) that certain Revolving Credit and Security Agreement,
dated as of May 20, 2016 (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation, UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation, ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company, AKERS NATIONAL ROLL COMPANY, a Delaware
corporation, AKERS SWEDEN AB, a company duly incorporated and organized under
the laws of Sweden, UNION ELECTRIC STEEL UK LIMITED, a limited liability company
organized under the laws of England and Wales (collectively, the “Borrowers”,
and each a “Borrower”), the Guarantors (as defined in the in the Credit
Agreement) party thereto, the Lenders (as defined in the Credit Agreement) party
thereto, and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders
(PNC, in such capacity, the “Agent”), and (ii) the Other Documents referred to
in the Credit Agreement, as the same may be modified, supplemented, amended or
restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. The New Borrower is a subsidiary of a Loan Party that was created or
acquired subsequent to the Closing Date or has ceased to be an Excluded
Subsidiary. Pursuant to clause (a)(ii) of Section 7.1 [Merger, Consolidation,
Acquisition and Sale of Assets] and Section 7.12 [Subsidiaries and
Partnerships], it is a condition to the Lenders’ and Agent’s obligations to
continue to make the Advances under the Credit Agreement that the New Borrower,
effective as of the date hereof: (i) become a party to the Credit Agreement and
the Other Documents to which all of the Borrowers are a party (collectively, the
“Joinder Documents”); and (ii) assume the obligations of a Borrower thereunder
pursuant to the terms and conditions of this Joinder. In consideration of the
Obligations and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrowers, and in order to
induce the Lenders and the Agent to continue to make the Advances under the
Credit Agreement, the New Borrower, intending to be legally bound, hereby
covenants and agrees that effective as of the date hereof, it hereby is, and
shall be deemed to be, a Borrower under the Credit Agreement and the other
Joinder Documents, and agrees that from the date hereof and so long as any
Advance or any Revolving Commitment of any Lender shall remain outstanding and
until the payment in full of the Advances and the Notes and the performance of
all other obligations of the Borrowers under the Other Documents, the New
Borrower has assumed the obligations of a Borrower under each of the Joinder
Documents, and the New Borrower shall perform, comply with and be subject to and
bound by, jointly and severally, each of the terms, provisions and waivers of
the Credit Agreement and each of the other Joinder Documents and any other
documents which are stated to apply to or are made



--------------------------------------------------------------------------------

by a Borrower. Without limiting the generality of the foregoing, the New
Borrower hereby represents and warrants that (i) each of the representations and
warranties with respect to the Borrowers set forth in Article 5 of the Credit
Agreement is true and correct as to the New Borrower on and as of the date
hereof as if made on and as of the date hereof by the New Borrower (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects on and as of the specific date or times referred to in said
representations and warranties) and (ii) the New Borrower has heretofore
received a true and correct copy of the Credit Agreement and each of the Other
Documents (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.

When executed and delivered, this Joinder may be attached to each of the Joinder
Documents as evidence of the joinder of the undersigned in and to each such
Joinder Document.

The New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and
the Agent, the Credit Agreement and each of the other Joinder Documents given by
the Borrowers to the Agent and any of the Lenders.

The New Borrower is simultaneously delivering to the Agent the following
documents together with this Joinder required under clause (a)(ii) of
Section 7.1 [Merger, Consolidation, Acquisition and Sale of Assets] and
Section 7.12 [Subsidiaries] of the Credit Agreement.

 

Document

  

Delivered

  

Not

Delivered

Opinion of Counsel (mandatory)    ¨    ¨ Officer’s Certificate (mandatory)    ¨
   ¨ Secretary’s Certificate (mandatory)    ¨    ¨ Pledge Agreement – Parent or
other Loan Party pledging [Stock/Partnership Interests/LLC Interests] of New
Borrower (mandatory)    ¨    ¨ Pledge Agreement – New Borrower pledging
[Stock/Partnership Interests/LLC Interests] of its Subsidiaries (if applicable)
   ¨    ¨ Lien Waivers (if applicable)    ¨    ¨ UCC-1 Financing Statements
naming New Borrower and pledgor of New Borrower as debtor (mandatory)    ¨    ¨

 

- 2 -



--------------------------------------------------------------------------------

    

Schedules to Credit Agreement

  

Delivered

  

Not

Delivered

Schedule 1.2   

Permitted Encumbrances (if applicable)

   ¨    ¨ Schedule 4.4   

Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory)

   ¨    ¨ Schedule 5.2(a)   

States of Qualification and Good Standing (mandatory)

   ¨    ¨ Schedule 5.2(b)   

Subsidiaries (mandatory)

   ¨    ¨ Schedule 5.4   

Federal Tax Identification (mandatory)

   ¨    ¨ Schedule 5.6   

Prior Names (if applicable)

   ¨    ¨ Schedule 5.7   

Environmental Matters (if applicable)

   ¨    ¨ Schedule 5.8(b)(i)   

Litigation (if applicable)

   ¨    ¨ Schedule 5.8(b)(ii)   

Indebtedness (if applicable)

   ¨    ¨ Schedule 5.9   

Intellectual Property, Source Code Escrow Agreements (if applicable)

   ¨    ¨ Schedule 5.24   

Equity Interests (if applicable)

   ¨    ¨ Schedule 5.25   

Commercial Tort Claims (if applicable)

   ¨    ¨ Schedule 5.27   

Material Contracts (if applicable)

   ¨    ¨ Schedule 7.3   

Guaranties (if applicable)

   ¨    ¨

[Note: updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement.]

In furtherance of the foregoing, the New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Agent to carry
out more effectively the provisions and purposes of this Joinder and the Other
Documents.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Borrower has duly
executed this Joinder and delivered the same to the Agent for the benefit of the
Lenders, on the date and year first above written, with the intention that it
constitute a document under seal.

 

      NEW BORROWER:      

 

      By:  

(SEAL)

      Name:  

 

      Title:  

 

Acknowledged and accepted:       PNC BANK, NATIONAL ASSOCIATION, as Agent      
By:  

 

      Name:  

 

      Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT 7.12(b)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

This Guarantor Joinder and Assumption Agreement (“Joinder”) is made this     
day of             , 20    , by                                         , a
[limited liability company/limited partnership/general partnership/corporation]
(the “New Guarantor”).

Background

Reference is made to (i) that certain Revolving Credit and Security Agreement,
dated as of May 20, 2016 (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation, UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation, ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company, AKERS NATIONAL ROLL COMPANY, a Delaware
corporation, AKERS SWEDEN AB, a company duly incorporated and organized under
the laws of Sweden, UNION ELECTRIC STEEL UK LIMITED, a limited liability company
organized under the laws of England and Wales (collectively, the “Borrowers”,
and each a “Borrower”), the Guarantors (as defined in the in the Credit
Agreement) party thereto, the Lenders (as defined in the Credit Agreement) party
thereto, and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”), (ii) that certain Guaranty and Suretyship
Agreement, dated as of April     , 2016, by and among AMPCO-PITTSBURGH
SECURITIES V INVESTMENT CORPORATION, a Delaware corporation, AMPCO UES SUB,
INC., a Delaware corporation and ROLLS TECHNOLOGY INC., a Delaware corporation
in favor of the Agent and the Lenders (the “Guaranty”), and (iii) the Other
Documents referred to in the Credit Agreement, as the same may be modified,
supplemented, amended or restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Guarantor as a result of becoming
affiliated with Borrowers and the Guarantors, the New Guarantor hereby agrees
that: (i) on the date hereof, it shall execute and deliver to the Agent for the
benefit of the Lenders any applicable documents as set forth in this Joinder;
and (ii) effective as of the date hereof, it hereby is, and shall be deemed to
be, a Guarantor under the Credit Agreement, the Guaranty and each of the Other
Documents to which the Guarantors are a party and agrees that from the date
hereof and so long as any Advance or any Revolving Commitment of any Lender
shall remain outstanding and until the payment in full of the Advances and the
Notes and the performance of all other obligations of the Borrowers under the
Other Documents, the New Guarantor has assumed the obligations of a Guarantor
under, and the New Guarantor shall perform, comply with and be subject to and
bound by, jointly and severally, each of the terms, provisions and waivers of
the Credit Agreement, the Guaranty and each of the Other Documents which are
stated to apply to or are made by a Guarantor. Without limiting the



--------------------------------------------------------------------------------

generality of the foregoing, the New Guarantor hereby represents and warrants
that (i) each of the representations and warranties with respect to the
Guarantors set forth in Article 5 of the Credit Agreement is true and correct as
to the New Guarantor on and as of the date hereof as if made on and as of the
date hereof by the New Guarantor (except representations and warranties which
relate solely to an earlier date or time which representations and warranties
shall be true and correct in all material respects on and as of the specific
date or times referred to in said representations and warranties) and (ii) the
New Guarantor has heretofore received a true and correct copy of the Credit
Agreement and each of the Other Documents (including any modifications thereof
or supplements or waivers thereto) as in effect on the date hereof.

The New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Agent the Credit Agreement and each of the Other Documents given by the
Guarantors to the Agent and any of the Lenders.

The New Guarantor is simultaneously delivering to the Agent the following
documents together with this Joinder required under clause (a)(ii) of
Section 7.1 [Merger, Consolidation, Acquisition and Sale of Assets] and
Section 7.12 [Subsidiaries] of the Credit Agreement.

 

Document

  

Delivered

  

Not

Delivered

Guaranty (mandatory)    ¨    ¨ Opinion of Counsel (mandatory)    ¨    ¨
Officer’s Certificate (mandatory)    ¨    ¨ Secretary’s Certificate (mandatory)
   ¨    ¨ Pledge Agreement – Parent or other Loan Party pledging
[Stock/Partnership Interests/LLC Interests] of New Guarantor (mandatory)    ¨   
¨ Pledge Agreement – New Guarantor pledging [Stock/Partnership Interests/LLC
Interests] of its Subsidiaries (if applicable)    ¨    ¨ Lien Waivers (if
applicable)    ¨    ¨ UCC-1 Financing Statements naming New Guarantor and
pledgor of New Guarantor as debtor (mandatory)    ¨    ¨

 

- 2 -



--------------------------------------------------------------------------------

    

Schedules to Credit Agreement

  

Delivered

  

Not

Delivered

Schedule 1.2   

Permitted Encumbrances (if applicable)

   ¨    ¨ Schedule 4.4   

Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory)

   ¨    ¨ Schedule 5.2(a)   

States of Qualification and Good Standing (mandatory)

   ¨    ¨ Schedule 5.2(b)   

Subsidiaries (mandatory)

   ¨    ¨ Schedule 5.4   

Federal Tax Identification (mandatory)

   ¨    ¨ Schedule 5.6   

Prior Names (if applicable)

   ¨    ¨ Schedule 5.7   

Environmental Matters (if applicable)

   ¨    ¨ Schedule 5.8(b)(i)   

Litigation (if applicable)

   ¨    ¨ Schedule 5.8(b)(ii)   

Indebtedness (if applicable)

   ¨    ¨ Schedule 5.9   

Intellectual Property, Source Code Escrow Agreements (if applicable)

   ¨    ¨ Schedule 5.24   

Equity Interests (if applicable)

   ¨    ¨ Schedule 5.25   

Commercial Tort Claims (if applicable)

   ¨    ¨ Schedule 5.27   

Material Contracts (if applicable)

   ¨    ¨ Schedule 7.3   

Guaranties (if applicable)

   ¨    ¨

[Note: updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement.]

In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Agent to carry
out more effectively the provisions and purposes of this Joinder and the Other
Documents.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Guarantor has
duly executed this Joinder and delivered the same to the Agent for the benefit
of the Lenders, on the date and year first above written, with the intention
that it constitute a document under seal.

 

      NEW GUARANTOR:        

 

      By:  

 

  (SEAL)       Name:  

 

      Title:  

 

Acknowledged and accepted:         PNC BANK, NATIONAL ASSOCIATION, as Agent    
    By:  

 

        Name:  

 

       



--------------------------------------------------------------------------------

EXHIBIT 8.1(c)

FINANCIAL CONDITION CERTIFICATE

The undersigned, as the Chief Financial Officer of AMPCO-PITTSBURGH CORPORATION,
a Pennsylvania corporation (“Ampco-Pitt Corp.”), hereby certifies, solely in my
capacity as an officer of Ampco-Pitt Corp., that, in each case as of the Closing
Date:

1) I am the Chief Financial Officer of Ampco-Pitt Corp. Each Loan Party (as
defined in the Credit Agreement (as hereinafter defined)) is duly organized,
existing and in good standing under the laws of the jurisdiction of its
organization.

2) I am fully familiar with all of the business and financial affairs of the
Loan Parties including, without limiting the generality of the foregoing, all of
the matters hereinafter described.

3) This Certificate is made and delivered to PNC Bank, National Association
(“PNC”), and various other financial institutions from time to time (PNC and
such other financial institutions are each a “Lender” and collectively, the
“Lenders”), PNC, as administrative agent for the Lenders (PNC, in such capacity,
the “Agent”), pursuant to the terms of that Revolving Credit and Security
Agreement, dated May 20, 2016, by and among AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY,
a Delaware corporation (“National Roll”), AKERS SWEDEN AB, a company duly
incorporated and organized under the laws of Sweden (“Swedish Borrower”), UNION
ELECTRIC STEEL UK LIMITED, a limited liability company organized under the laws
of England and Wales (“UK Borrower”) (ALS, UES, Alloys, National Roll, the
Swedish Borrower, the UK Borrower and each Person joined thereto as a borrower
from time to time, are collectively, the “Borrowers”, and each a “Borrower”),
the Guarantors (as defined therein), Lenders and Agent (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), for the
purpose of inducing Lenders, now and from time to time hereafter, to continue to
make Advances to Borrowers pursuant to the Credit Agreement. I understand that
you are relying on this Certificate. All capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

4) [Reserved].

5) After giving effect to the Credit Agreement and the transactions contemplated
thereby, each Loan Party will be solvent, able to pay its debts as they mature,
will have capital sufficient to carry on its businesses and all businesses in
which it is about to engage, and (i) as of the Closing Date, the fair present
saleable value of its assets, calculated on a going concern basis, is in excess
of the amount of its liabilities and (ii) subsequent to the Closing Date, the
fair saleable value of its assets (calculated on a going concern basis) are
expected to be in excess of the amount of its liabilities. All material
undisputed debts owing to third parties by any Loan Party are current and not
past due.



--------------------------------------------------------------------------------

6) The Credit Agreement was and the Other Documents were and will be executed
and delivered by Loan Parties to Agent and Lenders in good faith and in exchange
for reasonably equivalent value and fair consideration.

7) I have reviewed the relevant terms of the Credit Agreement and have made or
caused to be made under our supervision a review of the transactions and
conditions of the Loan Parties from December 31, 2015 to the date of this
Certificate and such review has not disclosed the existence during such period
of any condition of event which constitutes or would constitute a Default or
Event of Default.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

Dated: May     , 2016

 

WITNESS/ATTEST:     AMPCO-PITTSBURGH CORPORATION     By:  

 

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of                  , 201  , among
                     (the “Transferor Lender”), each Purchasing Lender executing
this Commitment Transfer Supplement (each, a “Purchasing Lender”), and PNC Bank,
National Association (“PNC”) as agent for the Lenders (as defined below) under
the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, in accordance with Section 16.3 of the Revolving Credit and Security
Agreement dated May 20, 2016 (as from time to time further amended, restated,
supplemented or otherwise modified in accordance with the terms thereof, the
“Credit Agreement”) by and among AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation, UNION ELECTRIC STEEL CORPORATION, a Pennsylvania
corporation, ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited
liability company, AKERS NATIONAL ROLL COMPANY, a Delaware corporation, AKERS
SWEDEN AB, a company duly incorporated and organized under the laws of Sweden,
UNION ELECTRIC STEEL UK LIMITED, a limited liability company organized under the
laws of England and Wales (collectively, the “Borrowers”, and each a
“Borrower”), the Guarantors (as defined in the in the Credit Agreement) party
thereto, the Lenders (as defined in the Credit Agreement) party thereto, and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”), this Commitment Transfer Supplement is being executed and
delivered by the Transferor Lender and each Purchasing Lender, and consented to
by Agent in accordance with Section 16.3 of the Credit Agreement;

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, rights, obligations and commitments under the Credit Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement,

2. Upon receipt by Agent of four (4) counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and each Purchasing Lender a Transfer Effective
Notice, substantially in the form of Schedule II to this Commitment Transfer
Supplement (a “Transfer Effective Notice”). Such Transfer Effective Notice shall
set forth, inter alia, the date on which the transfer effected by this
Commitment Transfer Supplement shall become effective (the “Transfer Effective
Date”), which date shall not be earlier than the first (1st) Business Day
following the date such Transfer Effective Notice is received. From and after
the Transfer Effective Date, each Purchasing Lender shall be a Lender party to
the Credit Agreement for all purposes thereof.



--------------------------------------------------------------------------------

3. At or before 12:00 Noon Pittsburgh, Pennsylvania time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) of the outstanding Advances and
other amounts owing to the Transferor Lender under the Credit Agreement and the
Other Documents. Effective upon receipt by Transferor Lender of the Purchase
Price from a Purchasing Lender, Transferor Lender hereby irrevocably sells
assigns and transfers to such Purchasing Lender, without recourse,
representation or warranty, and each Purchasing Lender hereby irrevocably
purchases, takes and assumes from Transferor Lender, such Purchasing Lender’s
Purchased Percentage of the Advances and other amounts owing to the Transferor
Lender under the Credit Agreement and the Other Documents together with all
instruments, documents and collateral security pertaining thereto.

4. Transferor Lender has made arrangements with each Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.

5. (a) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of Transferor Lender pursuant to
the Credit Agreement and the Other Documents shall, instead, be payable to or
for the account of Transferor Lender and Purchasing Lender, as the case may be,
in accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Other Documents shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and each
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from the
Borrowers.

6. Concurrently with the execution and delivery hereof, Transferor Lender will
provide to each Purchasing Lender conformed copies of the Credit Agreement and
all related documents delivered to Transferor Lender.

7. Each of the parties to this Commitment Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Supplement.

 

- 2 -



--------------------------------------------------------------------------------

8. By executing and delivering this Commitment Transfer Supplement, Transferor
Lender and each Purchasing Lender confirm to and agree with each other and Agent
and Lenders as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, Transferor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, the Other Documents or any other instrument or
document furnished pursuant thereto; (ii) Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Loan Parties or the performance or observance by Loan
Parties of any of their Obligations under the Credit Agreement, the Other
Documents or any other instrument or document furnished pursuant hereto; (iii)
each Purchasing Lender confirms that it has received a copy of the Credit
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement; (iv)
each Purchasing Lender will, independently and without reliance upon Agent,
Transferor Lender or any other Lenders and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (v)
each Purchasing Lender appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof; (vi) each Purchasing Lender agrees
that it will perform all of its respective obligations as set forth in the
Credit Agreement to be performed by each as a Lender; and (vii) each Purchasing
Lender represents and warrants to Transferor Lender, Lenders, Agent and the
Borrowers that it is either (x) entitled to the benefits of an income tax treaty
with the United States of America that provides for an exemption from the United
States withholding tax on interest and other payments made by Loan Parties under
the Credit Agreement and the Other Documents or (y) is engaged in trade or
business within the United States of America.

9. Schedule I hereto sets forth the revised Revolving Commitment Percentages of
Transferor Lender and the Revolving Commitment Percentage of each Purchasing
Lender as well as administrative information with respect to each Purchasing
Lender.

10. This Commitment Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed and delivered by their respective duly authorized
officers on the date set forth above.

 

     

 

      as Transferor Lender       By:  

 

      Name:  

 

      Title:  

 

     

 

      as a Purchasing Lender       By:  

 

      Name:  

 

      Title:  

 

Consented to as of the date set forth above:       PNC BANK, NATIONAL
ASSOCIATION as Agent       By:  

 

      Name:  

 

      Title:  

 

      [If necessary per terms of Credit Agreement]       [Consented to:      
AMPCO-PITTSBURGH CORPORATION       By:  

 

      Name:  

 

      Title:  

 

  ]    



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

(Transferor Lender)    Revised Revolving Commitment Amount $               
Revised Revolving Commitment Percentage    % (Purchasing Lender)    Revolving
Commitment Amount $                Revolving Commitment Percentage    %

 

Purchasing Lender’s Address for Notices

 

 

 

Attention:

Telephone:

Telecopier:



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

(Form of Transfer Effective Notice)

To:                                          , as Transferor Lender and
                                        , as Purchasing Lender:

The undersigned, as Agent under the Revolving Credit and Security Agreement
dated May 20, 2016 (as from time to time further amended, restated, supplemented
or otherwise modified in accordance with the terms thereof, the “Credit
Agreement”) by and among AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania
corporation, UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation,
ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited liability company,
AKERS NATIONAL ROLL COMPANY, a Delaware corporation, AKERS SWEDEN AB, a company
duly incorporated and organized under the laws of Sweden, UNION ELECTRIC STEEL
UK LIMITED, a limited liability company organized under the laws of England and
Wales (collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined in the in the Credit Agreement) party thereto, the Lenders (as defined
in the Credit Agreement) party thereto, and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”), acknowledges
receipt of four (4) executed counterparts of a completed Commitment Transfer
Supplement in the form attached hereto. [Note: Attach copy of Commitment
Transfer Supplement]. Terms defined in such Commitment Transfer Supplement are
used herein as therein defined.

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be                  , 201  .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION as Agent   By:  

 

  Name:  

 

  Title:  

 

ACCEPTED FOR RECORDATION IN REGISTER:                 



--------------------------------------------------------------------------------

SCHEDULE 1.1

LETTERS OF CREDIT

Standby LCs Outstanding- PNC

 

Issue

Date

   Letter Of
Credit
Ref. No.    Customer
Reference    Expiry
Date    Beneficiary    Transaction
Currency
Outstanding
Amount      Bank
Currency
Outstanding
Amount  

Applicant Name: Aerofin Corporation

  

Transaction Currency: USD

  

01 Aug 2003

   00258639    00258639    31 Jul 2016    THE BANK OF
NEW YORK
MELLON TRUST      2,102,857.00 USD         2,102,857.00 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

                 2,102,857.00 USD                     

 

 

 

Applicant Total Outstanding:

                 2,102,857.00 USD                     

 

 

 

Applicant Name: AEROFIN DIVISION OF AIR AND LIQUID

  

Transaction Currency: USD

  

09 Dec 2013

   18120589    Electrabel
N.V.    31 Jan 2017    BNP PARIBAS
FORTIS BANK      97,981.49 USD         97,981.49 USD   

09 Dec 2014

   18122366    IEC
Advance
Pay    14 Oct 2016    ISRAEL
ELECTRIC
CORPORATION
LTD.      806,248.00 USD         806,248.00 USD   

09 Dec 2014

   18122368    IEC
Performance    14 Apr 2018    ISRAEL
ELECTRIC
CORPORATION
LTD.      322,499.20 USD         322,499.20 USD   

07 Jan 2015

   18122879    MHPS
Guarantee    15 Jan 2018    SUMITOMO
MITSUI
BANKING
CORPORATION      69,723.00 USD         69,723.00 USD   

22 May 2015

   18123116    MHPS
Guarantee 2    15 Jan 2019    SUMITOMO
MITSUI
BANKING
CORPORATION      69,723.00 USD         69,723.00 USD   

31 Jul 2015

   18124177    NEK
Guarantee    30 Jul 2018    NOVA
LJUBLAJNSKA
BANKA D.D      145,187.00 USD         145,187.00 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

                 1,511,361.69 USD                     

 

 

 

Applicant Total Outstanding:

                 1,511,361.69 USD                     

 

 

 

Applicant Name: AMPCO-PITTSBURGH CORPORATION

  

Transaction Currency: USD

  

03 Jul 2003

   00258845    00258845    18 Jul 2016    SELF-
INSURANCE
DIVISION      400,000.00 USD         400,000.00 USD   

23 Jul 2003

   00259318    00259318    23 Jul 2016    CHAIR,
WORKERS’
COMPENSATION
BOARD      250,000.00 USD         250,000.00 USD   

02 Sep 2003

   00260360    00260360    02 Sep 2017    DIRECTOR,
DEPARTMENT
OF      50,000.00 USD         50,000.00 USD   



--------------------------------------------------------------------------------

Issue

Date

   Letter Of
Credit
Ref. No.    Customer
Reference    Expiry
Date    Beneficiary    Transaction
Currency
Outstanding
Amount      Bank
Currency
Outstanding
Amount  

30 Jan 2004

   00263862    00263862    30 Jan 2017    THE TRAVELERS
INDEMNITY
COMPANY      2,555,000.00 USD         2,555,000.00 USD   

08 Feb 2016

   18125223    Sentry
Insurance    31 Jan 2018    SENTRY
INSURANCE A
MUTUAL      520,000.00 USD         520,000.00 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

              3,775,000.00 USD                     

 

 

 

Applicant Total Outstanding:

              3,775,000.00 USD                     

 

 

 

Applicant Name: UNION ELECTRIC STEEL CORPORATION

  

Transaction Currency: EUR

  

26 Feb 2016

   18125315    4501542780    18 Nov 2016    ANDRITZ SUNDWIG
GMBH      62,096.00 EUR         67,557.34 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

                 62,096.00 EUR                     

 

 

 

Transaction Currency: USD

  

01 Aug 2003

   00258637    00258637    31 Jul 2016    THE BANK OF NEW
YORK MELLON
TRUST      4,175,310.00 USD         4,175,310.00 USD   

24 Jun 2005

   18101851    18101851    31 Jul 2016    THE BANK OF NEW
YORK MELLON
TRUST      7,287,954.00 USD         7,287,954.00 USD   

22 Jul 2015

   18124136    4500228601-10    30 Jun 2016    SIDOR C.A., RIF:
G200106263      159,878.00 USD         159,878.00 USD   

22 Jul 2015

   18124135    4500240574-20    30 Jun 2016    SIDOR C.A., RIF:
G200106263      443,800.00 USD         443,800.00 USD   

22 Jul 2015

   18124134    4500240574-
POS10    30 Jun 2016    SIDOR C.A., RIF:
G200106263      320,720.00 USD         320,720.00 USD   

22 Jul 2015

   18124133    4500240816-20    30 Jun 2016    SIDOR C.A., RIF:
G200106263      63,400.00 USD         63,400.00 USD   

21 Aug 2015

   18124298    72 151-260    30 Apr 2016    BWG BERGWERK-
UND WALZWERK-      92,071.00 USD         92,071.00 USD   

31 Jul 2014

   18122044    PU-I45 1018-
01    31 Jul 2017    AXIS BANK LTD      14,421.70 USD         14,421.70 USD   
              

 

 

    

 

 

 

Transaction Currency Total Outstanding:

                 12,557,554.70 USD                     

 

 

 

Applicant Total Outstanding:

                 12,625,112.04 USD                     

 

 

 

Applicant Name: Akers Sweden AB

  

Transaction Currency: USD

  

31 Mar 2016

   18125533    18125533    31 Dec 2016    AB
FERROLEGERINGAR      500,000.00 USD         500,000.00 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

                 500,000.00 USD                     

 

 

 

Applicant Total Outstanding:

                 500,000.00 USD                     

 

 

 

Applicant Name: Akers AB

  

Transaction Currency: EUR

  

14 Apr 2016

   18125588    18125588    14 Oct 2017    GANSU JIU STEEL
GROUP HONGXING
IRON AND STEEL
CO., LTD      30,150.00 EUR         34,523.80 USD                  

 

 

    

 

 

 

Transaction Currency Total Outstanding:

              30,150.00 EUR                     

 

 

                   

Applicant Total Outstanding:

              34,523.80 USD                     

 

 

 

Grand Total Outstanding:

                 20,548,854.53USD                     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(S)(1)

EXCLUDED DOMESTIC SUBSIDIARIES

 

Entity

  

Jurisdiction of Organization

  

Owner

Vulcan, Inc.    Pennsylvania    Ampco-Pittsburgh Corporation Old PPP, Inc.   
Pennsylvania    Ampco-Pittsburgh Corporation BCN, Inc.    Pennsylvania   
Ampco-Pittsburgh Corporation INST, Inc.    Pennsylvania    Ampco-Pittsburgh
Corporation Old Forgings Company    Delaware    Ampco-Pittsburgh Corporation
Greenlease Holding Company    Pennsylvania    Ampco-Pittsburgh Corporation
Warren Steel Corp.    Pennsylvania    Ampco-Pittsburgh Corporation Atlantic Feed
Screw, Inc.    South Carolina    Ampco-Pittsburgh Corporation AP Venture Corp.
II    Delaware    Ampco-Pittsburgh Corporation



--------------------------------------------------------------------------------

SCHEDULE 1.1(S)(2)

EXCLUDED FOREIGN SUBSIDIARIES

 

Entity

  

Jurisdiction of Organization

  

Owner

3048568 Nova Scotia Company    Ontario    Union Electric Steel Corporation Union
Electric Steel B.V.B.A.    Belgium    3048568 Nova Scotia Company Union Electric
Steel (Hong Kong) Limited    Hong Kong    Union Electric Steel Corporation Union
Electric Steel MG Roll Company Limited    China    Union Electric Steel (Hong
Kong) Limited (49%) Aerofin Canada Services, Inc.    British Columbia    Air &
Liquid Systems Corporation Jiangsu Gong-Chang Roll Company Limited    China   
Union Electric Steel UK Limited (25%) Fast. Åkers Styckebruk KB    Sweden   
Åkers Sweden AB Åkers Specialty Rolls AB, Soderfors    Sweden    Åkers Sweden AB
Shanxi Åkers TISCO Roll Co. Ltd., Taiyan    China    Åkers AB (60%) Åkers Brazil
Ltda    Brazil    Åkers AB Åkers Germany GmbH    Germany    Åkers AB Åkers
Pacific Pte. Ltd.    Singapore    Åkers AB Åkers Cairo LLC.    Egypt    Åkers AB
Åkers Istanbul Ltd.    Turkey    Åkers AB Åkers Trading (Shanghai) Co., Ltd.   
China    Åkers AB Rolltech Int. 2 AB    Sweden    Åkers AB Rolltech Int. 3 AB   
Sweden    Åkers AB



--------------------------------------------------------------------------------

SCHEDULE 1.2

PERMITTED ENCUMBRANCES

 

1. Air & Liquid Systems Corporation - Pennsylvania Department of State - UCC
Financing Statement:

 

  a. 2011082603520 filed 08/25/2011

SP: PNC BANK, NATIONAL ASSOCIATION

Cltrl.: All funds and investments now and hereafter held by the Trustee or
Paying Agent under the Trust Indenture dated as of March 1, 1999 between the
Industrial Development Authority of the City of Lynchburg and Chase Manhattan
Trust Company as security for he payment of the Bonds issued thereunder. In
Additional all of Debtor’s right, title and interest in and to any and all
Pledged Bonds purchased pursuant to the Indenture with funds derived in whole or
in part from a drawing under the Letter of Credit (as defined in the indenture).

 

2. Union Electric Steel Corporation - Pennsylvania Department of State - UCC
Financing Statements:

 

  a. 25700822 filed 07/26/1996

SP: PNC BANK, NATIONAL ASSOCIATION

Cltrl.: Right, Title and interest in and to all funds and investments there of
now or hereafter held by the Trustee of the paying Agent under the Trust
Indenture dated July 1, 1996 between Allegheny County Industrial Development
Authority and PNC Bank, NA as Trustee as security for the payment of the Bonds
issued thereunder. In Additional all of Debtor’s right, title and interest in
and to any and all Pledged Bonds purchased pursuant to the Indenture with funds
derived in whole or in part from a drawing under the Letter of Credit ( as
defined in the indenture).

 

 

  Amend.:

            Filed 11/04/1997 (amending date of the Trust - July 1, 1996)  

  Cont.:

            Filed 03/26/2001  

  Assign.:

            Filed 08/22/2001 (Assignee: Mellon Bank, NA.)  

  Assign.:

            Filed 08/18/2003 (Assignee: PNC Bank, National Association)  

  Cont.:

            Filed 03/20/2006  

  Cont.:

            Filed 02/24/2011

 

  b. 28181548 filed 11/04/1997

SP: THE BANK OF NEW YORK TRUST COMPANY, N.A.

Cltrl.: Right, Title and interest in and to all funds and investments there of
now or hereafter held by the Trustee of the paying Agent under the Trust
Indenture dated November 1, 1997 between Allegheny County Industrial Development
Authority and PNC Bank, NA as Trustee as security for the payment of the Bonds
issued thereunder. In Additional all of Debtor’s right, title and interest in
and to any and all Pledged Bonds purchased pursuant to the Indenture with funds
derived in whole or in part from a drawing under the Letter of Credit ( as
defined in the indenture).



--------------------------------------------------------------------------------

 

  Assign.:

            Filed 08/22/2001 (Assignee: Mellon Bank, N.A)  

  Cont.:

            Filed 07/01/2002  

  Assign.:

            Filed 08/18/2003 (Assignee: PNC Bank, National Association)  

  Cont.:

            Filed 06/12/2007  

  Cont.:

            Filed 06/18/2007  

  Assign.:

            Filed 12/28/2007 Assignee: The Bank of New York Trust Company,N.A.)
 

  Cont.:

            Filed 05/09/2012

 

3. Union Electric Steel UK Limited - Security Agreement dated 03/05/2007

 

  a. filed 03/06/2007

SP: Stephen Avery Bell, Peter Ernest Dai Gardner, and Terence Charles Watson, as
trustees of the Roll Group Pension Scheme

Cltrl: First ranking mortgage over land on the north and south sides of
Coulthards Lane, Gateshead registered at the Land Registry with absolute
freehold title under title number TY188528 and all rental income from that
property to secure all present and future obligations and liabilities of each of
The Davy Roll Company Limited and Union Electric Steel UK Limited to make
payments to the Roll Group Pension Scheme up to a maximum amount of £14 million.

 

4. Akers National Roll Company - Delaware Secretary of State - UCC Financing
Statement:

 

  a. 20134265055 filed 10/30/2013

SP: DELL FINANCIAL SERVICES L.L.C.

Cltrl.: All computer equipment, peripherals, and other equipment, wherever
located theretofore or hereafter leased to lessee by lessor pursuant to the
certain Lease #001-8950281-002 dated 10/25/2013



--------------------------------------------------------------------------------

SCHEDULE 1.3

PERMITTED LOANS

None.



--------------------------------------------------------------------------------

Schedule 3.10

Tax Gross up and Indemnities for UK Borrowers

 

1. Definitions

1.1. In this Schedule:

“Additional Borrower” means any permitted successors and assigns of the Borrower
(as defined in the preamble to the Agreement).

“CTA” means the Corporation Tax Act 2009.

“Facility Office” means:

 

(a) in respect of a Lender or Issuer, the office or offices notified by that
Lender or Issuer to the Agent in writing on or before the date it becomes a
Lender or Issuer (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement; or

 

(b) in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

“FATCA Deduction” means a deduction impact pursuant to FATCA.

“Finance Party” means a Lender, an Issuer or the Agent.

“ITA” means the Income Tax Act 2007.

“New Lender” means a new lender who becomes a party to the Agreement after the
Closing Date, pursuant to Clause 16.3 of the Agreement.

“Payee” shall have the meaning set forth in Clause 3.10(b) of this Agreement.

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under the Agreement or the Other Documents.

“Qualifying Lender” means:

 

(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under the Agreement or the Other Documents and is:

 

  (i) a Lender:

 

  (a) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under the Agreement or the Other Documents; or

 

  (b) in respect of an advance made under the Agreement or the Other Documents
by a person that was a bank (as defined for the purpose of section 879 of the
ITA) at the time that that advance was made,



--------------------------------------------------------------------------------

and which, in either case, is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance;

 

  (ii) a Lender which is:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

a company so resident in the United Kingdom; or

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

  (iii) a Treaty Lender; or

 

(c) a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an advance under the Agreement or the Other Documents.

“Relevant Obligor” means a UK Borrower, Davy Roll, a Guarantor making a payment
on behalf of a UK Borrower or another Loan Party which is required to withhold
United Kingdom income tax from interest payments.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under the
Agreement or the Other Documents is either:

 

(b) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(c) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in
United Kingdom through a permanent establishment and which brings into account
in computing



--------------------------------------------------------------------------------

  its chargeable profits (within the meaning of section 19 of the CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

 

(d) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under the Agreement or the Other Documents other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by a Relevant Obligor
to a Finance Party under Clause 2 (Tax gross-up) of this Schedule or a payment
under Clause 3 (Tax indemnity) of this Schedule.

“Treaty Lender” means a Lender which:

 

(d) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

(e) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s obligations under this Agreement are
effectively connected

 

(c) meets all other conditions in the Treaty for full exemption from United
Kingdom taxation on interest which relate to that Lender (including its tax,
qualified person or other status, the manner in which or the period for which it
holds any rights under this Agreement and any other Loan Document, the reasons
or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights
but excluding any procedural requirements or formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means where a Lender becomes a party to this Agreement
after the day on which this Agreement is entered into, a Lender which gives a
Tax Confirmation in the Commitment Transfer Supplement which it executes on
becoming a party to this Agreement.

“VAT” means United Kingdom value added tax as provided for in the Value Added
Tax Act 1994 and any other tax of a similar nature.

Unless a contrary indication appears, in this Schedule 3.10 a reference to
“determines” or “determined” means a determination made in the reasonable
discretion of the person making the determination. References to paragraphs in
this Schedule are to paragraphs of this Schedule unless otherwise specified.



--------------------------------------------------------------------------------

2. Tax gross-up

2.1. Each Relevant Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

2.2. The Parent shall promptly upon becoming aware that a Relevant Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender or Issuer shall
promptly notify the Agent on becoming so aware in respect of a payment payable
to that Lender or Issuer. If the Agent receives such notification from a Lender
or Issuer it shall promptly notify the Parent and that Relevant Obligor.

2.3. If a Tax Deduction is required by law to be made by a Relevant Obligor, the
amount of the payment due from that Relevant Obligor shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

2.4. Any payment to a Lender shall not be increased under paragraph 2.3 above by
reason of a Tax Deduction on account of Tax imposed by the United Kingdom, if on
the date on which the payment falls due:

 

(a) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

(b) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

 

  (i) an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Obligor making the
payment or from the Parent a certified copy of that Direction; and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

 

(c) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

 

  (i) the relevant Lender has not given a Tax Confirmation to the Company; and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Company, on the basis that the
Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; or

 

(d) the relevant Lender is a Treaty Lender and the Relevant Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph 2.7 below.



--------------------------------------------------------------------------------

2.5. If a Relevant Obligor is required to make a Tax Deduction, that Relevant
Obligor shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

2.6. Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

2.7. (a) Subject to paragraph (b) below, a Treaty Lender and each Relevant
Obligor which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Relevant
Obligor to obtain authorization to make that payment without a Tax Deduction.

 

(b) Nothing in paragraph (a) above shall require a Treaty Lender to:

 

  (i) register under the HMRC DT Treaty Passport scheme;

 

  (ii) apply the HMRC DT Treaty Passport scheme to any of its obligations under
this Agreement if it has so registered; or

 

  (iii) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with Clause 2.7(c) and the Relevant Obligor making that payment has
not complied with its obligations under this Schedule in relation to the HMRC DT
Treaty Passport scheme.

(c) A Treaty Lender which becomes a party to this Agreement on the day on which
this Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence,

and having done so that Lender shall be under no obligation pursuant to
paragraph (a) above and the Relevant Obligor shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of
the date of this Agreement.

 

(d) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (c) above; and:

 

  (i) a Borrower making a payment to that Lender has not filed a duly completed
form DTTP2 with HMRC in respect of that Lender; or

 

  (ii) a Borrower making a payment to that Lender has filed a duly completed
form DTTP2 with HMRC in respect of that Lender but:

 

  (A) that DTTP2 has been rejected by HM Revenue & Customs; or

 

  (B) HM Revenue & Customs has not given the Borrower authority to make payments
to that Lender without a Tax Deduction within 60 days of the date on which the
Borrower filed the form DTTP2,



--------------------------------------------------------------------------------

and in each case the Relevant Obligor has notified that Lender in writing, that
Lender and Relevant Obligor shall co-operate in completing any additional
procedural formalities necessary for that Relevant Obligor to obtain
authorization to make that payment without a Tax Deduction

 

(e) If a Lender has not confirmed its HMRC DT Treaty Passport scheme reference
number and jurisdiction of tax residence in accordance with paragraph (c) above,
no Relevant Obligor shall file a form DTTP2 with HMRC or file any other form
relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitment(s) or its participation in any Loan unless the Lender otherwise
agrees.

 

(f) A Relevant Obligor shall, promptly on filing a Form DTTP2 in respect of a
Lender, deliver a copy of that form DTTP2 to the Agent for delivery to the
relevant Lender.

 

3. Tax indemnity

3.1. The Parent shall (within three Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of the Agreement or
the Other Documents.

3.2. Paragraph 3.1 above shall not apply:

 

(a) with respect to any Tax assessed on a Finance Party:

 

  (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(b) to the extent a loss, liability or cost:

 

  (i) is compensated for by an increased payment under Clause 2 (Tax gross-up);

 

  (ii) would have been compensated for by an increased payment under Clause 2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph 2.4 applied; or

 

  (iii) is a FATCA Deduction.



--------------------------------------------------------------------------------

3.3. A Protected Party making, or intending to make a claim under paragraph 3.1
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Parent.

3.4. A Protected Party shall, on receiving a payment from a Relevant Obligor
under this Clause 3, notify the Agent.

 

4. Tax Credit

4.1. If a Relevant Obligor makes a Tax Payment and the relevant Finance Party
determines that:

 

(a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part or to that Tax Payment; and

 

(b) that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Relevant Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Relevant Obligor.

 

5. Lender Status Confirmation

5.1. Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate, in the Commitment Transfer Supplement which it
executes on becoming a party to this Agreement, and for the benefit of the Agent
and without liability to any Relevant Obligor, which of the following categories
it falls in:

 

(a) not a Qualifying Lender;

 

(b) a Qualifying Lender (other than a Treaty Lender); or

 

(c) a Treaty Lender.

5.2. If a New Lender fails to indicate its status in accordance with this Clause
5 then such New Lender shall be treated for the purposes of this Agreement
(including by each Relevant Obligor) as if it is not a Qualifying Lender until
such time as it notifies the Agent which category applies (and the Agent, upon
receipt of such notification, shall inform the Company). For the avoidance of
doubt, a Commitment Transfer Supplement shall not be invalidated by any failure
of a Lender to comply with this Clause 5.

 

6. HMRC DT Treaty Passport scheme confirmation

6.1. A New Lender that is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Relevant Obligor) in the Commitment Transfer
Supplement which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Commitment Transfer Supplement.



--------------------------------------------------------------------------------

6.2. Where a New Lender includes the indication described in paragraph 6.1 above
in the relevant Commitment Transfer Supplement:

 

(a) each UK Borrower which is a party to this Agreement as a Borrower as at the
relevant Transfer Effective Date shall, to the extent that that New Lender
becomes a Lender under a facility made available to that Borrower pursuant to
the Agreement, file a duly completed form DTTP2 in respect of such Lender with
HM Revenue & Customs within 30 days of that Transfer Effective Date and shall
promptly provide the Lender with a copy of that filing; and

 

(b) each Additional UK Borrower which becomes an Additional Borrower after the
relevant Transfer Effective Date shall, to the extent that that New Lender is a
Lender under a facility made available to that Additional Borrower pursuant to
the Agreement, file a duly completed form DTTP2 in respect of such Lender with
HM Revenue & Customs within 30 days of becoming an Additional Borrower and shall
promptly provide the Lender with a copy of that filing.

6.3. If a New Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
Clause 6.1, no Relevant Obligor shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s obligation under this
Agreement.

 

7. Stamp taxes

The Parent shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of the Agreement or the Other Documents.

 

8. VAT

8.1. All amounts set out or expressed in the Agreement or the Other Documents to
be payable by any party to this Agreement to a Finance Party which (in whole or
in part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to paragraph 8.2 below, if VAT is or becomes
chargeable on any supply made by any Finance Party to any other party to this
Agreement under the Agreement or the Other Documents, that party shall pay to
the Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Finance Party shall promptly provide an appropriate VAT invoice to such
party to this Agreement).

8.2. If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under the
Agreement or the Other Documents, and any party to this Agreement other than the
Recipient (the “Subject Party”) is required by the terms of the Agreement or the
Other Documents to pay an amount equal to the consideration for that supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration);

 

  (i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Subject Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

  (ii) (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Subject Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.



--------------------------------------------------------------------------------

8.3. Where the Agreement or the Other Documents require any party to this
Agreement to reimburse or indemnify a Finance Party for any cost or expense,
that party shall reimburse or indemnify (as the case may be) such Finance Party
for the full amount of such cost or expense, including such part thereof as
represents VAT, save to the extent that such Finance Party reasonably determines
that it is entitled to credit or repayment in respect of such VAT from the
relevant tax authority.

8.4. Any reference in this Clause 8 to any party to this Agreement shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

8.5. In relation to any supply made by a Finance Party to any party to this
Agreement under the Agreement or the Other Documents, if reasonably requested by
such Finance Party, that party must promptly provide such Finance Party with
details of that party’s VAT registration and such other information as is
reasonably requested in connection with such Finance Party’s VAT reporting
requirements in relation to such supply.



--------------------------------------------------------------------------------

SCHEDULE 4.4

COLLATERAL LOCATIONS; PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, REAL PROPERTY

(b)(i)

 

Company and Location

FORGED AND CAST ENGINEERED PRODUCT SEGMENT Union Electric Steel Corporation

Route 18

Burgettstown, PA 15021

726 Bell Avenue

Carnegie, PA 15106

U.S. Highway 30

Valparaiso, IN 46383

1712 Greengarden Road

Erie, PA 16501

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

Åkers Sweden AB

Bruksallén 12SE-647 51

Åkers Styckebruk, Sweden

Åkers National Roll Company

400 Railroad Avenue

Avonmore, PA 15618

Vertical Seal Company (Division)

162 Chapman Road

Pleasantville, PA 16341

Alloys Unlimited and Processing, LLC

3760 Oakwood Avenue

Austintown, Ohio 44515

AIR AND LIQUID PROCESSING SEGMENT Air & Liquid Systems Corporation Aerofin
Division

4621 Murray Place

Lynchburg, VA 24502

Buffalo Air Handling Division

467 Zane Snead Drive

Amherst, VA 24521

Buffalo Pumps Division

874 Oliver Street

N. Tonawanda, NY 14120



--------------------------------------------------------------------------------

(b)(ii)

 

Loan Part(ies)

  

Warehouse Address

Air & Liquid Systems Corporation

Union Electric Steel Corporation

Alloys Unlimited and Processing, LLC

  

726 Bell Avenue

Carnegie, PA 15106

Buffalo Pumps, division of Air & Liquid Systems Corporation   

874 Oliver Street

N. Tonawanda, NY 14120

Buffalo Air Handling, division of Air & Liquid Systems Corporation   

467 Zane Snead Drive

Amherst, VA 24521

Aerofin, division of Air & Liquid Systems Corporation   

4621 Murray Place

Lynchburg, VA 24502

Air & Liquid Systems Corporation   

Wilson Welding & Fab

1142 Seamster Rd.

Gladys, VA

Air & Liquid Systems Corporation   

Heresite Protective Coatings

822 South 14th St

Manitowoc, WI 54220

Air & Liquid Systems Corporation   

Luvata Electrofin

1423 W. Ormsby Ave

Louisville, KY 40210

Air & Liquid Systems Corporation   

Carver Machine Works

129 Christian Service Camp Rd

Washington, NC 27889

Åkers AB

Åkers Sweden AB

  

Bruksallén 4, 647 51 Åkers Styckebruk,

Södermanlands län, Sweden

Åkers AB   

Outokumpu Stainless OY

Terästie 1Tornio

Finland

95490

Union Electric Steel UK Limited   

Coulthards Lane

Gateshead, NE8 3DX

Tyne & Wear

England

Union Electric Steel UK Limited   

Stadium Export Services Ltd.

Longrigg, Swalwell

Gateshead, NE8 3DX

Tyne & Wear

England

Union Electric Steel UK Limited   

The Storage Place Ltd.

Brewery Lane, Felling

Gateshead, NE10 0EY

Tyne & Wear

England



--------------------------------------------------------------------------------

Loan Part(ies)

  

Warehouse Address

Union Electric Steel UK Limited   

Washington Tool and Machine Co.

Baird Avenue

Washington, PA 15301

Akers National Roll Company   

400 Railroad Avenue

Avonmore, PA 15618

Akers National Roll Company   

621 Railroad Avenue

Avonmore, PA 15618

Akers National Roll Company   

Neiltown Road Route 227

Pleasantville, PA 16341

Alloys Unlimited and Processing, LLC

Union Electric Steel Corporation

  

Austintown Oakwood LLC

3760 Oakwood Avenue

Austintown, OH 44515

Alloys Unlimited and Processing, LLC   

P&L Heat Treating & Grinding

313 E Wood St

Youngstown, OH 44503

Alloys Unlimited and Processing, LLC   

P&L Precision Grinding

948 Poland Ave

Youngstown, OH 44502

Union Electric Steel Corporation   

Route 18

Burgettstown, PA 15021

Union Electric Steel Corporation   

U.S. Highway 30

Valparaiso, IN 46383

Union Electric Steel Corporation   

1712 Greengarden Road

Erie, PA 16501

Union Electric Steel Corporation   

Independent Maritime Terminal

Mannheimweg, Belgium

Quay 242, Hansa Dock, 2030

Antwerpen, Belgium

Union Electric Steel Corporation   

KMX International

2nd and Grand Streets

Hamburg, PA 19526

Union Electric Steel Corporation   

Britannic Shipping

53 Breez Hill

Walton L9

1DZ GB, United Kingdom

Union Electric Steel Corporation   

Hilti Inc.

902 North Cedar Street

New Castle, PA 16102

Union Electric Steel Corporation   

Elbach and Johnson

1309 Main Street

Crescent, PA 15046

Union Electric Steel Corporation   

Harbor Freight Transport Corp.

301 Craneway St.

Port Newark, NJ 07114



--------------------------------------------------------------------------------

Loan Part(ies)

  

Warehouse Address

Union Electric Steel Corporation   

USS-POSCO Industries

900 Loveridge Road

Pittsburg, CA 94565

Union Electric Steel Corporation   

WHEMCO

601 West 7th Ave

Homestead, PA 15120

Union Electric Steel Corporation   

XTEK Incorporated

11451 Reading Road

Cincinnati, OH 45241

(b)(iii)

 

Loan Party

  

Place of Business

  

Chief Executive Office

Borrowers Air & Liquid Systems Corporation   

4621 Murray Place

Lynchburg, VA 24502

 

467 Zane Snead Drive

Amherst, VA 24521

 

874 Oliver Street

N. Tonawanda, NY 14120

  

726 Bell Avenue, Suite 302

Carnegie, PA 15106

Union Electric Steel Corporation   

Route 18

Burgettstown, PA 15021

 

726 Bell Avenue

Carnegie, PA 15106

 

U.S. Highway 30

Valparaiso, IN 46383

 

1712 Greengarden Road

Erie, PA 16501

  

726 Bell Avenue

Carnegie, PA 15106

Alloys Unlimited and Processing, LLC   

726 Bell Avenue

Carnegie, PA 15106

 

3760 Oakwood Avenue

Austintown, OH 44515

  

726 Bell Avenue

Carnegie, PA 15106

Akers National Roll Company   

400 Railroad Avenue

Avonmore, PA 15618

 

162 Chapman Road

Pleasantville, PA 16341

  

400 Railroad Avenue

Avonmore, PA 15618

Åkers Sweden AB   

Bruksallén 4SE-647 51

Åkers Styckebruk, Sweden

  

Bruksallén 4SE-647 51

Åkers Styckebruk, Sweden



--------------------------------------------------------------------------------

Loan Party

  

Place of Business

  

Chief Executive Office

Union Electric Steel UK Limited   

Coulthards Lane

Gateshead, NE8 3DX England

  

Coulthards Lane

Gateshead, NE8 3DX England

Guarantors Ampco-Pittsburgh Corporation   

726 Bell Avenue, Suite 301

Carnegie, PA 15106

  

726 Bell Avenue, Suite 301

Carnegie, PA 15106

Ampco-Pittsburgh Securities V LLC   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco-Pittsburgh Securities V Investment Corporation   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco UES Sub, Inc.   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

The Davy Roll Company Limited   

Coulthards Lane

Gateshead, NE8 3DX England

  

Coulthards Lane

Gateshead, NE8 3DX England

Åkers AB   

Bruksallén 14SE-647 51

Åkers Styckebruk, Sweden

  

Bruksallén 14SE-647 51

Åkers Styckebruk, Sweden

Rolls Technology Inc.   

400 Railroad Avenue

Avonmore, PA 15618

  

400 Railroad Avenue

Avonmore, PA 15618

(b)(iv)

 

Company and Location

  

Owned or Leased

  

Landlord Address (if applicable)

FORGED AND CAST ENGINEERED PRODUCT SEGMENT Union Electric Steel Corporation

Route 18

Burgettstown, PA 15021

   Owned    N/A

726 Bell Avenue

Carnegie, PA 15106

   Owned    N/A

U.S. Highway 30

Valparaiso, IN 46383

   Owned    N/A

1712 Greengarden Road

Erie, PA 16501

   Leased   

Transportation Investment Group

7005 W.Pine Gate Road

Fairview, PA 16415

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

   Owned    N/A Åkers Sweden AB

Bruksallén 12SE-647 51

Åkers Styckebruk, Sweden

   Owned    N/A Åkers National Roll Company

400 Railroad Avenue

Avonmore, PA 15618

   Owned    N/A



--------------------------------------------------------------------------------

Company and Location

  

Owned or Leased

  

Landlord Address (if applicable)

Vertical Seal Company (Division)

162 Chapman Road

Pleasantville, PA 16341

   Owned    N/A Alloys Unlimited and Processing, LLC

3760 Oakwood Avenue

Austintown, Ohio 44515

   Leased   

Austintown Oakwood, LLC

3760 Oakwood Avenue Austintown, OH 44515

AIR AND LIQUID PROCESSING SEGMENT Air & Liquid Systems Corporation Aerofin
Division

4621 Murray Place

Lynchburg, VA 24506

   Owned    N/A Buffalo Air Handling Division

467 Zane Snead Drive

Amherst, VA 24531

   Owned    N/A Buffalo Pumps Division

874 Oliver Street

N. Tonawanda, NY 14120

   Owned    N/A



--------------------------------------------------------------------------------

SCHEDULE 5.1

CONSENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

STATES OF QUALIFICATION AND GOOD STANDING

 

Entity

  

Jurisdiction of

Organization

  

Jurisdictions of Qualification

Borrowers Air & Liquid Systems Corporation    Pennsylvania   

New York

Virginia

Union Electric Steel Corporation    Pennsylvania    Indiana Alloys Unlimited and
Processing, LLC    Pennsylvania    Ohio Rolls Technology Inc.    Delaware   
None Akers National Roll Company    Delaware   

Alabama

Pennsylvania

West Virginia

Åkers Sweden AB    Sweden    None Union Electric Steel UK Limited    England and
Wales    None Guarantors Ampco-Pittsburgh Corporation    Pennsylvania    Texas
Ampco-Pittsburgh Securities V LLC    Delaware    None Ampco-Pittsburgh
Securities V Investment Corporation    Delaware    None Ampco UES Sub, Inc.   
Delaware    None The Davy Roll Company Limited    England and Wales    None
Åkers AB    Sweden    European Union (VAT registration in France and Slovenia)



--------------------------------------------------------------------------------

SCHEDULE 5.2(b)

SUBSIDIARIES

 

Loan Party

  

Subsidiaries

Ampco-Pittsburgh Corporation    Ampco-Pittsburgh Securities V LLC    Air &
Liquid Systems Corporation Air & Liquid Systems Corporation    No Subsidiaries
Ampco-Pittsburgh Securities V LLC    Union Electric Steel Corporation   
Ampco-Pittsburgh Securities V Investment Corporation Ampco-Pittsburgh Securities
V Investment Corporation    No Subsidiaries Union Electric Steel Corporation   
Ampco UES Sub, Inc.    Alloys Unlimited and Processing, LLC Alloys Unlimited and
Processing, LLC    No Subsidiaries Ampco UES Sub, Inc.    The Davy Roll Company
Limited    Åkers Valji Ravne d.o.o. Ravne    Åkers Sweden AB    Rolls Technology
Inc.    Åkers AB The Davy Roll Company Limited    Union Electric Steel UK
Limited Union Electric Steel UK Limited    No Subsidiaries Åkers Sweden AB    No
Subsidiaries Rolls Technology Inc.    Akers National Roll Company Akers National
Roll Company    No Subsidiaries Åkers AB    No Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 5.4

FEDERAL TAX IDENTIFICATION NUMBER

 

Entity

  

Federal Tax Identification Number or

VAT Registration Number or Equivalent

Borrowers Air & Liquid Systems Corporation    27-1374558 Union Electric Steel
Corporation    25-0847900 Alloys Unlimited and Processing, LLC    47-4472586
Rolls Technology Inc.    25-1553954 Akers National Roll Company    25-1571666
Åkers Sweden AB    SE556031808001 (VAT registration number) Union Electric Steel
UK Limited    452 12150 44119 A 23 A 22/01 (UK tax identification number)
Guarantors Ampco-Pittsburgh Corporation    25-1117717 Ampco-Pittsburgh
Securities V LLC    25-1431512 Ampco-Pittsburgh Securities V Investment
Corporation    27-1450392 Ampco UES Sub, Inc.    51-0319219 The Davy Roll
Company Limited    508 15589 16436 A 25 A 16/01 (UK tax identification number)
Åkers AB    SE556153479201 (VAT registration number)



--------------------------------------------------------------------------------

SCHEDULE 5.6

PRIOR NAMES

Alloys acquired substantially all assets of Alloys Unlimited and Processing,
Inc., an Ohio corporation, on July 29, 2015.



--------------------------------------------------------------------------------

SCHEDULE 5.7

ENVIRONMENTAL

None.



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)(i)

LITIGATION

Asbestos Litigation

Claims have been asserted alleging personal injury from exposure to
asbestos-containing components historically used in some products of
predecessors of ALS (“Asbestos Liability”). Those subsidiaries, and in some
cases the Ampco-Pitt Corp., are defendants (among a number of defendants, often
in excess of 50) in cases filed in various state and federal courts.

Asbestos Claims

The following table reflects approximate information about the claims for
Asbestos Liability against the subsidiaries and Ampco-Pitt Corp. for the two
years ended December 31, 2015 and 2014.

 

(dollars in thousands)    2015      2014  

Total claims pending at the beginning of the period

     8,457         8,319   

New claims served

     1,424         1,466   

Claims dismissed

     (3,339 )       (1,094 ) 

Claims settled

     (330 )       (234 ) 

Total claims pending at the end of the period1

     6,212         8,457   

Gross settlement and defense costs (in 000’s)

   $ 19,199       $ 20,801   

Average gross settlement and defense costs per claim resolved (in 000’s)

   $ 5.23       $ 15.66   

A substantial majority of the settlement and defense costs reflected in the
above table was reported and paid by insurers. Because claims are often filed
and can be settled or dismissed in large groups, the amount and timing of
settlements, as well as the number of open claims, can fluctuate significantly
from period to period.

 

1  Included as “open claims” are approximately 430 and 1,647 claims in 2015 and
2014, respectively, classified in various jurisdictions as “inactive” or
transferred to a state or federal judicial panel on multi-district litigation,
commonly referred to as the MDL.



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)(ii)

INDEBTEDNESS

 

1. Subordinated Promissory Note, issued by Ampco-Pitt Corp. to Altor on March 3,
2016, in the principal amount of $14,489,355.

 

2. Subordinated Promissory Note, issued by Ampco-Pitt Corp. to SHB on March 3,
2016, in the principal amount of $11,220,659.

 

3. UK Borrower Line of credit facility with Barclays Bank in the amount of
£250,000.

 

4. Capital Leases

 

  a. National Roll – Company-wide Phone Lease, 5 years, balance at 2/29/2016 of
$76,661.

 

  b. Sarlin heating furnace lease between Akers Sweden and SHB, dated June 25,
2008, balance at 4/30/16 of 2,691 kSEK.

 

  c. Sarling heating furnace lease between Akers Sweden and SHB, dated June 25,
2008, balance at 4/30/16 of 3,544 kSEK.

 

  d. Lease of 120 ton overhead crane between Akers Sweden and SHB, dated April
5, 2006, balance at 4/30/16 of 2,191 kSEK.

 

5. ACIDA Union Electric Steel 96 Trust Indenture dated July 1, 1996 in the
amount of $4,120,000.

 

6. ACIDA Union Electric Steel 97 Trust Indenture dated November 1, 1997 in the
amount of $7,116,000.

 

7. Lynchburg Virginia IDA (Aerofin) 99 Variable Rate Demand IDRB in the amount
of $2,075,000.

 

8. Guarantees by Svenska Handelsbanken AB (publ) on behalf of certain customers
of Åkers AB in the aggregate amount of approximately $2,000,000.



--------------------------------------------------------------------------------

SCHEDULE 5.8(d)

PLANS

UES, Ampco-Pitt Corp., and ALS Plans

 

  1. Ampco-Pitt Corp. Retirement Plan

 

  2. Ampco-Pitt Corp. Retirement Savings Plan (401(k) Plan)

 

  3. Ampco-Pitt Corp. Group Insurance Program (Health and Welfare Plan)

 

  a. Medical Carrier - Aetna

 

  b. Dental Carrier - Delta Dental

 

  c. Vision Carrier - Aetna

 

  d. Life and AD&D Insurance - MetLife

 

  e. Short Term Disability - MetLife

 

  f. Long Term Disability - Liberty Mutual

 

  g. Stop Loss - Aetna

 

  h. Group Travel Accident - The Hartford

 

  4. Ampco-Pitt Corp. Retiree Welfare Benefits Plan

 

  5. IAM Nation Pension Fund (multiemployer plan for the UES Valparaiso Union)

National Roll Plans

 

  1. National Roll Retirement Plan for Salaried Employees

 

  2. National Roll Pension Plan for Hourly Rated EES At Avonmore

 

  3. National Roll Salaried 401(K) Plan

 

  4. USWA Savings Program/National Roll 401(K) Plan

 

  5. Retirement Plan for Employees of Vertical Seal Company

 

  6. National Roll Health & Welfare Benefits Plan

UK Borrower Plans

 

  1. Pension Scheme – Company contributes 3% and Employees must contribute 3%
minimum

 

  2. Death in Service – 3x Salary/annual earnings



--------------------------------------------------------------------------------

  3. For a limited number of staff

 

  a. Health Insurance – applies to 14 staff (covers employee and partner)

 

  b. Company Cars – applies to 8 staff

 

  c. Travel Insurance – applies to 13 staff (covers business and personal
travel)

Akers Sweden Plans

 

  1. Kollektivavtal (tjänstemannaavtalet)

 

  2. Kollektivavtal IF Metall/Stål och Metall

 

  3. Local agreement about production bonus

 

  4. Local agreements about benefits for workers:

 

  a. “Fritidsfond” 0.7% of total workers salary. 2015 < 400KKr

 

  b. “Sjukfond” 0.5% of total workers salary. 2015 < 300Kkr

 

  c. “Tandfond” 0.2% of total workers salary. 2015 < 110Kkr



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY, SOURCE CODE ESCROW AGREEMENTS

Patents:

 

Application/Patent No.

 

Status

 

Chain of Title/Assignments

  

Notes

US 09/838,347

US 6,868,689

 

Filed 4/20/2001

Issued 3/22/2005

 

Inventors to Buffalo Air Handling Company

Executed 4/2001

Recorded 4/20/2001

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee Window Opens 3/22/2016; Last day to pay: 3/22/2017

US 09/614,404

US 6,315,530

 

Filed 7/12/2000

Issued 11/13/2001

 

Inventors to Buffalo Pumps, Inc.

Executed 6/2000 and 7/2000

Recorded 7/12/2000

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

  

11.5 Year Maintenance Fee paid: 5/1/2013

 

Provisional Application No. 60/157,732 filed 10/5/1999 (expired)

US 10/161,663

US 6,617,731

 

Filed 6/5/2002

Issued 9/9/2003

 

Inventors to Buffalo Pumps, Inc.

Executed 5/2002

Recorded 6/5/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015



--------------------------------------------------------------------------------

Application/Patent No.

 

Status

 

Chain of Title/Assignments

  

Notes

US 10/094,982

US 6,626,578

 

Filed 3/12/2002

Issued 9/30/2003

 

Inventors to Buffalo Pumps, Inc.

Executed 3/2002

Recorded 3/12/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015

 

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application
No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057ATEP    Austria    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057AU00    Australia    04/03/2011   
2011361937    17/09/2015          Accepted for grant – opposition period ends on
01/01/2016    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks    According to publically available databases the
patent was accepted for grant on 17/09/2015.



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application
No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057BEEP    Belgium    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057BR00    Brazil    04/03/2011   
PI1101419-9             Pending    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Priority Founding    Barry Franks    Request for examination has been
filed but there is a “huge” backlog at the BR patent office. P11057CA00   
Canada    04/03/2011    2828894             Pending    Åkers AB    A forged roll
meeting the requirements of the cold rolling industry and a method for
production of such a roll    PCT Based without Priority    Barry Franks   
Response to office action filed in Sept, 2015. P11057CHEP    Switzerland   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks    P11057CN00    China    04/03/2011    201180000136.7            
Accepted for grant.    Åkers AB    A forged roll meeting the requirements of the
cold rolling industry and a method for production of such a roll    PCT Based
without Priority    Barry Franks    The registration fees have been paid.
Awaiting issuance of the Letters patent.



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application
No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057CZEP    Czech Republic    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks    P11057DEEP    Germany   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks    P11057ESEP    Spain    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks    P11057FIEP    Finland   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks    P11057FREP    France    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application
No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057GBEP    United Kingdom    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks    P11057HREP    Croatia   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks    P11057IN00    India    04/09/2013    1673/MUMNP/2013            
Pending    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks   

According to publically available databases the national filing date is
04/09/2013.

Request for examination filed but no examination report has been received yet

P11057ITEP    Italy    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application
No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057JP01    Japan    22/11/2013    2013-241411             Pending (initially
rejected, rejection decision appealed)    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Divisional    Barry Franks   

According to publically available databases the national filing date is
22/11/2013. The patent application was rejected 23/06/2015, the rejection
decision

was

appealed 23/10/2015.

Appeal no 2015-019108.

P11057KR00    South Korea    04/03/2011    10-2011-0019698    02/09/2013   
10-1305410    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Priority Founding    Barry Franks    P11057LUEP    Luxembourg   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks    P11057NLEP    Netherlands    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application

No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057PLEP    Poland    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057ROEP    Romania    04/03/2011   
11156907.5    11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Designated after EPC    Barry Franks   
P11057RU00    Russian    04/03/2011    2013142706             Accepted for grant
   Åkers AB    A forged roll meeting the requirements of the cold rolling
industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks    The local representative has been instructed to take
actions necessary to get this granted. Due date for taking those actions is
13/12/2015. P11057SEEP    Sweden    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application

No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application

Type

  

Team

  

Comments

P11057SIEP    Slovenia    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057SKEP    Slovakia    04/03/2011   
11156907.5    11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Designated after EPC    Barry Franks   
P11057TREP    Turkey    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057TW00    Taiwan    04/03/2011   
100107296    01/02/2015    I471420    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Priority Founding    Barry Franks   

According to publically available databases there is not any owner registered
for this patent.

According to the Taiwanese attorneys, this was corrected to “Åkers AB” in the
patent Gazette of 08/08/2015.



--------------------------------------------------------------------------------

Brann

Ref.

  

Country

  

Application Date

(dd/mm/yyyy)

  

Application

No.

  

Reg. Date

  

Reg. No

  

Duration

  

Status

  

Applicant

  

Catchword

  

Application

Type

  

Team

  

Comments

P11057US00    USA    04/03/2011    13/040327    30/12/2014    8920296   
22/03/2033    Granted    Åkers AB    Forged roll meeting the requirements of the
cold rolling industry and a method for production of such a roll    Priority
Founding    Barry Franks    This patent benefits from 749 extra days of validity
due to patent term adjustments (PTA).



--------------------------------------------------------------------------------

Trademarks:

 

Country   Serial No.   Reg. No.   Trademark   Status   Class   Owner Name US  
77/701,234   3,804,367   SPRAYGUARD   Registered   11   Air & Liquid Systems
Corporation US   76/311,192   2,578,540   AEROFIN   Registered   11   Air &
Liquid Systems Corporation US   76/227,153   2,668,131   AEROMIX   Registered  
11   Air & Liquid Systems Corporation US   75/668,294   2,377,091   ENERGY FLOW
  Registered   11   Air & Liquid Systems Corporation US   72/248,964   0,833,291
  THRUST-O-MATIC   Registered   23   Air & Liquid Systems Corporation US  
72/207,562   0,799,481   CAN-O-MATIC   Registered   23   Air & Liquid Systems
Corporation US   85/330,517   4,335,451   SPLIT-FIT   Registered   7   Air &
Liquid Systems Corporation China   4096623   4096623   UNION ELECTRIC STEEL  
Registered   Forged hardened steel rolls  

Union Electric Steel Corporation

726 Bell Street, Carnegie, PA

China   3353884   3353884   UNION ELECTRIC STEEL   Registered   Forged hardened
steel rolls  

Union Electric Steel Corporation

726 Bell Street, Carnegie, PA

India   334986     AMPCO  

Registered

Renewed 3/27/06

 

6

Non-precious metal alloys

 

Ampco-Pittsburgh Corporation

700 Porter Building, Pittsburgh, PA

India   334985     AMPCOLOY  

Registered

Renewed 3/27/92

 

6

Non-precious metal alloys

 

Ampco-Pittsburgh Corporation

700 Porter Building, Pittsburgh, PA

India   334987     AMPCO-WELD    

9

Resistance welding electrodes

 

Ampco-Pittsburgh Corporation

700 Porter Building, Pittsburgh, PA

 

Brann

ref.

 

Applicant

 

Status

 

Trademark

 

Application

Date

 

App. No

 

Reg. date

 

Reg. no

 

Renewal

Date

 

Clases

 

Country

 

Designated

countries

 

Comments

B597W

W00

    Ongoing watch   INVICTA           30/06/2016     World Wide    

B598W

W00

    Ongoing watch   ÅKERS           30/06/2016   06, 07   World Wide    

V25794

BR07

  Åkers AB   Pending   ÅKERS   29/12/2004   827044496         07   Brazil    
Pending application.



--------------------------------------------------------------------------------

Brann

ref.

 

Applicant

 

Status

 

Trademark

 

Application

Date

 

App. No

 

Reg. date

 

Reg. no

 

Renewal

Date

 

Clases

 

Country

 

Designated

countries

 

Comments

V25794

EU00

  Åkers AB   Granted   ÅKERS   03/11/2004   004105251   16/12/2005   004105251  
03/11/2024   06, 07, 40   European Community   Austria, Belgium, Bulgaria,
Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden,
United Kingdom  

V25794

ID06

  Åkers AB   Granted   ÅKERS   03/02/2012   D00201204787   10/10/2014  
IDM000427985   03/02/2022   06   Indonesia     Registered on 10/10/2014 – We
have not received any Certificate of registration.

V25794

ID07    

  Åkers AB   Granted   ÅKERS   03/02/2012   D00201204786   10/10/2014  
IDM000428492   03/02/2022   07   Indonesia     Registered on 10/10/2014 – We
have not received any Certificate of registration.



--------------------------------------------------------------------------------

Brann

ref.

 

Applicant

 

Status

 

Trademark

 

Application

Date

 

App. No

 

Reg. date

 

Reg. no

 

Renewal

Date

 

Clases

 

Country

 

Designated

countries

 

Comments

V25794

IN00

  Åkers AB   Granted   ÅKERS   17/12/2004   1326540   17/12/2004   1326540  
17/12/2024   07   India    

V25794

IP00

  Åkers AB   Granted   ÅKERS   09/12/2004   844922A   09/12/2004   844922  
09/12/2024   06, 07   International Protocol (Madrid)   Australia, China, Egypt,
Japan (all goods in class 7 and class 6 limited), Kazakhstan, Morocco, Russian
Federation, Turkey, Ukraine   The designation for Japan only covers class 6.

V25794

IP01

  Åkers AB   Granted   ÅKERS   09/12/2004   844922   09/12/2004   844922A  
09/12/2024   06, 07   International Protocol (Madrid)   Egypt, Kazakhstan,
Morocco, South Korea   Egypt, Kazakhstan and Morocco is included in the above
registration no. 844922

V25794

US00

  Åkers AB   Granted   ÅKERS   02/05/2005   78/620774   05/12/2006   3179530  
05/12/2016   06, 07   USA     Declaration of use should be filed on 05/12/2016

V25794

ZA07

  Åkers AB   Granted   ÅKERS   10/12/2004   2004/22404   05/03/2008   2004/22404
  10/12/2024   07   South Africa     Granted

V26765

CN06

  Åkers AB   Granted  

ÅKERS

i lokala tecken

  03/11/2006   5700635   28/07/2009   5700635   27/07/2019   06   China    

V26765

CN07

  Åkers AB   Granted  

ÅKERS

i lokala tecken

  03/11/2006   5700636   28/07/2009   5700636   27/07/2019   07   China    



--------------------------------------------------------------------------------

Brann

ref.

 

Applicant

 

Status

 

Trademark

 

Application

Date

 

App. No

 

Reg. date

 

Reg. no

 

Renewal

Date

 

Clases

 

Country

 

Designated

countries

 

Comments

V30705

BR00

  Åkers AB   Pending   INVICTA   11/05/2011   831026995         07   Brazil    

V30705

EU00

  Åkers AB   Granted   INVICTA   02/03/2011   009778549   10/08/2011   009778549
  02/03/2021   07   European Community   Austria, Belgium, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom  

V30705

IP00

  Åkers AB   Granted   INVICTA   07/03/2011   1084155   07/03/2011   1084155  
07/03/2021   07   International Protocol (Madrid)   China, Japan, Kazakhstan,
Russian Federation, South Korea, Turkey, USA   Declaration of use should be
filed in USA on 28/02/2018



--------------------------------------------------------------------------------

SCHEDULE 5.10

LICENSES AND PERMITS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.14

LABOR DISPUTES

 

Facility

  

Name of union

  

Expiration date of contract

  

Labor disputes

Carnegie, PA    USW Local 14034-47    11/1/2019    None Burgettstown, PA    USW
Local 14034-49    10/31/2017    None Valparaiso, IN    IAM Dist. 90, Local 1227
   5/31/2018    None Gateshead, UK Hourly    GMB / Unite    Annual - December   
None Gateshead, UK Salaried    Unite    Annual - December    None Avonmore, PA
   USW Local 1138-3 and USW Local 1138-4    2/29/2020    None Avonmore, PA   
AFL-CIO Local No. 46    2/29/2020    None Styckebruk, Sweden (Blue Collar
Employees)    Steel and Metal Employers Association / Industrifacket Metall
(employee organisation)    3/31/2017    None Styckebruk, Sweden (White Collar
Employees)    Steel and Metal Employers Association / Unionen, the Swedish
Association of Graduate Engineers and Ledarna (employee organisations)   
3/31/2017    None



--------------------------------------------------------------------------------

SCHEDULE 5.24

EQUITY INTERESTS

(a)

 

Entity

  

Jurisdiction of

Organization

  

Authorized

Capital

Stock/Share

Capital

  

Issued and

Outstanding

Shares of

Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrowers

      Air & Liquid Systems Corporation    Pennsylvania    100 shares of common
stock, par value $1.00 per share    100 shares of common stock, par value $1.00
per share    Ampco-Pittsburgh Corporation owns 100% of the issued and
outstanding capital stock of Air & Liquid Systems Corporation Union Electric
Steel Corporation    Pennsylvania    4,000,000 shares of common stock, par value
$1.25 per share    1,508,665 shares of common stock, par value $1.25 per share
   Ampco-Pittsburgh Securities V LLC owns 100% of the issued and outstanding
capital stock of Union Electric Steel Corporation Alloys Unlimited and
Processing, LLC    Pennsylvania    100 limited liability company units    100
limited liability company units    Union Electric Steel Corporation owns 100% of
the issued and outstanding membership interests of Alloys Unlimited and
Processing, LLC Akers National Roll Company    Delaware    1,000 shares of
common stock, par value $1.00 per share    1,000 shares of common stock, par
value $1.00 per share    Rolls Technology Inc. owns 100% of the issued and
outstanding capital stock of Akers National Roll Company



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of
Organization

  

Authorized

Capital

Stock/Share

Capital

  

Issued and

Outstanding

Shares of

Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Åkers Sweden AB    Sweden    SEK 100,000,000    1,000,000 shares    Ampco UES
Sub, Inc. owns 100% of the issued and outstanding capital stock of Åkers Sweden
AB Union Electric Steel UK Limited    England and Wales   

GBP

60,000

60,000 shares

   60,000 shares    The Davy Roll Company Limited owns 100% of the issued and
outstanding capital stock of Union Electric Steel UK Limited Guarantors (other
than Ampco-Pitt Corp.)       Ampco-Pittsburgh Securities V LLC    Delaware   
100 membership interests    100 membership interests    Ampco-Pittsburgh
Corporation owns 100% of the issued and outstanding membership interests of
Ampco-Pittsburgh Securities V LLC Ampco-Pittsburgh Securities V Investment
Corporation    Delaware    100 shares of common stock, par value $1.00 per share
   100 shares of common stock, par value $1.00 per share    Ampco- Pittsburgh
Securities V LLC owns 100% of the issued and outstanding capital stock of
Ampco-Pittsburgh Securities V Investment Corporation



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of
Organization

  

Authorized

Capital

Stock/Share

Capital

  

Issued and

Outstanding

Shares of

Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Ampco UES Sub, Inc.    Delaware    1,000 shares of common stock, par value $1.00
per share    10 shares of common stock, par value $1.00 per share    Union
Electric Steel Corporation owns 100% of the issued and outstanding capital stock
of Ampco UES Sub, Inc. The Davy Roll Company Limited    England and Wales   

GBP

1,000,000

1,000,000 shares

   1,000,000 shares    Ampco UES Sub, Inc. owns 100% of the issued and
outstanding capital stock of The Davy Roll Company Limited Åkers AB    Sweden   
SEK 140,000,000    1,400,000 shares    Ampco UES Sub, Inc. owns 100% of the
issued and outstanding capital stock of Åkers AB Rolls Technology Inc.   
Delaware    3,000 shares of common stock, no par value    3,000 shares of common
stock, no par value    Ampco UES Sub, Inc. owns 100% of the issued and
outstanding capital stock of Rolls Technology Inc.

(b) None. For Ampco-Pitt. Corp, refer to Form 10-K and 2015 Proxy Statement for
description of options and restricted stock units.

(c) None.



--------------------------------------------------------------------------------

SCHEDULE 5.25

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.26

LETTER OF CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.27

MATERIAL CONTRACTS

 

1. 1988 Supplemental Executive Retirement Plan, as amended and restated December
17, 2008, and further amended on July 1, 2015.

 

2. Ampco-Pittsburgh Corporation 2008 Omnibus Incentive Plan.

 

3. Ampco-Pittsburgh Corporation 2011 Omnibus Incentive Plan.

 

4. Ampco-Pittsburgh Corporation 2016 Omnibus Incentive Plan.

 

5. Retirement and Consulting Agreement between Ampco-Pittsburgh Corporation and
Robert A. Paul effective January 1, 2015.

 

6. Offer Letter between the Corporation and John S. Stanik dated November 25,
2014.

 

7. Change in Control Agreement between Ampco-Pittsburgh Corporation and John S.
Stanik dated January 31, 2015.

 

8. Change in Control Agreement between Ampco-Pittsburgh Corporation and Maria
Trainor.

 

9. Amendment No. 1 to Amended and Restated Union Electric Steel Corporation
Retirement Restoration Plan for Robert G. Carothers, effective as of July 1,
2015.

 

10. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and between Ampco-Pittsburgh Corporation and Rose Hoover.

 

11. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and between Ampco-Pittsburgh Corporation and Dee Ann Johnson.

 

12. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and among Ampco-Pittsburgh Corporation, Union Electric Steel
Corporation, and Robert G. Carothers.

 

13. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and among Ampco-Pittsburgh Corporation, Air & Liquid Systems
Corporation, and Terrence W. Kenny.

 

14. Share Sale and Purchase Agreement, dated as of December 2, 2015, by and
between, inter alia, Åkers Holdings AB and Ampco-Pittsburgh Corporation.

 

15. Amendment No. 1 to Retirement and Consulting Agreement between
Ampco-Pittsburgh Corporation and Robert A. Paul, dated March 2, 2016.



--------------------------------------------------------------------------------

16. Addendum to Share Sale and Purchase Agreement, dated March 1, 2016, among
Ampco-Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP Limited, and
Åkers Holding AB.

 

17. Second Addendum to Share Sale and Purchase Agreement, dated March 3, 2016,
among Ampco-Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP
Limited, and Åkers Holding AB.

 

18. Converting Note, issued by Ampco-Pittsburgh Corporation to Svenska
Handelsbanken AB (publ) on March 3, 2016.

 

19. Subordinated Promissory Note, issued by Ampco-Pittsburgh Corporation to
Altor Fund II GP Limited on March 3, 2016.

 

20. Subordinated Promissory Note, issued by Ampco-Pittsburgh Corporation to
Svenska Handelsbanken AB (publ) on March 3, 2016.

 

21. Note Sale and Purchase Agreement, dated March 3, 2016, by and among
Ampco-Pittsburgh Corporation, Altor Fund II GP Limited and Svenska Handelsbanken
AB (publ).

 

22. Shareholder Support Agreement, dated March 3, 2016, by and between
Ampco-Pittsburgh Corporation and Altor Fund II GP Limited.

 

23. Lease Agreement, dated as of July 28, 2015, by and between Austintown
Oakwood, LLC and Alloys Unlimited and Processing, LLC.

 

24. Lease, dated as of December 6, 1994, by and between National Forge Company
and Union Electric Steel Corporation.

 

25. Lease Amendment, dated as of October 1, 2012, by and between National Forge
Company and Union Electric Steel Corporation.



--------------------------------------------------------------------------------

SCHEDULE 7.3

GUARANTEES

 

1. Letter of support from Union Electric Steel Corporation to Union Electric
Steel (Hong Kong) Limited to enable it to meet its liabilities to vendors for
goods and services and to satisfy its tax obligations as and when they become
due.

 

2. PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt,
the due fulfillment of all obligations of Åkers Sweden AB’s credit insurance
regarding commitments for retirement pension (Total outstanding amount SEK
24,400,000)1.

 

3. PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt,
the due fulfillment of all obligations of Åkers AB’s credit insurance regarding
commitments for retirement pension (Total outstanding amount SEK 9,500,000).1

 

1  Note: The figure is based on the assumption that the guarantees were redeemed
on December 31, 2015.